                   Case 18-11145-LSS    Doc 650-1    Filed 12/17/18   Page 1 of 128



                                              Exhibit 1

                     Blackline of Revised Combined Plan and Disclosure Statement




RLF1 20462031V.1
              Case 18-11145-LSS             Doc 650-1        Filed 12/17/18         Page 2 of 128



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                         )
In re:                                   )                         Chapter 11
                                         )
THE RELAY SHOE COMPANY, LLC, et          )                         Case No. 18-11145 (LSS)
al.,                                     )
                                         )                         (Jointly Administered)
                     1
            Debtors.                     )
                                         )
_________________________________________)

                       REVISED COMBINED DISCLOSURE STATEMENT
                         AND CHAPTER 11 PLAN OF LIQUIDATION


Dated: October December 167, 2018
       Wilmington, Delaware

RICHARDS, LAYTON & FINGER, P.A.
Mark D. Collins (No. 2981)
Michael J. Merchant (No. 3854)
Amanda R. Steele (No. 5530)
Brendan J. Schlauch (No. 6115)
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Email: collins@rlf.com
       merchant@rlf.com
       steele@rlf.com
       schlauch@rlf.com

Counsel to the Debtors and Debtors in Possession



         1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.



RLF1 2049205480v.1
              Case 18-11145-LSS                     Doc 650-1            Filed 12/17/18              Page 3 of 128



I.       INTRODUCTION..............................................................................................................3
II.      DEFINITIONS AND CONSTRUCTION OF TERMS ..................................................4
         A.        Definitions ...............................................................................................................4
         B.        Interpretation; Application of Definitions and Rules of Construction .......2526
III.     BACKGROUND ..........................................................................................................2526
         A.        General Background........................................................................................2526
                   1.         The Debtors’ Business .........................................................................2526
                   2.         The Debtors’ Organizational Structure and Pre-Closing
                              Reorganization .....................................................................................2728
                   3.         The 2015 and 2017 Transactions ........................................................2728
         B.        The Debtors’ Prepetition Capital Structure ..................................................2729
                   1.         Prepetition ABL Facility .....................................................................2829
                   2.         Prepetition Notes Facility ....................................................................2930
                   3.         Prepetition Subordinated Notes..........................................................2930
                   4.         Trade Debt ............................................................................................3031
         C.        Events Precipitating the Chapter 11 Filing ...................................................3031
         D.        Prepetition Marketing Efforts ........................................................................3133
         E.        The Chapter 11 Cases ......................................................................................3233
                   1.         First Day Orders ..................................................................................3233
                   2.         Canadian Proceeding ...........................................................................3536
                   3.         Appointment of Creditors’ Committee ..............................................3536
                   4.         Employment of Professionals and Advisors ......................................3537
                   5.         Schedules, Section 341(a) Meeting of Creditors, and Bar Dates .....3637
                   6.         Postpetition Financing .........................................................................3637
                   7.         Key Employee Incentive Plan and Key Employee Retention Plan..3940
                   8.         Rejection of Executory Contracts and Unexpired Leases ................3940
                   9.         Sale of Substantially All of the Debtors’ Assets ................................4041
                   10.        Allocation of Sale Proceeds .................................................................4344
IV.      CONFIRMATION AND VOTING ............................................................................4547
         A.        Confirmation Procedures ................................................................................4547
                   1.         Plan Confirmation Hearing ................................................................4547
                   2.         Requirements for Confirmation .........................................................4648
                   3.         Cram Down...........................................................................................4748
                   4.         Best Interests of Creditors Test ..........................................................4850
                   5.         Feasibility ..............................................................................................4950

                                                                     i
RLF1 20420480v.1
              Case 18-11145-LSS                     Doc 650-1            Filed 12/17/18             Page 4 of 128



                     6.        Classification of Claims and Interests ................................................4951
                     7.        Impaired Claims or Interests ..............................................................4951
                     8.        Eligibility to Vote on this Combined Plan and Disclosure Statement5051
                     9.        Procedure/Voting Deadlines ...............................................................5051
                     10.       Releases .................................................................................................5354
                     11.       Acceptance of this Combined Plan and Disclosure Statement ........5456
V.       TREATMENT OF UNCLASSIFIED CLAIMS .......................................................5556
         A.          General Administrative Expense Claims .......................................................5556
                     1.        U.S. General Administrative Expense Claims ...................................5556
                     2.        Rockport Canada General Administrative Expense Claims ...........5556
                     3.        Treatment of Allowed Administrative Expense Claims and
                               Deadline to File Administrative Expense Claims..............................5557
                     4.        Treatment of Allowed Professional Fee Administrative Expense
                               Claims and Deadline to File Professional Fee
                               Administrative Claims .........................................................................5657
         B.          Priority Tax Claims .........................................................................................5758
         C.          Statutory Fees ...................................................................................................5859
VI.      CLASSIFICATION OF CLAIMS AND INTERESTS;
         ESTIMATED RECOVERIES ....................................................................................5859
VII.     TREATMENT OF CLAIMS AND INTERESTS .........................................................60
         A.          Treatment of Claims and Interests against U.S. Debtors .................................60
                     1.        Other Secured Claims against U.S. Debtors (Class 1(a)) .....................60
                     2.        Prepetition Note Secured Claims against U.S. Debtors (Class 2) ....6061
                     3.        Other Priority Claims against U.S. Debtors (Class 3(a)) .................6162
                     4.        General Unsecured Claims against U.S. Debtors (Class 4(a)) .........6162
                     5.        Intercompany Claims against U.S. Debtors (Class 5(a)) ..................6263
                     6.        Equity Interests in U.S. Debtors (Class 6(a)) .....................................6364
         B.          Treatment of Claims and Interests against Rockport Canada ....................6364
                     1.        Other Secured Claims against Rockport Canada (Class 1(b)) ........6364
                     2.        Other Priority Claims against Rockport Canada (Class 3(b)) ........6465
                     3.        General Unsecured Claims against Rockport Canada (Class 4(b)) 6465
                     4.        Intercompany Claims against Rockport Canada (Class 5(b)) .........6566
                     5.        Equity Interests in Rockport Canada (Class 6(b))............................6566
         C.          Modification of Treatment of Claims and Interests .....................................6667




                                                                    ii
RLF1 2049205480v.1
              Case 18-11145-LSS                      Doc 650-1             Filed 12/17/18             Page 5 of 128



VIII. PROVISIONS REGARDING THE LIQUIDATING TRUST ................................6667
         A.          Appointment of the Liquidating Trustee .......................................................6667
         B.          Creation of Liquidating Trust ........................................................................6667
         C.          Beneficiaries of Liquidating Trust .................................................................6768
         D.          Vesting and Transfer of Assets to the Liquidating Trust.............................6768
         E.          Funding of the Liquidating Trust...................................................................6768
         F.          Distributions from the Liquidating Trust .....................................................6869
         G.          Certain Powers and Duties of the Liquidating Trust and Liquidating
                     Trustee ..............................................................................................................6869
                     1.         General Powers of the Liquidating Trustee ......................................6869
                     2.         Books and Records ...............................................................................6970
                     3.         Investments of Cash .............................................................................6971
                     4.         Costs and Expenses of Administration of the Liquidating Trust ....7071
                     5.         Reporting ..............................................................................................7071
         H.          United States Federal Income Tax Treatment of the Liquidating Trust
                     for the Liquidating Trust Assets .....................................................................7071
         I.          Term of Liquidating Trust ..............................................................................7172
         J.          Limitation of Liability of the Liquidating Trustee .......................................7172
IX.      PROVISIONS REGARDING THE ROCKPORT CANADA PLAN
         ADMINISTRATOR.....................................................................................................7173
         A.          Appointment of the Rockport Canada Plan Administrator ........................7173
         B.          The Rockport Canada Plan Administrator Agreement ...............................7273
         C.          Vesting of the Rockport Canada Litigation Claims and Rockport Canada
                     Litigation Proceeds ..........................................................................................7273
         D.          Rights, Powers and Duties of Rockport Canada and the Rockport Canada
                     Plan Administrator ..........................................................................................7273
         E.          Compensation of the Rockport Canada Plan Administrator ......................7375
         F.          Limitation of Liability of the Rockport Canada Plan Administrator.........7375
X.       ADDITIONAL MEANS FOR IMPLEMENTATION .............................................7476
         A.          Substantive Consolidation of the U.S. Debtors .............................................7476
                     1.         The Basis for Substantive Consolidation ...........................................7476
                     2.         Impracticality of Separate Entity Plans .............................................7577
                     3.         Basis for Substantive Consolidation ...................................................7577
                     4.         The Effect of Substantive Consolidation............................................7678
         B.          Preservation of Right to Conduct Investigations ..........................................7779
         C.          Prosecution and Resolution of U.S. Litigation Claims .................................7779

                                                                     iii
RLF1 2049205480v.1
              Case 18-11145-LSS                       Doc 650-1            Filed 12/17/18              Page 6 of 128



         D.          Prosecution and Resolution of Rockport Canada Litigation Claims ............780
         E.          Effectuating Documents and Further Transactions .......................................780
         F.          Authority to Act ...............................................................................................7981
         G.          Cancellation of Documents..................................................................................79
         H.          Termination of Debtors’ Plans .......................................................................7981
         I.          Corporate Action; Effectuating Documents; Further Transactions ...........7981
         J.          Release of Liens ................................................................................................8082
         K.          Exemption from Securities Laws....................................................................8082
         L.          Exemption from Certain Taxes and Fees ......................................................8082
         M.          Privileges as to Certain Causes of Action ......................................................8183
         N.          Preservation of Causes of Action ....................................................................8183
         O.          Insurance Policies.............................................................................................8284
                     1.         Chubb Insurance Policies ........................................................................84
         P.          Filing of Monthly and Quarterly Reports and Payment of Statutory Fees 8286
         Q.          Closing of the Chapter 11 Cases and the Canadian Proceeding .................8387
XI.      PROVISIONS GOVERNING DISTRIBUTIONS UNDER
         THIS COMBINED PLAN AND DISCLOSURE STATEMENT ............................8387
         A.          Distribution Record Date; Transferability ....................................................8387
         B.          Method of Payment ..........................................................................................8387
         C.          Claims Administration Responsibilities.........................................................8387
         D.          Claims Objection Deadline..................................................................................84
         E.          No Distribution Pending Allowance ...............................................................8488
         F.          Reserve of Cash Distributions.............................................................................84
         G.          Distribution After Allowance ..........................................................................8488
         H.          Delivery of Distributions .................................................................................8588
         I.          Unclaimed Distributions ..................................................................................8589
         J.          Set-Off ...............................................................................................................8689
         K.          Postpetition Interest .........................................................................................8690
         L.          Distributions After Effective Date ..................................................................8690
         M.          Distributions Free and Clear ..........................................................................8690
         N.          Allocation of Distributions Between Principal and Interest ........................8690
         O.          De-Minimis Distribution and Donation .........................................................8690
         P.          Prepayment .......................................................................................................8790
XII.     EXECUTORY CONTRACTS ....................................................................................8791
         A.          Rejection of Executory Contracts...................................................................8791

                                                                     iv
RLF1 2049205480v.1
                Case 18-11145-LSS                     Doc 650-1            Filed 12/17/18              Page 7 of 128



          B.         Deadline for Filing Proofs of Claim Relating to Executory Contracts
                     Rejected Under this Combined Plan and Disclosure Statement .................8791
XIII. INJUNCTION, EXCULPATION AND RELEASES ...............................................8791
          A.         Injunction to Protect Estate Assets ................................................................8791
          B.         Discharge ..............................................................................................................92
          BC.        Term of Injunctions or Stays ..........................................................................8892
          CD.        Injunction Against Interference with Plan ....................................................8892
          DE.        Exculpation .......................................................................................................8892
          EF.        Releases ...............................................................................................................893
                     1.         Debtor Releases ......................................................................................893
                     2.         Releases by Holders of Claims ............................................................9094
                     3.         Waiver of Statutory Limitations on Releases ....................................9195
          FG.        Necessity and Approval of Releases and Injunctions ...................................9295
XIV. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES
     OF THE PLAN .............................................................................................................9296
          A.         General ..............................................................................................................9296
          B.         Consequences to the Debtors ..........................................................................9396
                     1.         Cancellation of Debt ............................................................................9396
                     2.         Transfer of Assets to Liquidating Trust ............................................9397
          C.         Consequences to Holders of Claims and Equity Interests ...........................9397
                     1.         Realization and Recognition of Gain or Loss, In General ...............9397
                     2.         Allocation of Consideration to Interest ..............................................9498
          D.         Tax Treatment of a Liquidating Trust and Holders of Beneficial
                     Interests .............................................................................................................9598
                     1.         Classification of the Liquidating Trust ..............................................9598
                     2.         General Tax Reporting by the Liquidating Trust and
                                Beneficiaries..........................................................................................9599
          E.         Tax Treatments of Holders of Warrants .....................................................97100
          F.         Withholding on Distributions, and Information Reporting.......................97101
XV.      CONDITIONS PRECEDENT TO AND OCCURRENCE OF
         CONFIRMATION AND THE EFFECTIVE DATE ..............................................98102
          A.         Conditions Precedent to Confirmation ........................................................98102
          B.         Conditions Precedent to the Effective Date .................................................98102
          C.         Establishing the Effective Date .....................................................................99103
          D.         Effect of Failure of Conditions......................................................................99103
          E.         Waiver of Conditions to Confirmation and Effective Date ..........................1003

                                                                      v
RLF1 2049205480v.1
              Case 18-11145-LSS                       Doc 650-1            Filed 12/17/18              Page 8 of 128



XVI. RETENTION OF JURISDICTION ...........................................................................1003
XVII. MISCELLANEOUS PROVISIONS...........................................................................1025
         A.          Amendment or Modification of this Combined Plan and Disclosure
                     Statement ..........................................................................................................1025
         B.          Severability .......................................................................................................1026
         C.          Revocation or Withdrawal of this Combined Plan and Disclosure
                     Statement ..........................................................................................................1026
         D.          Binding Effect ...................................................................................................1036
         E.          Notices ...............................................................................................................1036
         F.          Governing Law .................................................................................................1048
         G.          Withholding and Reporting Requirements ...................................................1048
         H.          Headings............................................................................................................1048
         I.          Exhibits/Schedules ...........................................................................................1049
         J.          Filing of Additional Documents ......................................................................1049
         K.          No Admissions ..................................................................................................1059
         L.          Successors and Assigns ....................................................................................1059
         M.          Reservation of Rights.......................................................................................1059
         N.          Inconsistency ....................................................................................................1059
         O.          Dissolution of the U.S. Debtors .......................................................................1105
         P.          Dissolution of the Creditors’ Committee .......................................................1106
XVIII. RISKS AND OTHER CONSIDERATIONS .............................................................1106
         A.          Bankruptcy Considerations ............................................................................1106
         B.          No Duty to Update Disclosures ...................................................................107111
         C.          Alternatives to Confirmation and Consummation of the Plan ................107111
                     1.         Alternate Plan...................................................................................107111
                     2.         Chapter 7 Liquidation .....................................................................107111
XIX. RECOMMENDATION AND CONCLUSION .....................................................107112




                                                                     vi
RLF1 2049205480v.1
              Case 18-11145-LSS     Doc 650-1      Filed 12/17/18    Page 9 of 128



               Each Holder of a Claim against the Debtors entitled to vote to accept or
reject the Plan should read this Combined Plan and Disclosure Statement in its entirety
before voting. No solicitation of votes to accept or reject this Combined Plan and
Disclosure Statement may be made except under the terms hereof and Section 1125 of the
Bankruptcy Code. If you are entitled to vote to approve the Plan, you are receiving a
Ballot with your notice of this Combined Plan and Disclosure Statement. The Debtors urge
you to vote to accept the Plan.

              This Combined Plan and Disclosure Statement has been prepared in
accordance with Sections 1125 and 1129 of the Bankruptcy Code, Bankruptcy Rules 3016
and 3017, and Local Rule 3017-2, and not in accordance with federal or state securities law
or other applicable non-bankruptcy law. Persons or Entities trading in or otherwise
purchasing, selling, or transferring Claims against, or Interests in, the Debtors should
evaluate this Combined Plan and Disclosure Statement in light of the purpose for which it
was prepared. This Combined Plan and Disclosure Statement shall not be construed to be
advice on the tax, securities, or other legal effects of this Combined Plan and Disclosure
Statement as to Holders of Claims against or Interests in the Debtors.

               There has been no independent audit of the financial information contained
in this Combined Plan and Disclosure Statement except as expressly indicated herein. This
Combined Plan and Disclosure Statement was compiled from information obtained from
numerous sources believed to be accurate to the best of the Debtors’ knowledge,
information, and belief. This Combined Plan and Disclosure Statement was not filed with
the Securities and Exchange Commission or any state authority and neither the Securities
and Exchange Commission nor any state authority has passed upon the accuracy,
adequacy, or merits of this Combined Plan and Disclosure Statement. Neither this
Combined Plan and Disclosure Statement nor the solicitation of votes to accept or reject
the Plan constitutes an offer to sell, or the solicitation of an offer to buy, securities in any
state or jurisdiction in which such offer or solicitation is not authorized.

              This Combined Plan and Disclosure Statement may contain “forward
looking statements” within the meaning of the Private Securities Litigation Reform Act of
1995. Such statements consist of any statement other than a recitation of historical fact and
can be identified by the use of forward looking terminology such as “may,” “expect,”
“anticipate,” “estimate,” or “continue” or the negative thereof or other variations thereon
or comparable terminology. The reader is cautioned that all forward looking statements
are necessarily speculative and there are certain risks and uncertainties that could cause
actual events or results to differ materially from those referred to in such forward looking
statements.

              Any projected recoveries to Creditors set forth in this Combined Plan and
Disclosure Statement are based upon the analyses performed by the Debtors and their
advisors. Although the Debtors and their advisors have made every effort to verify the
accuracy of the information presented herein, the Debtors and their advisors cannot make
any representations or warranties regarding the accuracy of the information.




                                               1
RLF1 20420480v.1
             Case 18-11145-LSS   Doc 650-1       Filed 12/17/18   Page 10 of 128



               Nothing herein shall be deemed or construed as an admission of any fact or
liability by any party, or be admissible in any proceeding involving the Debtors or any
other party. The statements contained herein are made as of the date hereof, unless
another time is specified. The delivery of this Combined Plan and Disclosure Statement
shall not be deemed or construed to create any implication that the information contained
herein is correct at any time after the date hereof.

              It is the opinion of the Debtors that the treatment of Creditors under the
Plan contemplates a greater recovery than that which is likely to be achieved under other
alternatives for the Debtors. Accordingly, the Debtors believe that confirmation of the
Plan is in the best interests of Creditors, and the Debtors recommend that Creditors
support and vote to accept the Plan.




                                             2
RLF1 2049205480v.1
             Case 18-11145-LSS            Doc 650-1        Filed 12/17/18       Page 11 of 128



                                        I.       INTRODUCTION

                The Rockport Company, LLC (now known as The Relay Shoe Company, LLC)
(“Rockport”)2, together with its affiliated debtors and debtors in possession (collectively, the
“Debtors”), propose this Combined Plan and Disclosure Statement under Sections 1125 and
1129 of the Bankruptcy Code and Local Rule 3017-2. While the Debtors are the proponents of
this Combined Plan and Disclosure Statement within the meaning of Section 1129 of the
Bankruptcy Code, this Combined Plan and Disclosure Statement, as may be amended from time
to time, is the culmination of extensive negotiations between the Debtors, the Prepetition
Noteholders, and other key constituents of the Debtors’ Estates, resulting in this liquidating
chapter 11 plan for the Debtors and the remaining Assets of the Estates. Moreover, While the
Plan is consistent with the terms of the Final DIP Order Supplement (as defined herein and
described in Section III.E.6 of the Plan) as agreed to by the Debtors, the Prepetition Noteholders,
the DIP Note Purchasers, and the Creditors’ Committee, the Prepetition Noteholders have
consented to the additional use of their cash collateral (above and beyond the amount agreed to
in connection with the Final DIP Order Supplement) to fund the payment of U.S. Priority Tax
Claims, Other Priority Claims against the U.S. Debtors and U.S. Administrative Expense Claims
and to cover certain additional expenses of the Liquidating Trust in the manner set forth herein.
Pursuant to the Final DIP Order Supplement, the Creditors’ Committee agreed to support a plan
that is consistent with the terms of the Final DIP Supplement, which shall provide for broad
releases in favor of the Prepetition Noteholders and related parties in any capacity. The Debtors
support this Combined Plan and Disclosure Statement and encourage the Holders of impaired
Claims entitled to vote hereunder to vote to accept this Combined Plan and Disclosure
Statement.

              This Combined Plan and Disclosure Statement contemplates the creation of a
Liquidating Trust from which, under the terms of this Combined Plan and Disclosure Statement
and the Liquidating Trust Agreement, Distributions shall be made for the benefit of Holders of
Allowed Claims against the U.S. Debtors.

               The Combined Plan and Disclosure Statement also contemplates the
establishment of the Rockport Canada Fund from which, under the terms of this Combined Plan
and Disclosure Statement and the Rockport Canada Plan Administrator Agreement, Distributions
shall be made for the benefit of Holders of Allowed Claims against Rockport Canada.

                Subject to the restrictions on modifications set forth in Section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019, and those restrictions on modifications set forth in
Section XVII.A of this Combined Plan and Disclosure Statement, the Debtors expressly reserve
the right, in accordance with Section XVII.A below, to alter, amend, or modify this Combined


         2
           Pursuant to Section 8.17 of the Asset Purchase Agreement, the Debtors were required to change the
names of certain of the Debtors to remove any reference of “Rockport.” Accordingly, on August 8, 2018, the
Debtors filed the necessary paperwork with the Secretary of State for the State of Delaware or other relevant
governmental agency to effectuate the name change. The new name for each applicable Debtor is set forth in in the
caption to this Plan and further discussed in Section III.E.9 below. To avoid confusion for Holders of Claims and
Equity Interests reviewing the Plan, all applicable Debtors will be referred to by their former names.


                                                       3
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 12 of 128



Plan and Disclosure Statement, including the Plan Supplements, one or more times before
substantial Consummation thereof.

                      II.    DEFINITIONS AND CONSTRUCTION OF TERMS

         A.          Definitions

               As used herein, the following terms have the respective meanings specified
below, unless the context otherwise requires:

                1.     “ABL Administrative Agent” means Citizens, as administrative agent
and collateral agent for the ABL Lenders.

                2.   “ABL Lenders” means the lenders that were party from time to time to
the Prepetition ABL Credit Agreement.

            3.      “ABL Secured Parties” means, collectively, the ABL Lenders and the
ABL Administrative Agent.

               4.     “Acquired Assets” means all Assets transferred, conveyed, sold, and
assigned to the Purchaser under and in connection with the consummation of the Sale under the
Sale Documents, which are set forth in more detail in the Asset Purchase Agreement.

              5.      “Acquired Companies” means Rockport Japan K.K., The Rockport
Company Korea, LTD, Rockport Hong Kong Limited, Dongguan Rockport Consulting Service
Co, Ltd, Calzados Rockport S.L., The Rockport Company, Portugal, Unipessoal Lda, The
Rockport Company B.V., Rockport (Europe) B.V., Relay Technical Services Private Limited,
Rockport International Limited, and Rockport UK.

              6.      “Additional Prepetition Notes” means those certain Senior Secured
Notes Due 2022 issued in the aggregate principal amount of $40,573,966.05 pursuant to the
Prepetition Note Purchase Agreement.

                     7.     “Adidas” means adidas AG.

             8.     “Adidas Parties” means Adidas, Reebok, adidas (UK) Ltd., adidas
Benelux BV, adidas Espana S.A.U., adidas Portugal, Artigos de Desporto, S.A., adidas Sverige
AB, adidas Korea LLC, adidas Japan, K.K., and adidas International Trading, B.V.

               9.     “Adidas Settlement Agreement” means that certain Settlement
Agreement and Releases, dated July 25, 2018, entered into by the Rockport Parties, the Adidas
Parties and the Noteholder Parties.

               10.    “Adidas Settlement Motion” means the Motion of Debtors for Entry of
an Order Authorizing and Approving the Settlement Agreement By and Between the Rockport
Parties, the Adidas Parties and the Noteholder Parties [Docket No. 402].




                                                    4
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 13 of 128



               11.     “Administrative Expense Claim” means any Claim constituting an
actual, necessary cost or expense of administering the Chapter 11 Cases under Sections 503(b),
507(a)(2) and 507(b) of the Bankruptcy Code including, without limitation, (a) any actual and
necessary costs and expenses of preserving the Estates, (b) any fees or charges assessed against
the Estates under Section 1930 of chapter 123 of title 28 of the United States Code, and (c) all
Claims arising under Section 503(b)(9) of the Bankruptcy Code.

               12.     “Administrative Expense Claim Bar Date” means the deadline, which is
thirty (30) days from the Effective Date, for Holders of Administrative Expense Claims accruing
for the period from the Petition Date through the Effective Date to file a request with the
Bankruptcy Court for payment of such Administrative Expense Claim in the manner indicated in
Section V herein.

                13.    “Allowed” means, with respect to Claims: (a) any Claim, proof of which
was timely Filed (or for which Claim, under this Combined Plan and Disclosure Statement, the
Bankruptcy Code, or a Final Order of the Bankruptcy Court, a proof of Claim is not or shall not
be required to be Filed); (b) any Claim which has been or hereafter is listed by the Debtors in the
Schedules as liquidated, and not otherwise amended, in amount and not disputed or contingent
and for which no proof of Claim has been Filed; or (c) any Claim expressly allowed under this
Combined Plan and Disclosure Statement or a Final Order of the Bankruptcy Court; provided
that any Claim described in clauses (a) and (b) shall be considered Allowed only if and to the
extent that with respect to such Claim, no objection to the allowance thereof has been interposed
within the applicable period fixed by this Combined Plan and Disclosure Statement, the
Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such objection is
interposed and the Claim or any portion thereof is subsequently Allowed by a Final Order;
provided, further, that Claims Allowed solely for purposes of voting on this Combined Plan and
Disclosure Statement under an Order of the Bankruptcy Court shall not be considered “Allowed”
Claims hereunder. An Allowed Claim shall be net of any valid setoff exercised with respect to
such Claim under the provisions of the Bankruptcy Code and applicable law. Moreover, any
portion of a Claim that is released or waived during the Chapter 11 Cases is not an Allowed
Claim. Unless otherwise specified in this Combined Plan and Disclosure Statement, in Section
506(b) of the Bankruptcy Code, or by Final Order of the Bankruptcy Court, “Allowed” Claims
shall not, for purposes of Distributions under this Combined Plan and Disclosure Statement,
include interest on such Claim accruing from and after the Petition Date.

               14.    “Assets” means all tangible and intangible assets of every kind and nature
of the Debtors and the Estates within the meaning of Section 541 of the Bankruptcy Code.

               15.    “Asset Purchase Agreement” means that certain Asset Purchase
Agreement, dated as of May 13, 2018, by and among CB Marathon Opco, LLC, as Purchaser,
and the Debtors and Rockport Canada Holdings, as sellers, approved by the Bankruptcy Court on
July 18, 2018, as amended, modified or supplemented from time to time.

                     16.   “Attune” means attune Consulting USA, Inc.




                                                   5
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 14 of 128



               17.    “Attune Litigation Claims” means any and all Causes of Action against
Attune, which shall be assigned, transferred and vest with the Liquidating Trust upon the
Effective Date in accordance with the terms of the Plan.

                18.    “Avoidance Actions” means all rights to avoid transfers or distributions
and recover any such avoided transfers or distributions for the benefit of the Estates under
Chapter 5 of the Bankruptcy Code or otherwise, including, but not limited to, Bankruptcy Code
Sections 502(d), 510, 541, 542, 544, 545, 547, 548, 549, 550, 551, and 553, or otherwise under
the Bankruptcy Code or under similar or related state or federal statutes and common law,
including, without limitation, all preference, fraudulent conveyance, fraudulent transfer, and/or
other similar avoidance claims, rights, and causes of action, whether or not demand has been
made or litigation has been commenced as of the Effective Date.

              19.    “Ballot” means the ballot on which each Holder of a Claim entitled to
vote on the acceptance or rejection of this Combined Plan and Disclosure Statement casts such
vote.

                     20.   “Balloting Agent” means Prime Clerk.

               21.    “BAMS Reserves Stipulation” means that Stipulation Regarding
Application of Reserve [Docket No. __], between the Debtors, on the one hand, and Bank of
America N.A., Banc of America Merchant Services, LLC, Bank of America Merchant Services
Canada Corp. and First Data Services, LLC , on the other hand (collectively, “BAMS”), relating
to the return of the Reserve (as defined therein) established to provide credit protection with
respect to chargebacks, adjustments, fees and other charges that may become due from Rockport
to BAMS from time to time pursuant to the terms of certain merchant services agreements.

               22.     “BAMS Reserves Holdback” means the Remaining Reserves, as such
term is defined in the BAMS Reserves Stipulation.

              23.      21.“Bankruptcy Code” means Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq.

                24.     22.“Bankruptcy Court” or “Court” means the United States Bankruptcy
Court for the District of Delaware, having jurisdiction over the Chapter 11 Cases, or if such
Court ceases to exercise jurisdiction over the Chapter 11 Cases, such court or adjunct thereof that
exercises jurisdiction over the Chapter 11 Cases in lieu of the United States Bankruptcy Court
for the District of Delaware.

               25.    23.“Bankruptcy Rules” means the Federal Rules of Bankruptcy
Procedure as promulgated by the United States Supreme Court under Section 2075 of Title 28 of
the United States Code, as amended from time to time.

               26.    24.“Beneficiary” means any Holder of an Allowed General Unsecured
Claim against the U.S. Debtors in Class 4(a) that may, or that is entitled to, receive a Distribution
from the Liquidating Trust under the terms of this Combined Plan and Disclosure Statement and
the Liquidating Trust Agreement.


                                                   6
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1       Filed 12/17/18   Page 15 of 128



                     27.   25.“Berkshire” means Berkshire Partners LLC.

                     28.   26.“Bid Deadline” means June 29, 2018 at 5:00 p.m. (prevailing Eastern
time).

               29.   27.“Bid Procedures Motion” means the Motion of Debtors for Entry of
Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets,
(B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to
Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment
Procedures and (F) Granting Related Relief; and (II)(A) Approving Sale of Substantially All of
the Debtors’ Assets Free and Clear of All Liens, Claims, Interest and Encumbrances, (B)
Approving Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)
Granting Related Relief [Docket No. 24].

               30.    28.“Bid Procedures Order” means the Order (A) Approving Bidding
Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of
the Debtors’ Assets, (D) Approving Form and Manner of Notice of Sale, Auction and Sale
Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related
Relief [Docket No. 146].

                     31.   29.“BLG” means Borden Ladner Gervais LLP.

             32.     30.“Blocker” means Rockport Blocker, LLC (now known as Relay
Blocker, LLC), a Delaware limited liability company.

               33.    31.“Business Day” means any day other than a Saturday, Sunday, or any
other day on which commercial banks in New York, New York are required or authorized to
close by law or executive order.

             34.           32.“Canadian Court” means the Ontario Superior Court of Justice
(Commercial List).

              35.    33.“Canadian Proceeding” means the recognition proceeding
commenced by Blocker as foreign representative of the Debtors, pursuant to Part IV of the
CCAA, to, among other things, recognize the jointly administered Chapter 11 Cases as a
“foreign main proceeding.”

               36.         34.“Cash” means legal tender of the United States of America and
equivalents thereof.

              37.     35.“Cash Management Stipulation” means that certain Stipulation
Modifying Final Cash Management Order to Permit Intercompany Transfers between Rockport
Canada ULC and The Rockport Company, LLC dated July 18, 2018 between the Debtors, the
Information Officer and the DIP Note Purchasers.



                                                    7
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1       Filed 12/17/18   Page 16 of 128



                 38.    36.“Causes of Action” means all claims, actions (including the
Avoidance Actions), causes of action, choses in action, suits, refunds, turnovers, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments, third-party
claims, counterclaims, and crossclaims of any Debtor and/or any of the Estates against any
Person, based in law or equity, including, but not limited to, under the Bankruptcy Code, whether
direct, indirect, derivative, or otherwise and whether asserted or unasserted, known or unknown,
liquidated or unliquidated, fixed or contingent, matured or unmatured, foreseen or unforeseen,
and any and all commercial tort claims against any Person, arising from or relating to any act or
omission or other event occurring at any time prior to (and including) the Effective Date; and
subject, however, to any releases provided in this Combined Plan and Disclosure Statement, the
Plan Confirmation Order, the Sale Order, the Adidas Settlement Agreement, or any other Final
Order of the Bankruptcy Court.

               39.    37.“CCAA” means the Companies’ Creditors Arrangement Act (Canada),
R.S.C. 1985, c. C-36, as amended.

              40.     38.“Chapter 11 Cases” means the Chapter 11 cases commenced when
the Debtors each filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code on
the Petition Date and with the following case numbers: 18-11145 (LSS), 18-11146 (LSS), 18-
11147 (LSS), 18-11148 (LSS), 18-11149 (LSS), 18-11150 (LSS), 18-11151 (LSS), 18-11152
(LSS), 18-11153 (LSS) and 18-11154 (LSS), which Chapter 11 Cases are jointly administered
under case number 18-11145 (LSS).

                 41.    “Chubb Companies” means Federal Insurance Company, Great Northern
Insurance Company, Pacific Indemnity Company, ACE American Insurance Company and each
of their affiliates and successors. For the avoidance of doubt, each of the Chubb Companies is
an Insurer.

            42.     “Chubb Insurance Policies” means all Insurance Policies for or to which
a Chubb Company is an Insurer.

                     43.   39.“Citizens” means Citizens Business Capital.

                     44.   40.“Claim” has the meaning set forth in Section 101(5) of the Bankruptcy
Code.

                     45.   41.“Claims Agent” means Prime Clerk.

               46.    42.“Claims Objection Deadline” means the date that is one hundred and
eighty (180) days after the Effective Date or such later date as may be approved by the
Bankruptcy Court, as may be extended pursuant to the terms of this Combined Plan and
Disclosure Statement.

                47.   43.“Class” means any group of substantially similar Claims or Interests
classified by this Combined Plan and Disclosure Statement under Sections 1122 and 1123(a)(1)
of the Bankruptcy Code.


                                                    8
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1       Filed 12/17/18   Page 17 of 128



                     48.   44.“Closing Date” means August 2, 2018, the closing date of the Sale.

              49.     45.“Collateral Agent” means Cortland as collateral agent pursuant to the
Prepetition Note Purchase Agreement.

                50.   46.“Combined Plan and Disclosure Statement” or “Plan” means this
combined disclosure statement and Chapter 11 plan of liquidation including, without limitation,
all exhibits, supplements, appendices, and schedules hereto, either in their present form or as the
same may be altered, amended, or modified from time to time through and including the
Effective Date; provided that any such modifications are reasonably acceptable to the Prepetition
Noteholders.

                     51.   47.“Company” means Rockport and its subsidiaries and affiliates.

               52.    48.“Consummation” or “Consummate” means the occurrence of or to
achieve the Effective Date.

                     53.   49.“Cortland” means Cortland Capital Market Services LLC.

                     54.   50.“CRA” means the Canada Revenue Agency.

                     55.   51.“Creditor” means any Person that is the Holder of a Claim against any
of the Debtors.

               56.   52.“Creditors’ Committee” means the Official Committee of Unsecured
Creditors appointed by the U.S. Trustee in the Chapter 11 Cases on May 23, 2018 [Docket No.
96], as may be amended from time to time.

               57.     53.“Cure Notices” means all notices to counterparties to Executory
Contracts, including the notices filed by the Debtors on June 8, 2018 [Docket No. 176], June 20,
2018 [Docket No. 278], July 3, 2018 [Docket No. 335] and August 7, 2018 [Docket No. 438]
and including all amendments and supplements thereto and any additional such notices that may
be Filed and served from time to time.

              58.     54.“DD Management” means DD Management Services, LLC, a
Massachusetts limited liability company.

               59.     55.“Debtor Releases” means the releases by the Debtors set forth in
Section XIII.E of this Plan.

              60.  56.“Debtors” means Blocker, Rockport Holdings, TRG 1-P, TRG
Intermediate, TRG Class D, Rockport Group, Rockport, Drydock, DD Management, and
Rockport Canada.

              61.     57.“Debtors in Possession” means the Debtors in their capacity as
debtors in possession in the Chapter 11 Cases under Sections 1101, 1107(a), and 1108 of the
Bankruptcy Code.



                                                    9
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 18 of 128



                62.     58.“DIP ABL Agent” means Citizens, as administrative agent and
collateral agent, and including any of its affiliates, for the DIP ABL Lenders.

               63.    59.“DIP ABL Credit Agreement” means that certain Senior Secured
Super-Priority Debtor-in-Possession Credit Agreement, dated as of May 17, 2018, as amended
from time to time, by and among, the DIP ABL Loan Parties, the DIP ABL Agent and the DIP
ABL Lenders.

             64.     60.“DIP ABL Facility” means the senior secured revolving postpetition
financing and financial accommodations made available pursuant to the DIP ABL Credit
Agreement and other related or ancillary documents.

             65.    61.“DIP ABL Guarantors” means, collectively, Rockport Canada
Holdings, TRG Class D, Drydock and DD Management.

              66.     62.“DIP ABL Lenders” means Citizens and HSBC Bank USA, National
Association with any other lenders party to the DIP ABL Credit Agreement.

             67.    63.“DIP ABL Loan Parties” means, collectively, Rockport, Rockport
Group, Rockport Canada and the DIP ABL Guarantors.

              68.          64.“DIP Facilities” means, collectively, the DIP ABL Facility and the
DIP Note Facility.

            69.            65.“DIP Lenders” means, collectively, the DIP Note Purchasers and the
DIP ABL Lenders.

               70.    66.“DIP Motion” means, collectively, the Motion of Debtors for Entry of
Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing on a
Super-Priority, Senior Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and
Super-Priority Claims and (B) Adequate Protection to Certain Prepetition Lenders, (III)
Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
[Docket No. 15].

              71.          67.“DIP Note Agent” means Cortland, as collateral agent for the DIP
Note Purchasers.

                     72.   68.“DIP Note Borrowers” means Rockport and Rockport Group.

                73.     69.“DIP Note Facility” means the senior secured postpetition financing
and financial accommodations made available pursuant to the DIP Note Purchase Agreement and
other related or ancillary documents.

             74.   70.“DIP Note Guarantors” means, collectively, Blocker, Rockport
Group, TRG 1-P, TRG Intermediate, TRG Class D, Drydock and DD Management.

              75.    71.“DIP Note Parties” means, collectively, the DIP Note Borrowers and
the DIP Note Guarantors.

                                                  10
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1        Filed 12/17/18    Page 19 of 128



              76.    72.“DIP Note Purchase Agreement” means that certain Debtor-in-
Possession Note Purchase and Security Agreement, dated as of May 17, 2018, as amended from
time to time, by and among the DIP Note Parties, the DIP Note Agent and the DIP Note
Purchasers.

             77.    73.“DIP Note Purchasers” means the purchasers party to the DIP Note
Purchase Agreement from time to time.

                78.    74.“DIP Order” means any of, or collectively, (i) the Interim DIP Order;
and (ii) the Final DIP Order, each as modified, amended and/or supplemented from time to time.

                79.    75.“Directors and Officers” means the current and former directors and
officers of the Debtors.

                  80.   76.“Disputed” means, with respect to any Claim or any portion thereof,
(A) any Claim that (i) is, or hereafter may be listed on the Schedules as disputed, contingent, or
unliquidated for which no proof of claim in a liquidated and non-contingent amount has been
filed; (ii) is evidenced by a proof of Claim that, on its face, is contingent or unliquidated; or (iii)
is evidenced by a proof of Claim which amends a Claim scheduled by the Debtors as contingent,
unliquidated or disputed; or (iv) is objected to in whole or in part or subject to a request for
estimation prior to the Claims Objection Deadline, which objection or request for estimation has
not been withdrawn or resolved; and (B) any Claim that is not an Allowed Claim or a disallowed
Claim in whole or in part by settlement or Final Order.

               81.    77.“Distribution” means Cash, property, interests in property or other
value distributed to Holders of Allowed Claims, or their designated agents, or Beneficiaries, as
applicable, under this Combined Plan and Disclosure Statement, the Liquidating Trust
Agreement and/or the Rockport Canada Plan Administrator Agreement.

               82.    78.“Distribution Date” means the date or dates determined by the (i)
Liquidating Trustee in accordance with the terms of this Combined Plan and Disclosure
Statement and the Liquidating Trust Agreement upon which the Liquidating Trustee shall make
Distributions to holders of Allowed Claims against the U.S. Debtors entitled to receive
Distributions under the Plan and (ii) the Rockport Canada Plan Administrator in accordance with
the terms of this Combined Plan and Disclosure Statement and the Rockport Canada Plan
Administrator Agreement upon which the Rockport Canada Plan Administrator shall make
Distributions to holders of Allowed Claims against Rockport Canada entitled to receive
Distributions under the Plan.

              83.    79.“Distribution Record Date” means the record date for purposes of
making Distributions under the Plan, the Liquidating Trust Agreement or the Rockport Canada
Plan Administrator Agreement on account of Allowed Claims, which date or dates shall be set
forth in the Liquidating Trust Agreement or the Rockport Canada Plan Administrator
Agreement.

               84.     80.“Drydock” means Drydock Footwear, LLC, a Delaware limited
liability company.


                                                  11
RLF1 2049205480v.1
             Case 18-11145-LSS      Doc 650-1       Filed 12/17/18   Page 20 of 128



               85.     81.“Effective Date” means the date on which the conditions specified in
Section XV.B of this Combined Plan and Disclosure Statement have been satisfied or waived
and the transactions contemplated hereunder have been substantially consummated.

              86.    82.“Employee Benefit Plans” means The Rockport Company LLC
401(k) Savings and Retirement Plan.

             87.      83.“Entity” means an entity as defined in Section 101(15) of the
Bankruptcy Code.

               88.     84.“Equity Interest” means any Equity Security in any Debtor, including,
without limitation, all issued, unissued, authorized or outstanding shares of stock or limited
company interests.

               89.   85.“Equity Security” means an “equity security” as defined in Section
101(16) of the Bankruptcy Code.

           90.     86.“Estates” means the estates of the Debtors created upon the
commencement of the Chapter 11 Cases, including all of the Debtors’ Assets.

               91.      87.“Exculpated Parties” means, as of the Petition Date through the date
of Consummation of the Plan, the Debtors, the Information Officer, the Creditors’ Committee
and members of the Creditors’ Committee (solely in their capacity as members of the Creditors’
Committee), the Debtors’ Professionals, and each of their respective Related Persons to the
extent such Related Persons serve as fiduciaries of the Estates, as well as the Debtors’ current
directors and officers as of the Petition Date through the date of the Consummation of the Plan.

                92.     88.“Executory Contract” means any executory contract or unexpired
lease as of the Petition Date between any Debtor and any other Person or Persons.

                93.     89.“Expeditors” means Expeditors International of Washington, Inc. and
its subsidiaries and affiliates.

                94.    90.“Expeditors Agreement” means that certain Master Warehouse and
Logistics Service Agreement, dated as of August 1, 2016, including all statement of works
related thereto, as amended, supplemented, restated or otherwise modified from time to time.

               95.     91.“Expeditors Litigation Claims” means any and all Causes of Action
against Expeditors, which shall be assigned, transferred and vest with the Liquidating Trust upon
the Effective Date in accordance with the terms of the Plan.

             96.     92.“File”, “Filed”, or “Filing” means file, filed, or filing with the
Bankruptcy Court in the Chapter 11 Cases or any other related proceedings.

              97.    93.“Final Cash Management Order” means the Final Order (I)
Authorizing Continued Use of Existing Cash Management System and Bank Accounts; (II)
Waiving Certain United States Trustee Requirements; (III) Authorizing Continued Performance
of Intercompany Transactions; and (IV) Granting Related Relief [Docket No. 210].

                                               12
RLF1 2049205480v.1
             Case 18-11145-LSS      Doc 650-1       Filed 12/17/18   Page 21 of 128



               98.     94.“Final DIP Order” means the Final Order (I) Authorizing the Debtors
to (A) Obtain Postpetition Financing on a Super-Priority, Senior Secured Basis and (B) Use
Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims and (B) Adequate Protection
to Certain Prepetition Lenders, (III) Modifying the Automatic Stay, and (IV) Granting Related
Relief [Docket No. 320].

              99.    95.“Final DIP Order Supplement” means that certain Final DIP Order
Supplement attached as Exhibit A to the Final DIP Order [Docket No. 320].

               100. 96.“Final Order” means an Order of the Bankruptcy Court, or the
Canadian Court, as applicable, or a Court of competent jurisdiction to hear appeals from the
Bankruptcy Court, that has not been reversed, stayed, modified, or amended and as to which the
time to appeal, to petition for certiorari, or to move for reargument or rehearing has expired and
as to which no appeal, petition for certiorari, or other proceedings for reargument or rehearing
shall then be pending; provided, however, that the possibility that a motion under Rule 59 or 60
of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules or
applicable state court rules of civil procedure, may be Filed with respect to such order shall not
cause such order not to be a Final Order.

              101. 97.“First Day Declaration” means the Declaration of Paul Kosturos in
Support of Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 14].

             102. 98.“First Day Motions” has the meaning set forth in Section III.E of this
Combined Plan and Disclosure Statement.

             103. 99.“General Administrative Expense Claim” means any Administrative
Expense Claim and any Professional Fee Administrative Claim.

             104. 100.“General Bar Date” means August 30, 2018, as established in the
General Bar Date Order.

               105. 101.“General Bar Date Order” means that certain order of the
Bankruptcy Court dated as of July 25, 2018 [Docket No. 405], establishing, among other things,
(a) August 30, 2018 as the general bar date for filing proofs of Claim in the Chapter 11 Cases,
and (b) November 12, 2018 as the deadline for all Governmental Units (as such term is defined
in Section 101(27) of the Bankruptcy Code) for filing proofs of Claim in the Chapter 11 Cases,
subject in each case to only those exceptions permitted thereby.

                106. 102.“General Unsecured Claim” means any Claim against the Debtors
that arose or is deemed or determined by the Bankruptcy Code or Bankruptcy Court, as the case
may be, to have arisen before the Petition Date and that is not: (i) a Secured Claim, (ii) an
Administrative Expense Claim, (iii) a Professional Fee Administrative Claim, (iv) a Statutory
Fee Claim, (v) a Priority Tax Claim, (vi) an Other Priority Claim or any other Claim entitled to
priority under the Bankruptcy Code or any order of the Bankruptcy Court, or (vii) any Claim that
constitutes an Interest. For the avoidance of doubt, General Unsecured Claims shall include (a)
Rejection Damages Claims and (b) any deficiency claims, including any Prepetition Note
Deficiency Claims, subject to the terms of the Plan, including, but not limited to, the Threshold
Distribution Amount.

                                               13
RLF1 2049205480v.1
             Case 18-11145-LSS           Doc 650-1      Filed 12/17/18   Page 22 of 128



              107. 103.“Governmental Unit” has the meaning set forth in Section 101(27)
of the Bankruptcy Code.

                108. 104.“Governmental Unit Bar Date” means November 12, 2018 at 5:00
p.m. (prevailing Eastern Time), the deadline for Governmental Units to file a proof of Claim
against any of the Debtors for a Claim that arose prior to the Petition Date.

                     109.   105.“Holder” means the legal or beneficial holder of any Claim or
Interest.

                     110.   106.“Houlihan” means Houlihan Lokey Capital, Inc.

             111. 107.“Independent Directors” means William Allen, Matthew Sheahan
and Michael LeRoy.

               112. 108.“Information Officer” means Richter Advisory Group Inc., in its
capacity as the Canadian Court-appointed information officer in the Canadian Proceeding.

              113. 109.“Initial Prepetition Notes” means those certain Senior Secured
Notes Due 2022 issued in the original principal amount of $130 million pursuant to the
Prepetition Note Purchase Agreement.

               114. 110.“Insurance Policies” means all insurance policies that have been
issued at any time or provide coverage, benefits or proceeds to any of the Debtors (or their
predecessors) and all agreements, documents or instruments relating thereto.

               115. “Insurer” means any company or other entity that issued an Insurance
Policy, any third party administrator of or for any Insurance Policy, and any respective
predecessors, successors and/or affiliates of any of the foregoing.

                116. 111.“Intercompany Claims” means (i) any account reflecting
intercompany book entries by one Debtor with respect to another Debtor, or (ii) any Claim that is
not reflected in such book entries and is held by a Debtor against another Debtor, in each case
accruing before or after the Petition Date through the Effective Date, including, but not limited
to, any Claim for reimbursement, payment as guarantor or surety, or any Claim for contribution
or expenses that was allocable between the Debtors.

             117. 112.“Intercompany Transactions” means certain transactions between
and among the Debtors as well as with certain of their former foreign affiliates.

               118. 113.“Intercreditor Agreement” means the Intercreditor Agreement,
dated as of July 31, 2015, among the ABL Administrative Agent, the Collateral Agent and the
Prepetition Noteholders party thereto, as amended, restated, amended and restated,
supplemented, or otherwise modified prior to the Petition Date.

                     119.   114.“Interest” means any equity or membership interest in any Debtor.




                                                   14
RLF1 2049205480v.1
             Case 18-11145-LSS           Doc 650-1      Filed 12/17/18   Page 23 of 128



               120. 115.“Interim DIP Order” means the Interim Order (I) Authorizing the
Debtors to (A) Obtain Postpetition Financing on a Super-Priority, Senior Secured Basis and (B)
Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims and (B) Adequate
Protection to Certain Prepetition Lenders, (III) Modifying the Automatic Stay, (IV) Scheduling a
Final Hearing, and (V) Granting Related Relief [Docket No. 60]

                     121.   116.“IRC” means the Internal Revenue Code of 1986, as amended.

                     122.   117.“IRS” means the Internal Revenue Service.

              123. 118.“Key Employee Incentive Plan” means the key employee incentive
plan authorized by the Order Approving Debtors’ Key Employee Incentive Plan and Key
Employee Retention Plan [Docket No. 233].

              124. 119.“Key Employee Retention Plan” means the key employee retention
plan authorized by the Order Approving Debtors’ Key Employee Incentive Plan and Key
Employee Retention Plan [Docket No. 233].

                125. 120.“Lien” means any mortgage, pledge, deed of trust, assessment,
security interest, lease, lien, adverse claim, levy, charge, right of first refusal or surrender right,
or other encumbrance of any kind, including any “lien” as defined in Section 101(37) of the
Bankruptcy Code.

              126. 121.“Liquidating Trust” means the trust established on the Effective
Date as described in Section VIII of this Combined Plan and Disclosure Statement and in
accordance with the Liquidating Trust Agreement.

               127. 122.“Liquidating Trust Advisors” means any firm(s) or individual(s)
retained by the Liquidating Trustee in accordance with the terms of the Liquidating Trust
Agreement to serve as legal counsel for the Liquidating Trust or to provide other professional
services for the Liquidating Trust in connection with the performance of the Liquidating
Trustee’s duties and responsibilities under this Combined Plan and Disclosure Statement and the
Liquidating Trust Agreement.

                128. 123.“Liquidating Trust Agreement” means the trust agreement, in form
and substance reasonably acceptable to the Debtors, the Prepetition Noteholders, the Creditors’
Committee and the Liquidating Trustee as of the Effective Date, establishing the Liquidating
Trust described in Section VIII of this Combined Plan and Disclosure Statement, and which shall
be filed in draft form as part of the Plan Supplement.

               129. 124.“Liquidating Trust Assets” means (i) any and all U.S. Litigation
Claims and U.S. Litigation Proceeds; (ii) any unused portion of the Wind-Down Reserve,
excluding any unused portion of the Pre-Closing Expense Reserve Amountthe Post-Effective
Date Trust Reserve; (iii) the benefits, rights, interests and proceeds of any Insurance Policies
with respect to the U.S. Debtors only to the extent payable to the U.S. Debtors in accordance
with the terms of the Insurance Policies; and (iv) any and all other Assets belonging to the U.S.
Debtors’ Estates, including any Cash and other Assets that are not Acquired Assets remaining in
the U.S. Debtors’ Estates on the Effective Date. For the avoidance of doubt, while the Pre-

                                                   15
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 24 of 128



closing Expense Reserve Amount and Professional Fee Escrow shall be received and the Pre-
Effective Date Professional Fee Reserve, the Pre-Effective Date SAP Claims Reserve and Sale
Escrow Amounts shall be transferred to the Liquidating Trust on the Effective Date to be
administered by the Liquidating TrusteeTrust in accordance with the terms of this Plan, they the
Sale Order or other applicable documents but shall not constitute be considered Liquidating
Trust Assets under the Plan. Any unused portion of the Pre-Closing Expense Reserve Amount or
Pre-Effective Date Professional Fee Escrow Reserve or the Pre-Effective Date SAP Claims
Reserve following the payment of all cClaims for which such funds are intended shall be
available for distribution to the Holders of Allowed Prepetition Note Secured Claims and shall
not be available for distribution to the Holders of General Unsecured Claims.

              130. “Liquidating Trust Class 4 Distributable Assets” means the remaining
amount of the Post-Effective Date Trust Reserve and/or the U.S. Litigation Proceeds following
the payment of all Liquidating Trust Operating Expenses available for distribution to the Holders
of Allowed Class 4 General Unsecured Claims against the U.S. Debtors.

              131. 125.“Liquidating Trustee” means the Person or Persons selected by, the
Creditors’ Committee, in consultation with the Debtors and the Prepetition Noteholders, and
appointed to administer the Liquidating Trust, which shall be disclosed in the Plan Supplement,
with such rights, duties, and obligations as set forth in this Combined Plan and Disclosure
Statement and in the Liquidating Trust Agreement.

               132. 126.“Liquidating Trust Operating Expenses” means the overhead and
other operational expenses of the Liquidating Trust including, but not limited to, (i) reasonable
compensation for the Liquidating Trustee and members of the Trust Oversight Committee
(which expenses shall not include professional fees of such members) in accordance with the
Liquidating Trust Agreement, (ii) costs and expenses incurred by the Liquidating Trustee in
administering the Liquidating Trust, (iii) Statutory Fees incurred after the Effective Date to the
U.S. Trustee, and (iv) any fees and expenses payable to the Liquidating Trust Advisors.

              133. 127.“Local Rules” means the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware, as amended from
time to time.

             134. 128.“Management Agreement” means that certain Management
Agreement, dated as of July 31, 2015, entered into by Rockport and Adidas.

                     135.   129.“New Balance” means New Balance Holdings, Inc.

             136. 130.“New Money Notes” means notes issued pursuant to the DIP Note
Purchase Agreement.

              137. 131.“North American Retail Assets” means the Debtors’ retail assets
comprised of a total of 27 stores in the United States and 33 stores in Canada, including related
inventory.

              138. 132.“Note Priority Collateral” shall have the meaning set forth in the
Prepetition Note Purchase Agreement.

                                                  16
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18    Page 25 of 128



             139. 133.“Noteholder Parties” means Crescent Mezzanine Partners VI, L.P.,
Crescent Mezzanine Partners VIC, L.P., Crescent Mezzanine Partners VIB (Cayman), L.P.,
CM6B Rockport Equity, Inc., CM6C Rockport Equity, Inc., Corporate Capital Trust, Inc.,
Oregon Public Employees Retirement Fund, NYLCAP Mezzanine Partners III, LP, NYLCAP
Mezzanine Partners III Parallel Fund, LP, NYLCAP mezzanine Partners III 2012 Co-Invest, LP,
and NYLCAP Mezzanine Partners II 2012 Co-Invest ECI Blocker F, LP.

               140. 134.“Order” means an order, opinion, or judgment of the Bankruptcy
Court as entered on the docket.

               141. 135.“Other General Unsecured Claim” means a General Unsecured
Claim against the U.S. Debtors that is not a Prepetition Note Deficiency Claim.

              142. 136.“Other Priority Claim” means any Claim accorded priority in right
of payment under Section 507(a) of the Bankruptcy Code, that is not otherwise a Priority Tax
Claim, a Statutory Fee Claim, an Administrative Expense Claim, or a Professional Fee
Administrative Claim.

                143. 137.“Other U.S. Litigation Proceeds” means all U.S. Litigation
Proceeds other than U.S. Avoidance Action Litigation Proceeds; (except for U.S. Litigation
Proceeds on account of Avoidance Actions under Section 549 of the Bankruptcy Code which
shall constitute Other U.S. Litigation Proceeds).

                144. 138.“Owned Real Property” means all real property and all of the
Debtors’ right, title and interest in real property owned, in whole or in part, directly or indirectly
by the Debtors, together with all buildings, fixtures and improvements located thereon, and all
easements, rights of way, servitudes, tenements, appurtenances, privileges and other rights with
respect thereto.

               145. 139.“Other Secured Claim” means any Secured Claim that is not
otherwise a Prepetition Note Claim.

               146. 140.“Permitted Rockport Canada Intercompany Transactions” means
following the Petition Date, Rockport Canada’s transfer of funds to Rockport on account of (i)
merchandise purchased postpetition from Rockport as necessary for Rockport Canada’s ongoing
operations and (ii) postpetition back-office services provided by Rockport.

               147. 141.“Person” means an individual, a corporation, a partnership, an
association, a joint stock company, a joint venture, an estate, a trust, an unincorporated
association or organization, a governmental unit or any agency or subdivision thereof or any
other entity.

            148. 142.“Petition Date” means May 14, 2018, the date on which the Debtors
commenced these Chapter 11 Cases.

               149. 143.“Plan Confirmation Date” means the date on which the Bankruptcy
Court enters the Plan Confirmation Order.


                                                 17
RLF1 2049205480v.1
             Case 18-11145-LSS      Doc 650-1       Filed 12/17/18   Page 26 of 128



               150. 144.“Plan Confirmation Hearing” means the hearing to be held by the
Bankruptcy Court to consider approval and confirmation of this Combined Plan and Disclosure
Statement, as such hearing may be adjourned or continued from time to time.

               151. 145.“Plan Confirmation Order” means an Order entered by the
Bankruptcy Court approving and confirming this Combined Plan and Disclosure Statement on a
final basis under Sections 1125 and 1129 of the Bankruptcy Code and Local Rule 3017-2.

              152. 146.“Plan Documents” means this Combined Plan and Disclosure
Statement, the Plan Supplements, and all of the exhibits and schedules attached to any of the
foregoing.

             153. 147.“Plan Proponents” means the Debtors as the proponents of the
Combined Plan and Disclosure Statement.

               154. 148.“Plan Supplement” means the appendix of schedules and exhibits to
be Filed at least ten (10) days before the Plan Confirmation Hearing containing, among other
things, the Liquidating Trust Agreement as may be amended, modified, and/or supplemented;
each of which shall be in form and substance reasonably acceptable to the Prepetition
Noteholders and the Creditors’ Committee.

               155. 149.“Post-Closing Adjustments” means certain closing adjustments and
reconciliations owed by Rockport to Adidas pursuant to the Management Agreement.

               156. 150.“Pre-Closing Expense “Post-Effective Date Reserve Amount”
Trust Reserve” means a cash reserve established on the Effective Date to cover unpaid
budgeted Administrative Expense Claims incurred prior to the Closing Date of the Sale.to be
established by the Debtors on or prior to the Effective Date in the amount of $485,000, which
may be used by the Liquidating Trustee, subject to the terms of the Liquidating Trust Agreement,
to pay any Liquidating Trust Operating Expenses and/or to make a distribution to the Holders of
Class 4 General Unsecured Claims against the U.S. Debtors in accordance with the Plan.

                157. “Pre-Effective Date Professional Fee Reserve” means a reserve to be
established by the Debtors on or prior to the Effective Date in the amount of $5,550,000, which,
absent the consent of the Prepetition Noteholders, shall be used solely to pay any unpaid and
Allowed U.S. Professional Fee Administrative Claims (including any amounts relating to the
preparation and filing of tax returns for the U.S. Debtors for tax periods preceding the Effective
Date) incurred through the Effective Date in accordance with the Plan. The Pre-Effective Date
Professional Fee Reserve shall not be a Liquidating Trust Asset. Any unused portion of the Pre-
Effective Date Professional Fee Reserve following the payment of all unpaid and Allowed U.S.
Professional Fee Administrative Claims incurred through the Effective Date shall be available
for distribution to the Holders of Allowed Prepetition Note Secured Claims and shall not be
available for distribution to the Holders of Class 4 General Unsecured Claims against the U.S.
Debtors.

               158. “Pre-Effective Date SAP Claims Reserve” means a reserve to be
established by the Debtors on or prior to the Effective Date in the amount of $1,775,000, which,
absent the consent of the Prepetition Noteholders, shall be used solely to pay any unpaid and

                                               18
RLF1 2049205480v.1
             Case 18-11145-LSS           Doc 650-1      Filed 12/17/18   Page 27 of 128



Allowed (i) Other Secured Claims against the U.S. Debtors, (ii) U.S. General Administrative
Claims incurred through the Effective Date, (iii) U.S. Priority Tax Claims, (iv) Other Priority
Claims against the U.S. Debtors in accordance with the Plan, and (v) any unpaid Statutory Fees
relating to the period from the Petition Date through the Effective Date and any Statutory Fees
associated with the initial distribution by the Debtors or the Liquidating Trustee, as the case may
be, to the Holders of Allowed Prepetition Note Secured Claims against the U.S. Debtors in
accordance with the Plan. The Pre-Effective Date SAP Claims Reserve shall not be a
Liquidating Trust Asset. Any unused portion of the Pre-Effective Date SAP Claims Reserve
following the payment of all unpaid and Allowed Other Secured Claims against the U.S.
Debtors, the U.S. General Administrative Claims incurred through the Effective Date, U.S.
Priority Tax Claims, Other Priority Claims or the Statutory Fees against the U.S. Debtors shall be
available for distribution to the Holders of Allowed Prepetition Note Secured Claims referenced
above and shall not be available for distribution to the Holders of Class 4 General Unsecured
Claims against the U.S. Debtors.

               159. 151.“Prepetition ABL Credit Agreement” means, collectively, that
certain Revolving Credit Agreement, dated as of July 31, 2015 among Rockport, Rockport
Group, Rockport Canada, TRG Class D, the Subsidiaries (as defined therein) of Rockport Group
from time to time, the ABL Lenders, and Citizens, as ABL Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time.

               160. 152.“Prepetition Credit Facilities” means the Prepetition Notes Facility
and the Prepetition ABL Facility.

                     161.   153.“Prepetition Note Claims” means the Claims held by the Prepetition
Noteholders.

              162. 154.“Prepetition Note Deficiency Claims” means Unsecured Deficiency
Claims held by the Prepetition Noteholders. For the avoidance of doubt, Prepetition Note
Deficiency Claims are General Unsecured Claims against the U.S. Debtors.

              163. 155.“Prepetition Note Purchase Agreement” means that certain Note
Purchase Agreement, dated as of July 31, 2015, among Rockport, Rockport Group, TRG Class
D, the Subsidiaries (as defined therein) of the Rockport Group from time to time, Cortland, the
Collateral Agent and the Prepetition Noteholders.

              164. 156.“Prepetition Note Secured Claims” means, collectively, all
Prepetition Note Claims that are Secured Claims.

              165. 157.“Prepetition Notes” means the Initial Prepetition Notes and the
Additional Prepetition Notes.

              166. 158.“Prepetition Noteholders” means the purchasers of the Prepetition
Notes pursuant to the Prepetition Note Purchase Agreement.

               167. 159.“Prepetition Secured Parties” means, collectively, the Prepetition
Noteholders, the Collateral Agent, the ABL Secured Parties and the ABL Administrative Agent.


                                                   19
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 28 of 128



                     168.   160.“Prime Clerk” means Prime Clerk LLC.

              169. 161.“Priority Tax Claim” means a Claim that is entitled to priority under
Section 507(a)(8) of the Bankruptcy Code.

               170. 162.“Privilege” means the attorney client privilege, work product
protections or other immunities (including without limitation those related to common interests
or joint defenses with other parties), or protections from disclosure of any kind held by the
Debtors or their Estates.

               171. 163.“Professional” means any professional Person employed by the
Debtors or the Creditors’ Committee in the Chapter 11 Cases under Section 327, 363, or 1103 of
the Bankruptcy Code or otherwise under an Order of the Bankruptcy Court.

               172. 164.“Professional Fee Administrative Claim” means a Claim for
compensation for services rendered or reimbursement of expenses incurred through and
including the Effective Date under Sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or
503(b)(5) of the Bankruptcy Code, including Claims of any Professional seeking an award by the
Bankruptcy Court of compensation for services rendered or reimbursement of expenses incurred
through and including the Effective Date.

               165.“Professional Fee Escrow” means an account to be funded by the Debtors
on or prior to the Effective Date in an amount equal to the aggregate amount of (i) any and all
budgeted and unpaid U.S. Professional Fee Administrative Claims incurred through the Closing
Date and (ii) any additional amounts authorized by the Prepetition Noteholders on account of
unbudgeted and unpaid U.S. Professional Fee Administrative Claims incurred through the
Closing Date, which shall be held by the Liquidating Trust and used to pay such claims in
accordance with the Plan.

                173. 166.“Pro Rata” means the proportion that an Allowed Claim or Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed
Interests in that Class.

              174. 167.“Purchaser” means CB Marathon Opco, LLC in its capacity as
purchaser under the Asset Purchase Agreement.

              175. 168.“Qualified Bid” means an offer, solicitation or proposal submitted in
connection with the Sale satisfying the conditions set forth in the Bid Procedures Order.

                     176.   169.“Reebok” means Reebok International Ltd.

                177. 170.“Rejection Damages Claim” means a Claim for damages arising out
of the rejection of an Executory Contract.

               178. 171.“Related Persons” means, with respect to any Person, such Person’s
predecessors, successors, assigns and present and former (i) shareholders, (ii) equity holders, (iii)
affiliates (whether by operation of law or otherwise), (iv) subsidiaries, (v) principals, (vi)
employees, (vii) agents, (viii) officers, (ix) directors, (x) managers, (xi) trustees, (xii) partners,

                                                  20
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 29 of 128



(xiii) members, (xiv) professionals, (xv) representatives, (xvi) advisors, (xvii) attorneys, (xviii)
financial advisors, (xix) accountants, (xx) investment bankers, and (xxi) consultants, and (xxii)
any Person claiming by or through any of the foregoing.

               179. 172.“Released Parties” means the Debtors, Prepetition Secured Parties,
the Creditors’ Committee, the Information Officer, and the DIP Lenders, in each case in their
capacities as such, and each of their respective Related Persons for claims by or through the
person they are related to.

                180. 173.“Releasing Parties” means (i) the Released Parties excluding the
Debtors (excluding any Holder of a Prepetition Note Claim in Class 2 who votes to reject the
Plan and opts out of the Third-Party Release and any investor in the Oregon Pension Fund), (ii)
each Holder of a Claim who is conclusively deemed to have accepted the Plan and does not
timely object to the releases provided in the Plan upon payment of such Holder’s claim in full,
(iii) each Holder of a Claim who votes to accept the Plan, (iv) each Holder of a Claim who votes
to reject the Plan and does not mark its ballot to indicate its refusal to grant the Third-Party
Release, (v) each Holder of a Claim who abstains from voting on the Plan and does not mark its
ballot to indicate its refusal to grant the Third-Party Release, and (vi) with respect to the
foregoing clauses (i) though (v), each of such Person’s Related Persons (excluding any investor
in the Oregon Pension Fund), in each case in their capacity as such, for claims by or through the
person they are related to. Notwithstanding anything to the contrary herein, Releasing Parties
shall not include any Holder of a Claim who is entitled to vote on the Plan, but such ballot was
returned to the Balloting Agent as undeliverable.

                181. 174.“Revolving Priority Collateral” shall have the meaning set forth in
the Prepetition ABL Credit Agreement.

             182. 175.“Rockport” means The Rockport Company, LLC (now known as
The Relay Shoe Company, LLC), a Delaware limited liability company.

             183. 176.“Rockport Canada” means Rockport Canada ULC (now known as
Relay Opco Canada ULC), a British Columbia unlimited liability company.

              184. 177.“Rockport Canada Administrative Expense Claim” means an
Administrative Expense Claim against Rockport Canada.

                     185.   178.“Rockport Canada Cash” means $6,007,000.

              186. 179.“Rockport Canada Fund” means the fund established under this
Plan to make Distributions on account of Allowed Claims against Rockport Canada and funded
with (i) the Rockport Canada Cash. , (ii) Rockport Canada Litigation Proceeds and (iii) the
proceeds of any Insurance Policies with respect to Rockport Canada.

              187. 180.“Rockport Canada General Administrative Claims” means any
Rockport Canada Administrative Claim and any Rockport Canada Professional Fee
Administrative Claim.



                                                 21
RLF1 2049205480v.1
             Case 18-11145-LSS     Doc 650-1       Filed 12/17/18   Page 30 of 128



              188. '“Rockport Canada Holdings” means Rockport Canada Ltd., an England
and Wales limited company.

              189. 182.“Rockport Canada Litigation Claims” means any and all Causes of
Action (except Causes of Action that constitute Acquired Assets and any claims or Causes of
Action against Released Parties), related to Rockport Canada or a creditor of Rockport Canada
which shall be assigned, transferred, and vest in Rockport Canada upon the Effective Date in
accordance with the terms of the Plan.

              190. 183.“Rockport Canada Litigation Proceeds” means the net proceeds of
the Rockport Canada Litigation Claims.

               191. 184.“Rockport Canada Plan Administrator” means the Person or
Persons selected by Rockport Canada and appointed to administer the Rockport Canada Fund,
which shall be disclosed in the Plan Supplement, with such rights, duties and obligations as set
forth in this Combined Plan and Disclosure Statement and in the Rockport Canada Plan
Administrator Agreement.

               192. 185.“Rockport Canada Plan Administrator Agreement” means the
plan administrator agreement, in the form and substance reasonably acceptable to the Debtors
and the Rockport Canada Plan Administrator as of the Effective Date, specifying the rights,
duties and responsibilities of, and to be performed by, the Rockport Canada Plan Administrator
under the Combined Plan and Disclosure Statement.

                193. 186.“Rockport Canada Plan Administrator Professionals” means
agents, financial advisors, attorneys, consultants, independent contracts, representatives and
other professionals of the Rockport Canada Plan Administrator and Rockport Canada (in each
case, solely in their capacities as such).

              194. 187.“Rockport Canada Priority Tax Claim” means a Priority Tax
Claim against Rockport Canada.

                195. 188.“Rockport Canada Professional Fee Administrative Claims”
means Professional Fee Administrative Claims against Rockport Canada, including but not
limited to, the Professional Fee Administrative Claims of BLG.

              196. 189.“Rockport Group” means The Rockport Group, LLC (now known
as The Relay Group, LLC), a Delaware limited liability company.

             197. 190.“Rockport Holdings” means The Rockport Group Holdings, LLC
(now known as The Relay Group Holdings, LLC), a Delaware limited liability company.

              198. 191.“Rockport Parties” means The Rockport Group, LLC, The Rockport
Group Holdings, LLC, TRG 1-P Holdings, LLC, TRG Intermediate Holdings, LLC, TRG Class
D, LLC, The Rockport Company, LLC, Drydock Footwear, LLC, DD Management Services
LLC, Rockport Canada ULC, Rockport Canada Holdings, Ltd., Rockport Japan K.K., The
Rockport Company Korea, Ltd, Rockport Hong Kong Limited, Dongguan Rockport Consulting
Service Co., Ltd., Calzados Rockport S.L., The Rockport Company, Portugal, Unipessoal LDA,

                                              22
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18    Page 31 of 128



The Rockport Company B.V., Rockport (Europe) B.V., Relay Technical Services Private
Limited, Rockport International Limited, Rockport UK Holdings Ltd., Rockport Canada
Holdings, Ltd., and The Rockport Company Japan K.K.

              199. 192.“Rockport Plaintiffs” means The Rockport Group, LLC, The
Rockport Group Holdings, LLC, TRG 1-P Holdings, LLC, TRG Intermediate Holdings, LLC,
TRG Class D, LLC, The Rockport Company, LLC, Drydock Footwear, LLC, DD Management
Services LLC, Rockport Canada ULC, Rockport Japan K.K., The Rockport Company Korea,
Ltd, Rockport Hong Kong Limited, Dongguan Rockport Consulting Service Co;, Ltd., Calzados
Rockport S.L., The Rockport Company, Portugal, Unipessoal LDA, The Rockport Company
B.V., Rockport (Europe) B.V., Relay Technical Services Private Limited, Rockport International
Limited, Rockport UK Holdings Ltd.

            200. 193.“Rockport UK” means Rockport UK Holdings, Ltd. (now known as
Relay UK Holdings, Ltd.), a United Kingdom limited company.

                201. 194.“Sale” means the sale of substantially all of the Debtors’ Assets as set
forth in, and in accordance with, the Sale Documents, which was consummated on the Closing
Date.

              202. 195.“Sale Documents” means the Asset Purchase Agreement, the Sale
Order, and all documents, instruments, and agreements executed and delivered in connection
with the consummation of the transactions contemplated by the Asset Purchase Agreement.

                203. “Sale Escrow Amounts” means the escrowed funds in the aggregate
amount of $558,212.03 that were set aside in connection with the closing of the Sale, consisting
of (i) $572,607.75 relating to a cure dispute with Expeditors; (ii) $7,500.00 relating to secured ad
valorem property taxes asserted by the Local Texas Taxing Authorities (as defined in the Sale
Order); and (iii) $8,104.28 relating to a cure dispute with Oracle America, Inc.

               204. 196.“Sale Motion” means the Motion of Debtors for Entry of Orders
(I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B)
Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to Approve,
Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)
Granting Related Relief; and (II)(A) Approving Sale of Substantially All of the Debtors’ Assets
Free and Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving Assumption
and Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
[Docket No. 24].

              205. 197.“Sale Order” means the Order (A) Approving and Authorizing the
Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
Encumbrances and Other Interests, (B) Approving the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting Related Relief
[Docket No. 387].

              206. 198.“Schedules” mean the schedules of assets and liabilities, schedules of
executory contracts, schedules of co-debtors and statements of financial affairs filed by the

                                                23
RLF1 2049205480v.1
             Case 18-11145-LSS           Doc 650-1       Filed 12/17/18   Page 32 of 128



Debtors pursuant to Section 521 of the Bankruptcy Code, as may be amended, modified or
supplemented from time to time.

               207. 199.“Secured Claim” means a Claim that is secured (a) by a Lien that is
valid, perfected, and enforceable under the Bankruptcy Code or applicable non-bankruptcy law
or by reason of an Order, or (b) as a result of rights of setoff under Section 553 of the
Bankruptcy Code, but in any event only to the extent of the value determined in accordance with
Section 506(a) of the Bankruptcy Code, of the Holder’s interest in the Estate’s interest in such
property (unless an election has been made under Section 1111(b) of the Bankruptcy Code on or
prior to the Plan Confirmation Date) or to the extent of an amount subject to such setoff, as
applicable.

                     208.   200.“Securities Act” means the Securities Act of 1933, as amended.

              209. 201.“Statutory Fees” means any and all fees payable to the U.S. Trustee
under Section 1930 of Title 28 of the United States Code and any interest thereupon.

                     210.   202.“Stores” means the Debtors’ North American retail locations.

                211. 203.“Store Closing Sales Motion” means the Motion of Debtors for
Entry of an Order (I) Authorizing the Debtors to (A) Conduct Store Closing Sales at Their North
American Retail Locations and (B) Pay Store Closing Bonuses to Employees at the Closing
Stores and (II) Granting Related Relief [Docket No. 47].

              212. 204.“Store Closing Sales Order” means the Order (I) Authorizing the
Debtors to (A) Conduct Store Closing Sales at Their North American Retail Locations and (B)
Pay Store Closing Bonuses to Employees at the Closing Stores and (II) Granting Related Relief
[Docket No. 234].

              213.          205.“Successful Bidder” shall have the meaning set forth in the Bid
Procedures Order.

                     214.   206.“Third-Party Release” means the releases set forth in Section XIII.E
of this Plan.

               215. 207.“Threshold Distribution Amount” means $2,000,000 as set forth in
the Final DIP Order Supplement.

              216. 208.“TRG 1-P” means TRG 1-P Holdings, LLC (now known as Relay 1-
P Holdings, LLC), a Delaware limited liability company.

             217. 209.“TRG Class D” means TRG Class D, LLC (now known as Relay
TRG Class D, LLC), a Delaware limited liability company.

             218. 210.“TRG Intermediate” means TRG Intermediate Holdings, LLC (now
known as Relay TRG Intermediate Holdings, LLC), a Delaware limited liability company.




                                                    24
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 33 of 128



              219. 211.“Trust Oversight Committee” means the committee formed on the
Effective Date to be selected by the Creditors’ Committee, the composition of such must be
reasonably acceptable to the Debtors and the Prepetition Noteholders and identified in the Plan
Supplement for the purposes set forth in the Liquidating Trust Agreement.

               220. 212.“Unclaimed Distribution” means a Distribution that is not claimed
by a Holder of an Allowed Claim on or prior to the Unclaimed Distribution Deadline.

               221. 213.“Unclaimed Distribution Deadline” means, in each instance, the
date that is one hundred and twenty (120) days from the date the Liquidating Trustee or the
Rockport Canada Plan Administrator, as applicable, makes a Distribution.

                222. 214.“Unsecured Deficiency Claim” means, with respect to a Claim that
is secured by a Lien on property in which any Debtor’s Estate has an interest or that is subject to
setoff under Section 553 of the Bankruptcy Code, the amount by which such Claim exceeds the
value of the Claim holder’s interest in such Estate’s interest in such property or the amount
subject to setoff, as applicable, as determined pursuant to Section 506(a) of the Bankruptcy Code
or, in the case of setoff, pursuant to Section 553 of the Bankruptcy Code.

             223. 215.“U.S. Administrative Expense Claim” means an Administrative
Expense Claim against the U.S. Debtors.

               224. 216.“U.S. Avoidance Action Litigation Proceeds” means all U.S.
Litigation Proceeds received on account of Avoidance Actions and commercial tort U.S.
Litigation Claims, excluding U.S. Litigation Proceeds on account of Avoidance Actions under
Section 549 of the Bankruptcy Code.

               225. 217.“U.S. Debtors” means Blocker, Rockport Holdings, TRG 1-P, TRG
Intermediate, TRG Class D, Rockport Group, Rockport, Drydock and DD Management.

              226. 218.“U.S. General Administrative Claims” means                        any   U.S.
Administrative Claim and any U.S. Professional Fee Administrative Claim.

               227. 219.“U.S. Litigation Claims” means any and all Causes of Action
(except Causes of Action that constitute Acquired Assets and any claims or Causes of Action
against Released Parties), related to any U.S. Debtor or a creditor of a U.S. Debtor which shall be
assigned, transferred, and vest in Liquidating Trust upon the Effective Date in accordance with
the terms of the Plan. For the avoidance of doubt, the Expeditors Litigation Claims and Attune
Litigation Claims shall be deemed and constitute U.S. Litigation Claims and shall not constitute
Rockport Canada Litigation Claims under the terms of this Plan.

               228.         220.“U.S. Litigation Proceeds” means the net proceeds of the U.S.
Litigation Claims.

                     229.   221.“U.S. Priority Tax Claim” means a Priority Tax Claim against the
U.S. Debtors.



                                                  25
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 34 of 128



              230. 222.“U.S. Professional Fee Administrative Claims” means Professional
Fee Administrative Claims of the U.S. Debtors.

                231. 223.“U.S. Trustee” means the Office of the United States Trustee for the
District of Delaware.

              232. 224.“Vote Tabulation Procedures” shall have the meaning set forth in
Section IV.A of this Combined Plan and Disclosure Statement.

               233. 225.“Voting Deadline” means November 519, 2018 at 5:00 p.m. as
described in Section IV.A of this Combined Plan and Disclosure Statement.

             234. 226.“Warrant Agreement” means the Warrant to Purchase Common
Units of CB Marathon Holdings, LLC (“CB Marathon Holdings”) executed by and between
CB Marathon Holdings and Blocker, pursuant to which the Warrants were issued by CB
Marathon Holdings to Blocker upon the Closing Date.

              235. 227.“Warrants” means the warrants issued by CB Marathon Holdings
and delivered to Blocker upon the Closing Date to purchase Five Million Five Hundred Forty
Two Thousand One Hundred Five (5,542,105) (the “Warrant Units”) duly authorized and
validly issued Common Units (as defined in the Amended and Restated Limited Liability
Company Agreement of CB Marathon Holdings, as amended from time to time (the “CB
Marathon Holdings LLC Agreement”), at an initial purchase price per Warrant Unit equal to
$2.50 (the “Warrant Price”).

                228.“Wind-Down Reserve” means the reserve that shall be established on the
Effective Date with the remaining balance of the Wind-Down Reserve Amount and shall be used
to pay, inter alia, (i) U.S. Professional Fee Administrative Claims and other U.S. Administrative
Expense Claims incurred by the U.S. Debtors after the Closing Date, (ii) any unbudgeted U.S.
Professional Fee Administrative Claims incurred through the Closing Date that the Prepetition
Noteholders have not authorized to be paid from the Professional Fee Escrow, (iii) U.S.
Administrative Expense Claims against the U.S. Debtors incurred prior to the Closing Date but
not covered by the Pre-Closing Expense Reserve Amount and (iv) any U.S. Priority Tax Claims
and Other Priority Claims against the U.S. Debtors. Following the satisfaction of these senior
Claims in full, the Wind-Down Reserve may be used to make distributions to the Holders of
Class 4(a) General Unsecured Claims against the U.S. Debtors in accordance with the terms of
the Plan.

                     236.   229.“Wind-Down Reserve Amount” means $2,500,000.

         B.          Interpretation; Application of Definitions and Rules of Construction

               Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include both the singular and the plural and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and neuter. Unless
otherwise specified, all section, article, schedule, or exhibit references in this Combined Plan and
Disclosure Statement are to the respective section in, article of, Schedule to, or Exhibit to this
Combined Plan and Disclosure Statement. The words “herein,” “hereof,” “hereto,” “hereunder,”

                                                   26
RLF1 2049205480v.1
              Case 18-11145-LSS            Doc 650-1         Filed 12/17/18      Page 35 of 128



and other words of similar import refer to this Combined Plan and Disclosure Statement as a
whole and not to any particular section, subsection or clause contained in this Combined Plan
and Disclosure Statement. The rules of construction contained in Section 102 of the Bankruptcy
Code shall apply to the construction of this Combined Plan and Disclosure Statement. A term
used herein that is not defined herein, but that is used in the Bankruptcy Code, shall have the
meaning ascribed to that term in the Bankruptcy Code. The headings in this Combined Plan and
Disclosure Statement are for convenience of reference only and shall not limit or otherwise affect
the provisions of this Combined Plan and Disclosure Statement. Any reference to the
“Liquidating Trustee” shall be deemed to include a reference to the “Liquidating Trust” and any
reference to the “Liquidating Trust” shall be deemed to include a reference to the “Liquidating
Trustee” unless the context otherwise requires. Bankruptcy Rule 9006 shall apply to all
computations of time periods prescribed or allowed by this Combined Plan and Disclosure
Statement unless otherwise set forth herein or provided by the Bankruptcy Court.

                                          III.     BACKGROUND

              On the Petition Date, the Debtors filed voluntary petitions for relief under Chapter
11 of the Bankruptcy Code initiating these Chapter 11 Cases. Following the Petition Date, the
Debtors remained in possession of their Assets and managed their businesses as Debtors in
Possession under Sections 1107 and 1108 of the Bankruptcy Code.

         A.          General Background

               Below is a summary of the Debtors’ business, organizational structure, and the
events leading to the Debtors’ Chapter 11 filings. In addition, below is a summary of certain of
the key events in these Chapter 11 Cases.3

                     1.    The Debtors’ Business

               Founded in 1971 and headquartered in West Newton, Massachusetts, the Debtors
were a leading global designer, distributor, and retailer of comfort footwear in more than fifty
markets worldwide. The Debtors offered a wide array of men’s and women’s casual and dress
style shoes, boots, and sandals, under their namesake Rockport brand and their owned Aravon
and Dunham brands. The Debtors’ Rockport brand was recognized as a global leader in
lightweight, technology-infused comfort footwear for all occasions. The Debtors also offered
premium footwear for comfort-conscious customers through their women’s-oriented Aravon and
outdoor-inspired Dunham brands.

              The Debtors’ business in the United States was operated by Rockport, and the
Debtors’ Canadian business was operated by Debtor Rockport Canada. Rockport Canada is a
wholly-owned subsidiary of Rockport. All material decisions regarding Rockport Canada and its
operations were made by Rockport personnel in the United States and substantially all of its
books and records are located in the United States. As a result of these and other factors, the

         3
           Further information regarding such matters can be found in the First Day Declaration, which is
incorporated by reference herein. Copies of the First Day Declaration and all other filings in the Chapter 11 Cases
can be obtained and viewed free of charge at the following web address: https://cases.primeclerk.com/rockport.


                                                        27
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1        Filed 12/17/18     Page 36 of 128



Debtors believe that the center of main interest for Rockport Canada is in the United States.
Accordingly, on May 16, 2018, the Debtors commenced an ancillary proceeding under Part IV of
the Companies’ Creditors Arrangement Act (Canada) in Toronto, Ontario, Canada before the
Canadian Court.

              Prior to the Sale, the Debtors operated a global, multi-channel business, organized
by brand, geography and customer type, consisting of the following segments:

                        i.       Wholesale Business. The Debtors were a leading supplier of
                                 men’s and women’s footwear to well-known retailers across a
                                 variety of wholesale formats, including department stores, family
                                 retail outlets, internet retailers, and independently-owned retailers.
                                 The Debtors’ wholesale business accounted for approximately
                                 57% of all global sales. In North America, the Debtors’ Rockport-
                                 branded products were sold through two primary wholesale
                                 channels: (a) key accounts (department stores, family retail
                                 outlets, and internet retailers); and (b) specialty accounts
                                 (independently-owned retailers).          International sales of the
                                 Debtors’ Rockport-branded products were led by dedicated
                                 personnel in each location. The Debtors’ Aravon- and Dunham-
                                 branded products were sold only through department stores,
                                 internet retailers, and independently-owned retailers.4

                        ii.      Direct North American Retail Store Business. The Debtors
                                 operated eight (8) full-price and nineteen (19) outlet stores in the
                                 United States and fourteen (14) full-price and nineteen (19) outlet
                                 stores in Canada.

                        iii.     Direct eCommerce Business. The Debtors sold their footwear
                                 products directly through their websites (http://www.rockport.com
                                 and http://www.rockport.ca).

                        iv.      International Business. The Debtors used a distributor model to
                                 leverage their global brand in foreign markets without having to
                                 establish local operations. Prior to the Sale, the Debtors were
                                 partnered with twenty-two (22) distributors worldwide to sell their
                                 products in thirty-five countries, including China, Indonesia,
                                 Egypt, South Africa, Mexico, and Peru. In addition to this
                                 distributor model, certain of the Debtors’ former non-debtor
                                 foreign affiliates operated approximately 121 retail stores around
                                 the world.

             2.         The      Debtors’       Organizational        Structure      and      Pre-Closing
Reorganization
         4
           The Debtors’ Dunham brand was sold in the United States and Canada. The Debtors’ Aravon brand was
sold only in the United States.


                                                    28
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 37 of 128



               The Debtors in these Chapter 11 Cases are Blocker, Rockport Holdings, TRG 1-P,
TRG Intermediate, TRG Class D, Rockport Group, Rockport, Drydock, DD Management and
Rockport Canada. Blocker, is the ultimate parent of each of the other Debtors. As set forth
above, Rockport operated the Debtors’ U.S. business and Rockport Canada operated the
Debtors’ Canadian business. All of the Debtors are Delaware limited liability companies except
DD Management and Rockport Canada. DD Management is a Massachusetts limited liability
company and Rockport Canada is a British Columbia unlimited liability company. A detailed
organizational chart depicting the ownership structure of the Debtors and their former non-
Debtor foreign affiliates prior to the Sale is attached hereto as Exhibit A.

               In connection with the Sale and as provided for in the Asset Purchase Agreement,
prior to the Closing Date, non-Debtor Rockport UK sold its interests in non-Debtor Rockport
Canada Holdings to Rockport. As a result, on the date hereof, Rockport Canada Holdings is a
wholly owned subsidiary of Rockport. In addition, pursuant to the Sale, the stock of the
Acquired Companies was indirectly acquired by the Purchaser. A detailed organizational chart
depicting the ownership structure of the Debtors as of the date hereof is attached hereto as
Exhibit B.

                     3.    The 2015 and 2017 Transactions

               In 2015, Reebok, a subsidiary of Adidas, engaged in a sale transaction (the “2015
Transaction”) with Berkshire and New Balance. Pursuant to the 2015 Transaction, Reebok sold
its Rockport division to the Rockport Group, an entity formed by Berkshire and New Balance,
and New Balance contributed its owned brands, Cobb Hill, Aravon, and Dunham, to the
Rockport Group.

               In late 2017, Berkshire and New Balance sold 100% of their interests in the
Debtors to the Prepetition Noteholders (the “2017 Transaction”). In connection with the closing
of the 2017 Transaction, in December 2017, the Prepetition Noteholders appointed the
Independent Directors of Blocker.

         B.          The Debtors’ Prepetition Capital Structure

               In connection with the 2015 Transaction, certain of the Debtors entered into the
Prepetition ABL Credit Agreement, the Prepetition Notes Agreement, and the Prepetition
Subordinated Notes. As of the Petition Date, the Debtors had total outstanding liabilities and
other obligations of approximately $287 million, comprised of approximately:

              • $57 million outstanding under the Prepetition ABL Facility;

              • $188.3 million outstanding under the Prepetition Notes Facility;

              • $11.9 million outstanding under the Prepetition Subordinated Notes; and

           • $29.6 million outstanding in trade debt.
                A detailed discussion of the Debtors’ capital structure as of the Petition Date,
including their various debt obligations is set forth below.


                                                  29
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 38 of 128



                     1.   Prepetition ABL Facility

              As of the Petition Date, the Debtors had outstanding secured debt to various
lenders pursuant to the Prepetition ABL Credit Agreement. The Prepetition ABL Credit
Agreement provided for, among other things, up to $60,000,000.00 in aggregate principal
amount of revolving loan commitments, including letter of credit and swingline loan
commitments, with a sublimit for letters of credit of $10,000,000.00 (collectively, the
“Prepetition ABL Facility”).

                 As of the Petition Date, the aggregate outstanding amount owed by the Debtors
under the Prepetition ABL Facility was not less than $53,425,436.95, plus $3,550,000.00 of
issued and outstanding letters of credit (collectively, together with any costs and other charges or
amounts paid, incurred or accrued prior to the Petition Date in accordance with the Prepetition
ABL Facility, and further including all “Obligations” as described in the Prepetition ABL
Facility, including all obligations with respect to cash management services and bank products,
and all interest, fees, costs and other charges allowable under Section 506(b) of the Bankruptcy
Code, the “Prepetition ABL Obligations”). The Debtors, including Rockport Canada, are
jointly and severally liable for the Prepetition ABL Obligations, and such obligations are secured
by a first priority lien on the Revolving Priority Collateral and a second priority lien on the Note
Priority Collateral, subject to the terms of the Intercreditor Agreement. The Revolving Priority
Collateral includes substantially all of the assets of Rockport Canada, including without
limitation, all accounts, goods, inventory, and all proceeds of Rockport Canada’s assets.

                Prior to the Petition Date, the Prepetition ABL Facility was used to fund the
Debtors’ daily operations. As such, the Debtors made daily requests to the ABL Administrative
Agent to transfer available funds under the Prepetition ABL Facility into the Debtors’ primary
operating account held by Rockport. Rockport would then use such funds to fund the Debtors’
global enterprise, including the Debtors’ operations in Canada. Although Rockport Canada did
not borrow any monies directly under the Prepetition ABL Facility, its assets were included in
the facility’s borrowing base and funds received under that facility were used to, among other
things, purchase merchandise sold by Rockport Canada, pay wages, salaries and benefits of the
Debtors’ corporate employees and other general expenses of the Debtors’ enterprise. Rockport
Canada’s indirect access to the funding provided to the other Debtors under the Prepetition ABL
Facility was critical to its ability to operate as a going concern prior to the Petition Date.

               On August 3, 2018, the amounts outstanding under the Prepetition ABL Facility
were paid in full from the proceeds of the Sale of the Debtors’ Assets to the Purchaser.

                     2.   Prepetition Notes Facility

                Prior to the Petition Date, certain of the Debtors issued the Initial Prepetition
Notes to the Prepetition Noteholders pursuant to the Prepetition Note Purchase Agreement. In
addition, due to certain liquidity constraints following the issuance of the Initial Prepetition
Notes, prior to the Petition Date, certain of the Debtors issued the Additional Prepetition Notes to
the Prepetition Noteholders (together with the Initial Prepetition Notes, collectively, the
“Prepetition Notes Facility”) pursuant to the Prepetition Note Purchase Agreement. The
Additional Prepetition Notes are senior in right of payment to the Initial Prepetition Notes.


                                                 30
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 39 of 128



                As of the Petition Date, the aggregate outstanding amount owed by the Debtors in
respect of the Prepetition Notes was not less than $188,253,357.91 (collectively, together with
any costs and other charges or amounts paid, incurred or accrued prior to the Petition Date in
accordance with the Prepetition Notes Facility, and further including all “Obligations” as
described in the Prepetition Notes Facility, including all interest, fees, costs and other charges
allowable under Section 506(b) of the Bankruptcy Code, the “Prepetition Note Obligations”).
The Prepetition Note Obligations are secured by a first priority lien on the Note Priority
Collateral, and a second priority lien on the Revolving Priority Collateral, subject to the terms of
the Intercreditor Agreement.

               Proceeds from the Initial Prepetition Notes were used to finance a portion of the
2015 Transaction, and proceeds from the Additional Prepetition Notes were used to provide the
Debtors with additional liquidity and to fund day-to-day operations. Prior to the Petition Date,
from time to time the Debtors would request that the Prepetition Noteholders purchase
Additional Prepetition Notes. In response to such requests, the Prepetition Noteholders would
then transfer available funds under the Prepetition Notes Facility into bank accounts operated by
the Debtors.

                     3.   Prepetition Subordinated Notes

               As of the Petition Date, the Rockport Group had approximately $11.9 million in
contingent obligations under certain promissory notes (the “Prepetition Subordinated Notes”)
issued to Reebok:

                     •    that certain Unsecured Subordinated Promissory Note, dated as of July 31,
                          2015;

                     •    that certain Unsecured Subordinated Contingent Promissory Note –
                          Tranche A, dated as of July 31, 2015; and

                     •    that certain Unsecured Subordinated Contingent Promissory Note –
                          Tranche B, dated as of July 31, 2015.

               The Prepetition Subordinated Notes are unsecured and subordinated to the
Prepetition Credit Facilities pursuant to that certain Subordination Agreement, dated as of July
31, 2015, among the Rockport Group, Rockport, each of the other Loan Parties (as defined
therein) from time to time, the ABL Administrative Agent, the Prepetition Noteholders, and
Reebok.

                     4.   Trade Debt

               In the ordinary course of business, the Debtors sourced their inventory,
merchandise, and other materials related to their on-going operations from third-party
manufacturers located outside of the United States–primarily (but not exclusively) in mainland
China, but also in Vietnam, India, and Brazil. As of the Petition Date, Debtors estimate that they
owed approximately $29.6 million in trade debt. Approximately, $29.6 million of prepetition
trade debt has been paid during these Chapter 11 Cases either pursuant to the relief requested by


                                                  31
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1       Filed 12/17/18   Page 40 of 128



the First Day Motions approved by the Bankruptcy Court or through payment of cure claims
upon consummation of the Sale.

         C.          Events Precipitating the Chapter 11 Filing

               Over the last three years, the Debtors faced economic headwinds and operational
challenges that significantly and adversely impacted the operating performance of the Debtors’
footwear business, including:

                     • A costly and time consuming separation from the Adidas Networks.
                       Separation of the Debtors’ operations from the Adidas global logistics and
                       information technology networks (the “Adidas Networks”) was not
                       completed until November 2017, and proved to be more complex, took
                       meaningfully longer, and was significantly more expensive than planned. In
                       addition, the Debtors encountered operational challenges during the initial
                       development of their own logistics network that negatively impacted revenue.
                       Ultimately, significant operational challenges and one-time costs associated
                       with the Debtors’ separation from the Adidas Networks contributed to the
                       Debtors’ tightening liquidity during the two-year transition period.

                     • Disruptive and costly supply chain interruption. In October 2016, the Debtors
                       experienced factory delivery delays due to the closure of three factories by
                       certain of their foreign vendors. As a result, production of the Debtors’
                       women’s footwear program was relocated to other factories utilized by the
                       Debtors for production of their remaining footwear programs.              The
                       reallocation of factory resources disrupted the Debtors’ supply chain and
                       resulted in significant shipment delays across multiple product lines shortly
                       before the Fall 2017 season. In response to this disruption, the Debtors were
                       forced to rely on more expensive expedited shipping methods in order to meet
                       seasonal demands and minimize the delayed arrival of products to their
                       customers.

                     • Contract dispute with Expeditors and notice of default. As explained above,
                       the Debtors rely on warehouse and logistic providers to fulfill their
                       distribution and warehousing needs in various locations throughout the world.
                       To service the Debtors’ operations in the United States and Canada,
                       Expeditors operates distribution warehouse facilities in Rancho Cucamonga,
                       California and Brampton, Canada. The parties’ relationship is governed by
                       the Expeditors Agreement, between Rockport and Expeditors. Since
                       execution of the Expeditors Agreement, the parties’ relationship has
                       deteriorated, due largely to disputes over rates charged by Expeditors. On
                       March 23, 2018, Expeditors sent a notice (the “Default Notice”) alleging that
                       Rockport was in material breach of the Expeditors Agreement for failure to
                       pay certain charges disputed by Rockport. Pursuant to the Default Notice,
                       Expeditors indicated that it would terminate the Expeditors Agreement unless
                       Rockport cured its alleged breach by paying the disputed amounts on or
                       before May 7, 2018. In order to ensure product delivery to the Debtors’

                                                    32
RLF1 2049205480v.1
              Case 18-11145-LSS            Doc 650-1         Filed 12/17/18       Page 41 of 128



                        customers and avoid irreparable harm to the Debtors as a result of the
                        potential termination of the Expeditors Agreement, on May 4, 2018, the
                        Debtors paid the disputed amounts under duress and protest (subject to the
                        right of clawback in the future) and thereby cured this disputed default
                        avoiding imminent disruption to their supply chain.5

                     • A number of stores acquired in the 2015 Transaction performed below
                       expectations in a competitive retail market. Over the last several years the
                       Debtors faced a highly promotional and competitive retail environment,
                       underscored by a shift in customer preference for online shopping. In this
                       unfavorable retail environment, many of the stores acquired by the Debtors in
                       the 2015 Transaction (the “Acquired Stores”) performed below expectations.
                       Moreover, the Acquired Stores were significantly impacted by the supply-
                       chain disruption experienced by the Debtors in October 2016. The
                       unfavorable performance of the Acquired Stores made it difficult for the
                       Debtors to maintain sufficient liquidity and to operate their business outside of
                       Chapter 11.

              Given the Debtors’ tight liquidity position in the lead up to these Chapter 11
Cases, the Debtors approached the ABL Administrative Agent and the Prepetition Noteholders
on several occasions seeking amendments to the Prepetition ABL Credit Agreement and
Prepetition Note Purchase Agreement to, among other things, obtain additional financing.

         D.          Prepetition Marketing Efforts

                In December 2017, the Debtors retained Houlihan–an investment banker with
expertise in mergers and acquisitions, recapitalization, and financial restructuring–to explore a
potential sale of the Debtors’ Assets. As part of this effort, Houlihan began facilitating a robust
marketing process for the potential purchase of all, or certain of, the Assets and contacted one
hundred and ten (110) potential strategic and financial acquirers (collectively, the “Interested
Parties”) to garner interest in pursuing such transaction. Approximately sixty (60) Interested
Parties executed a non-disclosure agreement and thereafter received a confidential information
memorandum and access to an initial set of diligence materials in the dataroom. Ten (10)
interested parties submitted an initial, non-binding indication of interest, seven (7) of which were
granted access to a dataroom and six (6) of which met with senior management of Rockport.

                As a result of this marketing process, the Debtors received four (4) bids
(collectively, the “Bids”) from Interested Parties to acquire all or substantially all of the Debtors’
Assets. After reviewing and carefully considering the Bids received from the four (4) Interested

         5
            Expeditors disputes the Debtors’ narrative set forth herein. The Debtors and Expeditors agree that no
statements of fact or legal contentions in this Combined Plan and Disclosure Statement shall have any effect on the
merits of the respective claims, causes of action, choses in action, suits, refunds, turnovers, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, third-party claims, counterclaims, crossclaims, objections or defenses,
based in law or equity, including under the Bankruptcy Code, of the Debtors, the Liquidation Trust, or Expeditors
against one or more of each other.


                                                        33
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1         Filed 12/17/18      Page 42 of 128



Parties, the Debtors determined, in consultation with their advisors, that Purchaser had submitted
the highest or otherwise best offer, pursuant to which the Purchaser agreed to acquire
substantially all of the Assets (other than the Debtors’ North American Retail Assets)6 for a
purchase price of (i) $150 million in cash subject to certain working capital adjustments plus
certain additional amounts if the Purchaser acquired any of the North American Retail Assets;
(ii) a warrant to purchase up to 5% of common equity of the indirect parent of the Purchaser once
the indirect parent of the Purchaser receives a return equal to 2.5 times its initial equity
investment as of the Closing Date; and (iii) the assumption of certain liabilities (collectively, the
“Stalking Horse Bid”).

               Thereafter, the Debtors, in consultation with their advisors, determined to pursue
the Stalking Horse Bid for the Assets, subject to definitive documentation. To this end, after
good faith, arm’s-length negotiations between the parties and in consultation with their advisors
and key stakeholders, the Debtors and the Purchaser entered into the Asset Purchase Agreement,
pursuant to which the Purchaser agreed to acquire the Purchased Assets (as defined in the Asset
Purchase Agreement), subject to higher or otherwise better offers.

         E.          The Chapter 11 Cases

              The following is a brief description of certain material events that have occurred
during these Chapter 11 Cases.

                     1.    First Day Orders

               On the Petition Date, in addition to the voluntary petitions for relief Filed by the
Debtors, the Debtors Filed a number of motions and applications (collectively, the “First Day
Motions”) seeking certain “first day” relief. A summary of the relief sought and obtained under
the First Day Motions is set forth below:

                     •     Joint Administration Motion. Following consideration of the Motion of
                           Debtors for Entry of an Order Directing Joint Administration of Chapter
                           11 Cases [Docket No. 2], the Bankruptcy Court entered an Order [Docket
                           No. 48] authorizing the joint administration of the Chapter 11 Cases for
                           procedural purposes only.

                     •     Application to Retain Prime Clerk. Following consideration of the
                           Application of Debtors For Entry of an Order Appointing Prime Clerk
                           LLC as Claims and Noticing Agent Nunc Pro Tunc to the Petition Date
                           [Docket No. 3], the Bankruptcy Court entered an Order [Docket No. 49]
                           authorizing the Debtors to retain Prime Clerk as Claims Agent in the
                           Chapter 11 Cases.


         6
           As further described below, pursuant to the Asset Purchase Agreement, the Debtors agreed to allow the
Purchaser twenty-five (25) days following the Petition Date to determine whether to acquire any of the Debtors’
North American Retail Assets (the “No Liquidation Period”). Following the No Liquidation Period, the Purchaser
elected not to acquire any of the North American Retail Assets.


                                                      34
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18    Page 43 of 128



                     •   Foreign Representative Motion. Following consideration of the Motion
                         to Authorize Rockport Blocker, LLC to Act as Foreign Representative to
                         the Debtors [Docket No. 4], the Bankruptcy Court entered an Order
                         [Docket No. 50] authorizing the Blocker to act as the foreign
                         representative of the Debtors in any foreign country, including Canada.

                     •   Automatic Stay Motion. Following consideration of the Motion of
                         Debtors for an Order Enforcing the Protections of Sections 362, 365, 525,
                         and 541(C) of the Bankruptcy Code Pursuant to Section 105 of the
                         Bankruptcy Code [Docket No. 5], the Bankruptcy Court entered an Order
                         [Docket No. 51] enforcing the protections provided to the Debtors by the
                         automatic stay to aid in the administration of the Chapter 11 Cases and to
                         alleviate any confusion regarding the effects on the Chapter 11 Cases on
                         the Debtors’ business operations.

                     •   Utilities Motion. Following consideration of the Motion of Debtors for
                         Entry of Interim and Final Orders (I) Prohibiting Utility Companies from
                         Altering or Discontinuing Service on Account of Prepetition Invoices, (II)
                         Deeming Utility Companies Adequately Assured of Future Performance
                         and (III) Establishing Procedures for Resolving Requests for Additional
                         Adequate Assurance [Docket No. 6], the Bankruptcy Court entered interim
                         and final Orders [Docket Nos. 52 and 215] authorizing and approving the
                         provision of adequate assurance of payment to the Debtors’ utility service
                         providers under Section 366 of the Bankruptcy Code, while allowing the
                         Debtors to avoid the threat of imminent termination of their utility services
                         from those utility companies.

                     •   Tax Motion. Following consideration of the Motion of Debtors for Entry
                         of Interim and Final Orders Authorizing (I) Debtors to Pay Certain Taxes,
                         Governmental Assessments and Fees and (II) Financial Institutions to
                         Honor and Process Related Checks and Transfers [Docket No. 7], the
                         Bankruptcy Court entered interim and final Orders [Docket Nos. 53 and
                         214] authorizing the Debtors to, among other things, pay prepetition taxes
                         in the ordinary course of their business.

                     •   Shippers and Warehousemen Motion. Following consideration of the
                         Motion of Debtors for Entry of Interim and Final Orders Authorizing (I)
                         the Debtors to Pay (A) Certain Prepetition Claims of Shippers and
                         Warehousemen and (B) Import Charges and (II) Financial Institutions to
                         Honor and Process Related Checks and Transfers [Docket No. 8] and its
                         supplement [Docket No. 153], the Bankruptcy Court entered interim and
                         final Orders [Docket Nos. 54 and 236] authorizing the Debtors to, among
                         other things, (a) pay prepetition claims of shippers and warehousemen in
                         the ordinary course of their business and (b) satisfy prepetition custom
                         duties imposed on shipments of goods from foreign suppliers.



                                                  35
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18   Page 44 of 128



                     •   Customer Programs Motion. Following consideration of the Motion of
                         Debtors for Entry of an Order Authorizing (I) Debtors to (A) Maintain
                         Customer Programs and (B) Pay and Honor Related Prepetition
                         Obligations, and (II) Financial Institutions to Honor and Process Related
                         Checks and Transfers [Docket No. 9], the Bankruptcy Court entered an
                         Order [Docket No. 55] authorizing the Debtors to continue to honor
                         prepetition obligations owed to customers arising under customer-related
                         programs, practices and maintain, renew, replace, implement, modify or
                         terminate any such customer programs, as the Debtors deem appropriate in
                         their business judgment and in the ordinary course of business.

                     •   Critical and Foreign Vendors Motion. Following consideration of the
                         Motion of Debtors for Entry of Interim and Final Orders Authorizing (I)
                         Debtors to Pay Claims of Critical and Foreign Vendors in the Ordinary
                         Course of Business and (II) Financial Institutions to Honor and Process
                         Related Checks and Transfers [Docket No. 10], the Bankruptcy Court
                         entered interim and final Orders [Docket Nos. 56 and 213] authorizing the
                         Debtors to, among other things, pay prepetition claims of certain critical
                         domestic and foreign vendors in the ordinary course of their business.

                     •   Employee Wages/Benefits Motion. Following consideration of the
                         Motion of Debtors for Entry of Interim and Final Orders Authorizing (I)
                         the Debtors to (A) Pay Certain Employee Compensation and Benefits, (B)
                         Maintain and Continue Such Benefits and Other Employee-Related
                         Programs, and (C) Pay Prepetition Claims of Independent Contractors
                         and Temporary Workers and (II) Financial Institutions to Honor and
                         Process Related Checks and Transfers [Docket No. 11], the Bankruptcy
                         Court entered interim and final Orders [Docket Nos. 57 and 212]
                         authorizing the Debtors to, among other things, pay and honor certain
                         prepetition employee obligations, including prepetition payroll
                         obligations, reimbursable expenses, and benefit plan obligations.

                     •   Insurance Motion. Following consideration of the Motion of Debtors for
                         Entry of Interim and Final Orders (I) Authorizing the Debtors to Continue
                         and Renew Their (A) Insurance Programs and Premium Financing and
                         (B) Surety Bond Program and to Pay All Obligations with Respect
                         Thereto, (II) Modifying the Automatic Stay with Respect to the Workers’
                         Compensation Program and (III) Authorizing Financial Institutions to
                         Honor and Process Related Checks and Transfers [Docket No. 12], the
                         Bankruptcy Court entered interim and final Orders [Docket Nos. 58 and
                         211] authorizing the Debtors to, among other things, pay any outstanding
                         obligations under the Debtors’ existing Insurance Policies and renew,
                         revise, extend, supplement, change, or enter into new Insurance Policies.

                     •   Cash Management Motion. Following consideration of the Motion of
                         Debtors for Entry of Interim and Final Orders (I) Authorizing Continued


                                                 36
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 45 of 128



                          Use of the Debtors’ Existing Cash Management System and Bank
                          Accounts; (II) Waiving Certain United States Trustee Requirements; (III)
                          Authorizing Continued Performance of Intercompany Transactions; and
                          (IV) Granting Related Relief [Docket No. 13], the Bankruptcy Court
                          entered interim and final Orders [Docket Nos. 59 and 210] that, among
                          other things, (i) authorized the Debtors to continue to use their current
                          cash management system, existing bank accounts, and business forms,
                          including authorizing the Debtors to open and close certain bank accounts;
                          (ii) continue intercompany transfers and, to the extent applicable, grant
                          administrative expense priority status to postpetition Intercompany Claims
                          held by a Debtor against one or more of the other Debtors.

                     2.   Canadian Proceeding

                On May 16, 2018, Blocker, as foreign representative of itself and the other
Debtors, obtained an order from the Canadian Court, recognizing the Chapter 11 Cases as a
“foreign main proceeding” under the CCAA and granting certain related relief. The Canadian
Court also granted a second order (the “Supplemental Recognition Order”), granting additional
relief, including recognition of certain of the orders entered by the Bankruptcy Court with
respect to the First Day Motions. Subsequently, the Canadian Court recognized a number of
further orders made by the Bankruptcy Court in the Chapter 11 Cases, including the Final DIP
Order, the Bid Procedures Order, the Sale Order and the General Bar Date Order.

                     3.   Appointment of Creditors’ Committee

               On May 23, 2018, the U.S. Trustee formed the Creditors’ Committee [Docket No.
96], consisting of (i) Earth, Inc.; (ii) Hemisphere Design & Manufacturing LLC; and (iii) Simon
Property Group, LP. On June 29, 2018 the Bankruptcy Court authorized the retention of the
following advisors to the Creditors’ Committee: Cooley LLP [Docket No. 313] and Whiteford,
Taylor & Preston LLC [Docket No. 314] as co-counsel and Province, Inc. as financial advisor
[Docket No. 315].

                     4.   Employment of Professionals and Advisors

                On June 12, 2018, the Bankruptcy Court authorized the Debtors to retain (a)
Richards, Layton & Finger, P.A. as their bankruptcy counsel in connection with these Chapter 11
Cases [Docket No. 220], (b) Prime Clerk as administrative advisor for the Debtors nunc pro tunc
to the Petition Date [Docket No. 222], (c) BLG as special counsel for the Debtors nunc pro tunc
to the Petition Date [Docket No. 221], and (d) HYPERAMS, LLC as liquidation consultant for
the Debtors nunc pro tunc to May 25, 2018 [Docket No. 226].

               On June 13, 2018, the Bankruptcy Court authorized the Debtors to retain Alvarez
& Marsal North America, LLC to provide the Debtors with an Interim Chief Financial Officer
and Interim Chief Operating Officer (and certain additional personnel) nunc pro tunc to the
Petition Date [Docket No. 235].




                                                  37
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1         Filed 12/17/18   Page 46 of 128



              On July 5, 2018, pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code,
the Bankruptcy Court authorized the Debtors to retain Houlihan, as financial advisor and
investment banker nunc pro tunc to the Petition Date [Docket No. 338].

               On July 13, 2018, pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code,
the Bankruptcy Court authorized the Debtors to retain Deloitte Tax LLP as tax services provider
nunc pro tunc to May 21, 2018 [Docket No. 373].

                     5.   Schedules, Section 341(a) Meeting of Creditors, and Bar Dates

              On June 18, 2018, the Debtors Filed their Schedules. On June 21, 2018, the U.S.
Trustee conducted the meeting of creditors in these Chapter 11 Cases under Section 341(a) of the
Bankruptcy Code. On June 29, 2018, the Debtors filed certain amendments to their Schedules.

             On July 25, 2018, the Bankruptcy Court entered the General Bar Date Order
[Docket No. 405] establishing (a) August 30, 2018 at 5:00 p.m. (prevailing Eastern Time) as the
General Bar Date, and (b) November 12, 2018 at 5:00 p.m. (prevailing Eastern Time) as the
Governmental Unit Bar Date.

                     6.   Postpetition Financing

                          a.    Interim DIP Order

                 In order to have sufficient Cash to operate their businesses while in bankruptcy,
the Debtors sought approval to obtain postpetition financing through the DIP Motion. The DIP
Motion sought authorization for the Debtors to, among other things, access the DIP ABL Facility
(as set forth in the DIP ABL Credit Agreement) and the DIP Note Facility (as set forth in the DIP
Note Purchase Agreement).

               As set forth above, the Debtors, including Rockport Canada, are jointly and
severally liable for the Prepetition ABL Obligations. Prior to the Petition Date, in order to
properly apportion the joint and several liability with regards to the Prepetition ABL Obligations
among Rockport Canada, on the one hand, and the remaining Debtors, on the other hand, the
Debtors, the ABL Lender, the Prepetition Noteholders and the Information Officer, initiated
discussions over the fair and equitable allocation of the Debtors’ liability under the Prepetition
ABL Facility as between Rockport Canada, on the one hand, and the remaining Debtors, on the
other hand.

               On May 15, 2018, the Bankruptcy Court entered the Interim DIP Order
authorizing entry into the DIP Facilities on an interim basis. With regards to the outstanding
allocation issue noted above, the Interim DIP Order provided that, prior to a final hearing on the
relief requested in the DIP Motion, the Debtors, the ABL Lenders and the Prepetition
Noteholders shall determine and agree upon an appropriate allocation of the DIP ABL
Obligations (as defined in the Interim DIP Order) (the “Proposed ABL Liability Allocation”)
as between Rockport Canada and the U.S. Debtors. Further, the Interim DIP Order provided that
the Proposed ABL Liability Allocation was to be heard by the Bankruptcy Court as part of the
final hearing on the relief requested by the DIP Motion. The current status of the Proposed ABL
Liability Allocation issue is discussed below.

                                                   38
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18   Page 47 of 128



                      b.      Creditors’ Committee Objection and Final DIP Order Supplement

                 The Debtors received two objections to the final relief requested in the DIP
Motion. First, the Debtors received an objection [Docket No. 166] from the Creditors’
Committee objecting to, among other things, the fees and expenses associated with the DIP Note
Facility and the roll-up of $40 million of the Prepetition Notes. Prior to the final hearing on the
DIP Motion, the Debtors, the Creditors’ Committee and DIP Note Purchasers resolved the
Creditors’ Committee objection and memorialized such resolution in the Final DIP Order
Supplement that was approved in connection with the Final DIP Order. The Final DIP Order
Supplement provided, among other things, that (1) following consummation of the Sale, a wind-
down reserve (the “Wind-Down Reserve ”) would be established in the amount of $2.5 million
to fund certain expenses associated with the winding down of the Chapter 11 Cases and
consummation of this Plan; (2) any plan of liquidation would establish a Liquidating Trust for
the benefit of General Unsecured Creditors vested with the Liquidating Trust Assets; (3) the
budget for the Creditors’ Committee Professionals prior to the Closing Date would be increased
to $750,000; (4) the Prepetition Noteholders would waive a distribution under the Liquidating
Trust on account of any deficiency claim provided that the aggregate distributions by the
Liquidating Trust to General Unsecured Creditors is less than the Threshold Distribution Amount
($2,000,000); (5) the Creditors’ Committee would agree to support the allocation of 18.4% of
the Prepetition ABL Obligations to Rockport Canada; and (5) the Creditors’ Committee would
agree to support a plan that included broad releases in favor of the Prepetition Noteholders and
related parties.

                While the Prepetition Noteholders did honor their commitments under the Final
DIP Order Supplement, the amount of the Wind-Down Reserve, which was based on the parties’
best estimates at the time, proved insufficient to cover the actual amount of U.S. Professional Fee
Claims, U.S. General Administrative Claims, U.S. Priority Tax Claims and Other Priority Claims
against the U.S. Debtors asserted in the Chapter 11 Cases. Accordingly, following a series of
good faith negotiations, the Prepetition Noteholders have consented to the additional use of their
cash collateral in the manner reflected in this Plan. Absent the Prepetition Noteholders’ consent
to this additional funding, the Debtors would be unable to confirm the Plan, there would be no
prospect of a recovery to the Holders of Allowed Class 4 General Unsecured Creditors against
the U.S. Debtors and the U.S. Debtors would likely have had no choice but to convert their
Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code.

                      c.      Proposed ABL Liability Allocation Dispute and Final DIP Order

               The Debtors also received an objection [Docket No. 165] to the final relief
requested in the DIP Motion from the Information Officer. The Information Officer objected to,
among other things, the Proposed ABL Liability Allocation of 18.4% of the Prepetition ABL
Obligations to Rockport Canada (as had been agreed to the Debtors, the Creditors’ Committee
and the DIP Note Purchasers in connection with the Final DIP Order Supplement). On June 13,
2018, the Bankruptcy Court held a hearing to consider the Final DIP Order, including the
Proposed ABL Liability Allocation. Following testimony from the Debtors in support of the
Proposed ABL Liability Allocation, the Bankruptcy Court took the matter under advisement. On
June 18, 2018, the Bankruptcy Court held a continued hearing regarding the Final DIP Order. At
the continued hearing, the Bankruptcy Court declined to resolve the Proposed ABL Liability

                                                39
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18    Page 48 of 128



Allocation at that time. Accordingly, after further discussions between the parties and in light of
the Bankruptcy Court’s ruling, the Debtors, the DIP ABL Lenders, the DIP Note Purchasers and
the Information Officer agreed to a form of Final DIP Order that provided, among other things,
that (i) the Bankruptcy Court’s determination of the Proposed ABL Liability Allocation was a
condition precedent to the issuance of any additional New Money Notes (unless otherwise
agreed to by the DIP Note Purchasers) and (ii) expressly reserved the Information Officer’s
rights with respect to the Proposed ABL Liability Allocation, the allocation of the proceeds of
any sale of the Debtors’ assets among the Debtors, the allocation of the costs of the Debtors’
Chapter 11 Cases among the Debtors, and the treatment of claims against Rockport Canada.

                On June 29, 2018, the Bankruptcy Court entered the Final DIP Order, authorizing
and approving on a final basis, inter alia, the Debtors’ entry into and performance under the DIP
Facilities and the granting of certain liens and adequate protection in connection therewith, all as
more fully set forth in such Final DIP Order. Under the Final DIP Order, the Debtors were
authorized to obtain postpetition secured DIP financing in an aggregate amount of up to $80
million consisting of (i) up to a $60 million DIP ABL Facility and (ii) up to a $20 million new
money DIP Note Facility.

                       d.     Cash Management Stipulation

               As set forth above, on June 12, 2018, the Bankruptcy Court entered the Final
Cash Management Order granting the relief requested in the Cash Management Motion on a final
basis. Pursuant to the Final Cash Management Order, postpetition Intercompany Transactions
as between Rockport and Rockport Canada are limited solely to the Permitted Rockport Canada
Intercompany Transactions. In addition, as set forth above, pursuant to the Final DIP Order, a
condition precedent to the issuance of any additional New Money Notes (unless otherwise
agreed in writing by the DIP Note Purchasers in their sole discretion) was the resolution of the
Proposed ABL Liability Allocation in a final order by the Court.

                As of July 13, 2018, the bank accounts operated by Rockport Canada held cash
balances of more than $8.2 million (CAD); however, Rockport Canada was not permitted to
transfer such funds to Rockport in accordance with the restrictions on Intercompany Transactions
set forth in the Final Cash Management Order. As a result, the Debtors had limited unrestricted
cash with which to operate as a going concern.

                Accordingly, following discussions between the Debtors, the DIP Note
Purchasers and the Information Officer, the parties agreed to modify the Final Cash Management
Order to permit the Debtors to access certain funds held by Rockport Canada in order to alleviate
the Debtors’ liquidity constraints. On July 18, 2018, the Debtors, the DIP Note Purchasers and
the Information Officer entered into the Cash Management Stipulation that (i) directed Rockport
Canada to immediately transfer $4.5 million (USD) to Rockport for the purpose of repaying the
certain obligations under the DIP ABL Facility (the “Initial Rockport Canada Intercompany
Transfer”), thereby freeing up availability thereunder; (ii) accorded the Initial Rockport Canada
Intercompany Transfer and any subsequent transfers agreed to by the parties (collectively, the
“Rockport Canada Intercompany Transfers”) superpriority administrative expense priority
under Section 507(b) of the Bankruptcy Code; (iii) directed Rockport to refund such Rockport
Canada Intercompany Transfers as required by Rockport Canada to satisfy its operational and

                                                40
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1      Filed 12/17/18   Page 49 of 128



Chapter 11 expenses to the extent Rockport Canada experienced a shortfall in funding; and (iv)
included a waiver of the DIP Note Purchasers of the condition precedent, as described in
paragraph 39 of the Final DIP Order, that the Proposed ABL Liability Allocation be determined
by a Final Order prior to the issuance of any additional New Money Notes. On July 18, 2018,
the Court entered an order [Docket No. 386] approving the Cash Management Stipulation.

                On August 3, 2018, the amounts outstanding under the DIP Facilities were paid in
full from the proceeds of the Sale of the Debtors’ Assets to the Purchaser.

                     7.   Key Employee Incentive Plan and Key Employee Retention Plan

                On June 13, 2018, the Bankruptcy Court approved the Debtors’ Key Employee
Incentive Plan and Key Employee Retention Plan [Docket No. 261], authorizing the Debtors (i)
to make incentive payments to nine (9) executive employees of the Debtors subject to the
consummation of the Sale, with the amount of such payments fluctuating based upon the
“Aggregate Gross Consideration” of such Sale, and (ii) to make retention payments in the
aggregate amount of $748,313 to twenty (20) non-executive employees of the Debtors that
remained employed by the Debtors on the date that is later of (a) the closing date of the Sale, and
(ii) the completion of the Store Closing Sales (unless an employee is terminated before such date
by the Debtors without cause). In consideration of the bonus payments under the Key Employee
Incentive Plan and the Key Employee Retention Plan, participants were required to waive and
release other claims that they may have against the Debtors for any severance payments and/or
retentive- or incentive-based bonus amounts.

                     8.   Rejection of Executory Contracts and Unexpired Leases

                In connection with the 2015 Transaction, Rockport, as sub-lessee, entered into
sub-leases for, among others, eight (8) stores with Reebok, as sub-lessor (the “Vacated Stores”).
On April 16, 2018, Reebok sent notices of termination of the Vacated Stores to the Debtors.
Subsequently, Reebok locked Rockport out of the Vacated Stores. Out of an abundance of
caution, on May 14, 2018, the Debtors filed a motion [Docket No. 38] (the “Reebok Rejection
Motion”) seeking to reject the sub-leases associated with the Vacated Stores nunc pro tunc to the
Petition Date. Following the filing of the Reebok Rejection Motion, the Debtors and Reebok
entered into a stipulation (the “Reebok Stipulation”) agreeing, among other things, that Reebok
had validly terminated each of the sub-leases with Rockport under applicable law effective as of
April 28, 2018, and accordingly, the Debtors’ request for authorization to reject such sub-leases
was moot. On June 12, 2018, the Court entered an order [Docket No. 227] approving the
Reebok Stipulation.

              In connection with the Store Closing Sales (as discussed further below), on July 5,
2018, the Debtors filed a motion [Docket No. 343] (the “North American Retail Lease
Rejection Motion”) seeking authorization to reject the underlying leases and any subleases for
each of the Store locations effective as of July 31, 2018 (or such later date as the Debtors
unequivocally surrendered possession of the premises to the respective landlord). On July 25,
2018, the Court entered an order [Docket No. 404] (the “North American Retail Lease
Rejection Order”) granting the relief requested in the North American Retail Lease Rejection
Motion. The Debtors concluded the Store Closing Sales and vacated and surrendered all Stores


                                                41
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 50 of 128



prior to July 31, 2018. Accordingly, pursuant to the North American Retail Lease Rejection
Order, all Store leases and subleases were rejected effective July 31, 2018.

              In addition, on August 24, 2018, the Debtors filed a motion [Docket No. 471] (the
“Contract Rejection Motion”) seeking authorization to reject certain executory contracts that
were not assumed and assigned to the Purchaser in connection with the Sale. On October 1,
2018, the Court entered an order [Docket No. 527] granting the relief requested in the Contract
Rejection Motion.

                     9.   Sale of Substantially All of the Debtors’ Assets

                          a.     Marketing Process and Bid Procedures Order

                On May 14, 2018 the Debtors filed the Bid Procedures Motion, which set forth
both a proposed schedule and process, including bidding procedures, for the marketing and sale
of all or substantially all of the Debtors’ Assets to the highest bidder at auction. Under the Bid
Procedures Motion, the Purchaser was named as the “Stalking Horse Bidder” of the Debtors’
Assets. On June 5, 2018, the Court granted the procedural relief requested in the Bid Procedures
Motion by entry of the Bid Procedures Order.

               As set forth above, the Debtors and Houlihan conducted an extensive marketing
process for the sale of substantially all of the Debtors’ Assets prior to filing these Chapter 11
Cases. This marketing process continued following the Petition Date in accordance with the
deadlines and procedures approved in the Bid Procedures Order. No Qualified Bid, other than
the “Stalking Horse Bid”, was submitted to the Debtors prior to the Bid Deadline. Accordingly,
on July 6, 2018, the Debtors canceled the Auction and filed a notice that the Purchaser was the
Successful Bidder.

                          b.     The Store Closing Sales

              At the time that the Debtors entered into the Asset Purchase Agreement with the
Purchaser, the Purchaser was still considering whether to purchase any portion of the North
American Retail Assets. Accordingly, pursuant to the Asset Purchase Agreement, the Debtors
agreed to allow the Purchaser twenty-five (25) days following the Petition Date to determine
whether to acquire any of the Debtors’ North American Retail Assets.

               As a result of the Debtors’ prepetition marketing efforts, the feedback and
expressions of interest received from prospective purchasers and the terms of the Asset Purchase
Agreement, the Debtors did not expect there to be any significant interest in the North American
Retail Assets. Accordingly, on May 15, 2018, the Debtors filed the Store Closing Sales Motion,
seeking authorization from the Bankruptcy Court to (a) conduct store closing sales (the “Store
Closing Sales”) at the Debtors’ retail locations in the United States and Canada (the “Closing
Stores”) in the accordance with certain guidelines set forth therein and (b) pay retention and
shrink bonuses to non-insider retail employees at the Closing Stores who remained employed at
the Closing Stores for the duration of the Store Closing Sales. On June 13, 2018, the Bankruptcy
Court entered the Store Closing Sales Order.



                                                  42
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18    Page 51 of 128



               Following the Petition Date, the Purchaser informed the Debtors that it did not
intend to acquire any of the Debtors’ North American Retail Assets. Accordingly, following
entry of the Store Closing Sales Order, the Debtors commenced the wind down of their North
American Retail Assets pursuant to the Store Closing Sales. The Store Closings Sales concluded
on or before July 31, 2018, thereby stemming the incurrence of any August administrative rent.

                       c.     The Adidas Sale Objection, Adversary Proceeding and Adidas
                              Settlement Agreement

               As stated above, Adidas and Reebok are the former owners of the Debtors’
business and sold the business to Berkshire and New Balance in connection with the 2015
Transaction. On June 28, 2018, Adidas and Reebok filed an objection to the Sale [Docket No.
310] (the “Adidas Sale Objection”), asserting various objections relating to the potential
assumption and assignment of the Management Agreement and other related agreements. As
part of the Adidas Sale Objection, Adidas and Reebok also asserted their view that, pursuant to
the Management Agreement, all of the Rockport Parties (including the Acquired Companies)
were jointly and severally liable for the Post-Closing Adjustments (in an amount not less than
$54 million). Under the terms of the Asset Purchase Agreement, the Purchaser was directly or
indirectly acquiring the stock of each of the Acquired Companies—meaning that the Acquired
Companies would remain subject to any such liabilities (if valid) post-closing.

                On June 29, 2018, the Purchaser issued a notice of breach (the “Notice of
Breach”) of the Asset Purchase Agreement based on the allegation of Adidas and Reebok
concerning the purported liability of the Acquired Companies for the Post-Closing Adjustments.
Specifically, the Purchaser asserted in the Notice of Breach that such assertion would constitute a
breach of the representations made in the Asset Purchase Agreement, including, without
limitation, the representations set forth in Section 5.5(c) of the Asset Purchase Agreement (which
if not cured would constitute an unsatisfied closing condition under Section 10.1(a)(ii) of the
Asset Purchase Agreement).

                The Debtors disputed that the Acquired Companies had any liability for the Post-
Closing Adjustments. Nevertheless, the assertions contained in the Adidas Sale Objection put
the Debtors in the unenviable task of having to prove a negative (the absence of liability) in order
to close the Sale. Accordingly, on July 10, 2018, the Rockport Plaintiffs initiated an adversary
proceeding against Adidas and Reebok (the “Adidas Adversary Proceeding”) seeking
declaratory relief that the Management Agreement imposed liability only on Rockport, and not
on its subsidiaries or affiliates. See Emergency Complaint for Declaratory Judgment Against
Adidas AG and Reebok International Ltd., Adv. Pro. No. 18-50636 (LSS), [Docket No. 1] (the
“Adidas Complaint”). Contemporaneously with the filing of the Adidas Complaint, the
Rockport Plaintiffs sought expedited adjudication of the Adidas Adversary Proceeding in an
effort to address the issue prior to August 13, 2018 (the contemplated outside closing date under
the Asset Purchase Agreement).

              On July 16, 2018, the Adidas Parties answered the Complaint and filed
counterclaims against Rockport Canada Holdings, Ltd, The Rockport Company Japan KK, the
Rockport Company Korea Ltd., Calzados Rockport S.L. (ES), The Rockport Company, Portugal
Unipessoal, Lda., The Rockport Company, B.V., and Rockport International Limited (UK)

                                                43
RLF1 2049205480v.1
             Case 18-11145-LSS      Doc 650-1       Filed 12/17/18   Page 52 of 128



(collectively, the “Rockport Foreign Subsidiaries”) (i) seeking a declaratory judgment that the
Rockport Foreign Subsidiaries are jointly and severally liable with Rockport for the Post-Closing
Adjustments, (ii) alleging that the Rockport Foreign Subsidiaries breached their obligations
under the Management Agreement and certain related transfer agreements, and (iii) alleging that
the Rockport Foreign Subsidiaries were unjustly enriched by failing to perform under the terms
of the operative agreements. See Defendants’ Answer and Counterclaims [Adv. Pro. Docket No.
18].

                On July 17, 2018, the Debtors, Adidas and the Prepetition Noteholders agreed to
participate in a judicial mediation (the “Mediation”) before the Honorable Kevin Gross, United
States Bankruptcy Judge on July 19, 2018. The parties reached a compromise and settlement in
connection with the Mediation and entered into the Adidas Settlement Agreement. Pursuant to
the Adidas Settlement Agreement the Parties agreed to, among other things, the following: (i) at
closing of the Sale, a $8,000,000 payment to Adidas from Sale proceeds, in full and final
satisfaction of all claims of Adidas and Reebok and certain related parties against any one or
more of the Rockport Parties arising out of or related to the Master Purchase Agreement, the
Management Agreement and related agreements, including relating to the Adidas Post-Closing
Adjustments; (ii) certain mutual releases between the parties; and (iii) that the Adidas Parties
would agree to support a plan proposed by the Debtors and supported by the DIP Note
Purchasers.

              On July 24, 2018, the Debtors filed the Adidas Settlement Motion and sought
expedited consideration of the relief requested in the Adidas Settlement Motion so that the
Debtors could close the Sale as soon as possible. On July 30, 2018, the Bankruptcy Court
entered an order [Docket No. 425] approving the relief requested in the Adidas Settlement
Motion, including the Debtors’ entry in the Adidas Settlement Agreement.

              On August 2, 2018, pursuant to the terms of the Adidas Settlement Agreement,
Adidas was paid $8,000,000 from the proceeds of the Sale.

                      d.     Sale Order and Sale of Assets to the Purchaser

               On July 16, 2018, the Bankruptcy Court held a hearing on the approval of the
Asset Purchase Agreement and authorization to close the Sale and, on July 18, 2018, entered the
related Sale Order.

                The Debtors and the Purchaser consummated the Sale on August 2, 2018. Having
sold substantially all of their Assets, the Debtors seek to wind-down their remaining operations
and liquidate their remaining Assets as set forth in this Plan.

                      e.     The Debtors’ Name Change

               Section 8.17 of the Asset Purchase Agreement required the Debtors to cease using
the name “Rockport” and any derivations thereof within 10 days of the Closing Date. In
addition, the Asset Purchase Agreement required the Debtors to file a motion with the Court
seeking to change the case caption to remove any references to “Rockport” within ten days of the
Closing Date. See § 8.17 of the Asset Purchase Agreement.


                                               44
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 53 of 128



               Accordingly, following the Closing Date, the Debtors filed the necessary
documentation in the applicable jurisdictions changing the corporate names of certain of the
Debtors to the following:


                Old Company Name                                 New Company Name

The Rockport Company, LLC                           The Relay Shoe Company, LLC
Rockport Blocker, LLC                               Relay Blocker, LLC
The Rockport Group Holdings, LLC                    The Relay Group Holdings, LLC
TRG 1-P Holdings, LLC                               Relay 1-P Holdings, LLC
TRG Intermediate Holdings, LLC                      Relay Intermediate Holdings, LLC
TRG Class D, LLC                                    Relay Class D, LLC
The Rockport Group, LLC                             The Relay Group, LLC
Rockport Canada ULC                                 Relay Opco Canada ULC


              On August 24, 2018, the Court entered an order [Docket No. 466] authorizing the
Debtors to change the case caption to reflect the corporate name changes.

                     10.   Allocation of Sale Proceeds

                The Debtors, the Information Officer and the Prepetition Noteholders have
reached an agreement regarding an appropriate allocation of the remaining Sale Proceeds (the
“Sale Proceeds”) as between the U.S. Debtors and Rockport Canada. This agreement is the
product of numerous settlement discussions between the parties and their respective advisors.
During these discussions, the parties exchanged detailed information regarding the value of
Rockport Canada’s assets, potential claims against Rockport Canada and projected recoveries for
the Holders of Allowed Rockport Canada General Unsecured Claims (and the U.S. Debtors on
account of their intercompany claims against Rockport Canada). The Debtors, the Information
Officer and the Prepetition Noteholders ultimately arrived at an agreed allocation of the Sale
Proceeds as between the U.S. Debtors and Rockport Canada that the Debtors believe is fair,
reasonable and in the best interests of the Debtors’ estates. The Information Officer has agreed
that, as a result of this settlement, it (i) has no objection to, and fully supports, confirmation of
the Plan and (ii) will recommend to the Canadian Court that the Confirmation Order (approving
this Plan and the settlement) be recognized in the Canadian Proceeding.

               The Plan shall constitute a motion by the Debtors, pursuant to Section 105(a) of
the Bankruptcy Code and Bankruptcy Rule 9019, to approve the agreement amongst the Debtors,
the Information Officer and the Prepetition Noteholders as to an appropriate allocation of the
Sale Proceeds as between the U.S. Debtors and Rockport Canada. The proposed allocation of
Sale Proceeds will result in a settlement amount of $6,007,000 (the “Rockport Canada
Allocation Amount”) in Sale Proceeds being allocated to Rockport Canada, which shall
constitute the Rockport Canada Cash under the terms of the Plan and be used to fund the
Rockport Canada Fund. The methodology for arriving at the agreed Rockport Canada Allocation
Amount was detailed and complex and took into consideration (i) the net proceeds available
from the Sale after factoring in certain adjustments consistent with the Asset Purchase

                                                  45
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1        Filed 12/17/18   Page 54 of 128



Agreement or as deemed reasonable given the overall costs and benefits of consummating the
global transaction; (ii) the gross distributable assets at Rockport Canada, which includes the
gross proceeds of the Sale attributable to Rockport Canada, the reimbursement of the Initial
Rockport Canada Intercompany Transfer and cash on hand at Rockport Canada; (iii) the net
distributable proceeds at Rockport Canada after considering Rockport Canada’s fair share of the
overall process costs incurred in connection with the Chapter 11 Cases (including amounts paid
under the Key Employee Incentive Plan and Key Employee Retention Plan, fees paid to the
Debtors’ professionals, interest and fees under the DIP Facilities and amounts paid in connection
with the Adidas Settlement Agreement, Rockport Canada’s share of the fees incurred by
HyperAMS (allocated based on retail liquidation proceeds) and PTO and salary amounts paid to
Rockport Canada retail employees upon conclusion of the Store Closing Sales); (iv) a
determination of Rockport Canada’s allocable share of the debt under the DIP ABL Facility; (v)
an estimation of all administrative and priority claims against Rockport Canada; and (iv) the
projected recoveries for the Holders of Allowed Rockport Canada General Unsecured Creditors
(including to the U.S. Debtors on account of their allowed intercompany claims against Rockport
Canada in the absence of an agreement on the allocation of the Sale Proceeds).

                The proposed settlement represents a final settlement as to the allocation of the
Sale Proceeds, and the Debtors, the Information Officer and the Prepetition Noteholders have
agreed that there will be no reconsideration of or adjustments to the Rockport Canada Allocation
Amount. The Rockport Canada Allocation Amount will be used to fund the Rockport Canada
Fund and to pay all administrative and priority claims against Rockport Canada, and thereafter to
provide a distribution to the Holders of Allowed Rockport Canada General Unsecured Claims.
The balance of the Sale Proceeds will be retained by the U.S. Debtors and distributed to creditors
of the U.S. Debtors in accordance with the Plan. As part of the overall settlement, Rockport will
waive its right to any distributions on account of its Allowed Intercompany Claim against
Rockport Canada. Accordingly, the only circumstance under which any portion of the Rockport
Canada Allocation Amount would be returned to the U.S. Debtors would be in the event that the
Holders of Rockport Canada General Unsecured Claims are paid in full and there is a
distribution to Rockport on account of its Equity Interest in Rockport Canada.

                 The entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, as of the Effective Date, of the proposed settlement relating to the allocation of the
Sale Proceeds between the U.S. Debtors and Rockport Canada pursuant to Section 105 of the
Bankruptcy Code and Bankruptcy Rule 9019(a). Section 105 of the Bankruptcy Code provides
in pertinent part that “[t]he court may issue any order, process, or judgment that is necessary or
appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a).
Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice and a
hearing, the court may approve a compromise or settlement.” Before approving a settlement
under Bankruptcy Rule 9019, a court must determine that the proposed settlement is in the best
interests of the debtor’s estate. See Myers v. Martin (In re Martin), 91 F.3d 389, 394 (3d Cir.
1996); In re Marvel Entertainment Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (“[T]he
ultimate inquiry is whether ‘the compromise is fair, reasonable, and in the interest of the
estate.’”). In evaluating the reasonableness of a proposed settlement, a court must consider the
following four factors: (i) the probability of success in litigation; (ii) the likely difficulties in
collection; (iii) the complexity of the litigation involved, and the expense, inconvenience and
delay necessarily attending it; and (iv) the paramount interest of the creditors. See Martin, 91,

                                                 46
RLF1 2049205480v.1
               Case 18-11145-LSS           Doc 650-1         Filed 12/17/18     Page 55 of 128



F.3d at 393; Depositor v. Mary M. Holloway Found., 36 F.3d 582, 587 (7th Cir. 1994).
Settlements should only be rejected if they fall “below the lowest point in the range of
reasonableness.” Cossoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983)
(citing Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)).

                The Debtors believe that payment of the Rockport Canada Allocation Amount to
Rockport Canada represents a fair and reasonable settlement of all issues relating to the
allocation of the Sale Proceeds between the U.S. Debtors and Rockport Canada. As discussed
above, the Rockport Canada Allocation Amount was determined based on a detailed and
thoughtful analysis as to the appropriate allocation of value and costs between the Debtors’
respective estates. While the majority of the costs associated with these Chapter 11 Cases were
incurred in the U.S. by the Debtors and their respective professionals, such costs were incurred in
furtherance of a going concern sale for the benefit of the Debtors’ global enterprise, in
formulating and pursuing confirmation of the Plan for the benefit of all of the Debtors’
stakeholders or otherwise in connection with the wind-down of the Debtors’ estates. Thus, an
equitable result requires that Rockport Canada not only share in the benefit of such efforts, but
also bear its proportionate share of the costs necessary in completing such tasks. The Debtors
submit that the settlement embodied in the Plan provides for a fair apportionment of the costs as
between the U.S. Debtors and Rockport Canada, while also accommodating the differences in
the debt structure between their respective estates (thereby resulting in a significantly greater
recovery for the Holders of Allowed General Unsecured Creditors of Rockport Canada).

                The absence of a settlement would likely result in extensive and costly litigation,
both before the Bankruptcy Court and the Canadian Court between the U.S. Debtors and
Rockport Canada as to the appropriate allocation of the Sale Proceeds. Moreover, the outcome
of such litigation would be extremely uncertain and it is unclear that any more favorable result
for either of the estates would outweigh the costs of litigating this issue before the Bankruptcy
Court and any subsequent appeals or recognition hearings. Accordingly, the Debtors believe that
the proposed allocation of the Sale Proceeds embodied in this Plan should be approved as being
fair, reasonable and in the best interests of the Debtors’ estates.


                                IV.     CONFIRMATION AND VOTING

         A.          Confirmation Procedures

                     1.     Plan Confirmation Hearing

               The Bankruptcy Code, Bankruptcy Rules, and Local Rules require the Bankruptcy
Court, after appropriate notice, to hold a hearing on confirmation of this Combined Plan and
Disclosure Statement. On October 16, 2018, the Bankruptcy Court entered an order scheduling
the Plan Confirmation Hearing for November 28, 2018 at 10:00 a.m. (prevailing Eastern Time),7
to consider, among other things, final approval of this Combined Plan and Disclosure Statement

         7
             The Confirmation Hearing was twice adjourned to December 19, 2018 at 10:30 a.m. (prevailing Eastern
Time).


                                                        47
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18   Page 56 of 128



under Section 1125 of the Bankruptcy Code and confirmation of this Combined Plan and
Disclosure Statement under Section 1129 of the Bankruptcy Code. Notice of the Plan
Confirmation Hearing will be provided to all known Creditors, Holders of Equity Interests, and
other parties in interest.

                Any objection to confirmation of this Combined Plan and Disclosure Statement
must be in writing, must conform to the Bankruptcy Rules, must set forth the name of the
objector, the nature and amount of Claims or Interests held or asserted by the objector against the
Debtors, the basis for the objection and the specific grounds of the objection, and must be Filed
with the Bankruptcy Court, and served upon the following parties so as to be received no later
than November 19, 2018 at 4:00 p.m. (prevailing Eastern Time): (i) counsel to the Debtors,
Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington,
Delaware 19801 Attn: Mark D. Collins, collins@rlf.com and Michael J. Merchant,
merchant@rlf.com, (ii) counsel to the Committee, (a) Cooley LLP, 1114 Avenue of the
Americas, New York, New York 10036 Attn: Jay Indyke, jindyke@cooley.com and Robert
Winning, rwinning@cooley.com, and (b) Whiteford, Taylor & Preston LLC, 405 North King
Street, Suite 500, Wilmington, Delaware 19801, Attn: Christopher M. Samis,
csamis@wtplaw.com and L. Katherine Good, kgood@wtplaw.com; (iii) counsel to the
Prepetition Noteholders and DIP Note Purchasers, (a) Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York 10022, Attn: My Chi To, mcto@debevoise.com, and Daniel E.
Stroik, destroik@debevoise.com, and (b) Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, Wilmington, Delaware 19801, Attn:                     Bradford J. Sandler,
bsandler@pszjlaw.com and James E. O’Neill, joneill@pszjlaw.com; (iv) counsel to the
Collateral Agent and DIP Notes Agent, (a) Holland & Knight LLP, 131 South Dearborn Street,
30th Floor, Chicago, Illinois 60603, Attn: Joshua Spencer, joshua.spencer@khlaw.com, and (b)
Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, Delaware
19801, Attn: Bradford J. Sandler, bsandler@pszjlaw.com and James E. O’Neill,
joneill@pszjlaw.com; and (v) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington,
Delaware 19801, Attn: Brya M. Keilson, brya.keilson@usdoj.gov.

              Bankruptcy Rule 9014 governs objections to Confirmation of this Combined Plan
and Disclosure Statement. UNLESS AN OBJECTION TO CONFIRMATION OF THIS
COMBINED PLAN AND DISCLOSURE STATEMENT IS TIMELY SERVED UPON
THE PARTIES LISTED ABOVE AND FILED WITH THE BANKRUPTCY COURT, IT
MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT IN DETERMINING
WHETHER TO CONFIRM THIS COMBINED PLAN AND DISCLOSURE
STATEMENT.

                     2.   Requirements for Confirmation

               The Bankruptcy Court will confirm this Plan only if the Plan meets all the
applicable requirements of Section 1129 of the Bankruptcy Code. Among the requirements for
confirmation in these Chapter 11 Cases is that this Plan (i) is accepted by each impaired Class of
Claims and Interests or, if rejected by an impaired Class, that this Plan “does not discriminate
unfairly” against and is “fair and equitable” with respect to such Class; and (ii) is feasible. The
Bankruptcy Court must also find, among other things, that:


                                                48
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1       Filed 12/17/18    Page 57 of 128



                          a.     this Plan has classified Claims and Interests in a permissible
                                 manner;

                          b.     this Plan complies with the technical requirements of Chapter 11 of
                                 the Bankruptcy Code; and

                          c.     this Plan has been proposed in good faith.

                     3.   Cram Down

                If any impaired Class of Claims entitled to vote does not accept the Plan by the
requisite statutory majority provided in Sections 1126(c) and (d) of the Bankruptcy Code, the
Debtors reserve the right to amend the Plan in accordance with Section 1127 of the Bankruptcy
Code or to seek Bankruptcy Court confirmation of the Plan under Section 1129(b) of the
Bankruptcy Code (a procedure known as “cram down”), or both. The determination as to
whether to seek confirmation of the Plan under such circumstances will be announced before or
at the Confirmation Hearing.

               The Bankruptcy Code contains provisions for confirmation of a plan even if the
plan is not accepted by all impaired classes, as long as at least one impaired class of claims has
accepted the plan. The “cram down” provisions of the Bankruptcy Code are set forth in Section
1129(b) of the Bankruptcy Code.

                Under the “cram down” provisions, on the request of a plan proponent the
bankruptcy court will confirm a plan despite the lack of acceptance by an impaired class or
classes if the bankruptcy court finds that:

                     •    the plan does not discriminate unfairly with respect to each non-accepting
                          impaired class;

                     •    the plan is fair and equitable with respect to each non-accepting impaired
                          class; and

                     •    at least one impaired class has accepted the plan.

                These standards ensure that holders of junior interests cannot retain any interest in
the debtor under a plan of reorganization that has been rejected by a senior impaired class of
claims or interests unless the claims or interests in that senior impaired class are paid in full.

                As used by the Bankruptcy Code, the phrases “discriminate unfairly” and “fair
and equitable” have narrow and specific meanings unique to bankruptcy law. A plan does not
discriminate unfairly if claims or interests in different classes but with similar priorities and
characteristics receive or retain property of similar value under a plan. By establishing separate
Classes for the Holders of each type of Claim or Equity Interest and by treating each Holder of a
Claim or Equity Interest in each Class similarly, the Plan has been structured in order to satisfy
the “unfair discrimination” test of Section 1129(b) of the Bankruptcy Code.



                                                   49
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1       Filed 12/17/18    Page 58 of 128



                The Bankruptcy Code sets forth different standards for establishing that a plan is
“fair and equitable” with respect to a dissenting class, depending on whether the class is
comprised of secured claims or unsecured claims. In general, Section 1129(b) of the Bankruptcy
Code permits confirmation of a plan despite non-acceptance by an impaired class if that class
and all junior classes are treated in accordance with the “absolute priority” rule. This rule
requires that the dissenting class be paid in full before a junior class may receive anything under
the plan. The Bankruptcy Code establishes “cram down” tests for secured creditors, unsecured
creditors and equity holders as follows:

                     •    Secured Creditors. Either: (1) each impaired secured creditor retains its
                          liens securing its secured claim and receives on account of its secured
                          claim deferred cash payments having a present value equal to the amount
                          of its allowed secured claim; (2) each impaired secured creditor realizes
                          the “indubitable equivalent” of its allowed secured claim; or (3) the
                          property securing the claim is sold free and clear of liens with such liens to
                          attach to the proceeds of the sale and the treatment of such liens on
                          proceeds to be as described in clauses (1) and (2) above.

                     •    Unsecured Creditors. Either: (1) each impaired unsecured creditor
                          receives or retains under the plan property of a value equal to the amount
                          of its allowed claim; or (2) the holders of claims and interests that are
                          junior to the claims of the dissenting class will not receive any property
                          under the plan.

                     •    Equity Interests. Either: (1) each holder of an equity interest will receive
                          or retain under the plan property of a value equal to the greater of the fixed
                          liquidation preference to which such holder is entitled, or the fixed
                          redemption price to which such holder is entitled or the value of the
                          interest; or (2) the holder of an interest that is junior to the nonaccepting
                          class will not receive or retain any property under the plan.

               In addition, the Bankruptcy Code requires that a debtor demonstrate that no class
senior to a non-accepting impaired class will receive more than payment in full on its claims. If
all of the applicable requirements for confirmation of the Plan are satisfied as set forth in
Sections 1129(a)(1) through (13) of the Bankruptcy Code, except that one or more Classes of
impaired Claims have failed to accept the Plan under Section 1129(a)(8) of the Bankruptcy
Code, the Debtors will request that the Bankruptcy Court confirm the Plan under the “cram
down” procedures in accordance with Section 1129(b) of the Bankruptcy Code. The Debtors
believe that this Combined Plan and Disclosure Statement satisfies the “cram down”
requirements of the Bankruptcy Code, but there can be no assurance that the Bankruptcy Court
will determine that this Combined Plan and Disclosure Statement meets the requirements of
Section 1129(b) of the Bankruptcy Code or that at least one impaired class of Claims will vote to
accept the Plan, as required for confirmation of a Plan under the “cram down” procedures.

                     4.   Best Interests of Creditors Test



                                                   50
RLF1 2049205480v.1
             Case 18-11145-LSS          Doc 650-1      Filed 12/17/18    Page 59 of 128



                 The Bankruptcy Code requires that, with respect to an impaired Class of Claims
or Interests, each Holder of an impaired Claim or Interest in such Class either (i) accepted the
plan or (ii) will receive or retain under the plan property of a value, as of the effective date of the
plan, that is not less than the amount (value) such Holder would receive or retain if the debtor
was liquidated under Chapter 7 of the Bankruptcy Code on the effective date.

               The costs of a Chapter 7 liquidation would necessarily include fees payable to a
Chapter 7 trustee, as well as fees likely to be payable to attorneys, advisors, and other
professionals that such a Chapter 7 trustee may engage to carry out its duties under the
Bankruptcy Code. Other costs of liquidating the Debtors’ Estates would include the expenses
incurred during the bankruptcy cases and allowed by the Bankruptcy Court in the Chapter 7
cases. The foregoing types of claims, costs, expenses, and fees that may arise in a Chapter 7
liquidation case would be paid in full before payments would be made towards Chapter 11
administrative, priority, and unsecured claims. Without the benefit of settlements and
resolutions reached in these Chapter 11 Cases, any recoveries for Holders of Allowed General
Unsecured Claims in a Chapter 7 liquidation would be significantly diluted.

               Accordingly, the Debtors believe that in a Chapter 7 liquidation, Holders of
Claims and Interests would receive less than such Holders would receive under this Combined
Plan and Disclosure Statement. There can be no assurance, however, as to values that would
actually be realized in a Chapter 7 liquidation, nor can there be any assurance that a Bankruptcy
Court would accept the Debtors’ conclusions or concur with such assumptions in making its
determinations under Section 1129(a)(7) of the Bankruptcy Code.

                     5.   Feasibility

                Under Section 1129(a)(11) of the Bankruptcy Code, a debtor must demonstrate
that a bankruptcy court’s confirmation of a plan is not likely to be followed by the liquidation or
need for further financial reorganization of the debtor under the plan, unless such liquidation or
reorganization is proposed under the plan. Under this Combined Plan and Disclosure Statement,
the U.S. Litigation Claims are being transferred to the Liquidating Trust for prosecution,
liquidation and distribution in accordance with the Liquidating Trust Agreement and the
Rockport Canada Litigation Claims vest with Rockport Canada for prosecution, liquidation and
distribution in accordance with this Combined Plan and Disclosure Statement. Therefore, as this
is a liquidating Plan, the Bankruptcy Court’s confirmation of this Combined Plan and Disclosure
Statement will not be followed by unanticipated liquidation or the need for any further
reorganization.

                     6.   Classification of Claims and Interests

                Section 1122 of the Bankruptcy Code requires the proponent of this Combined
Plan and Disclosure Statement to place a Claim or Interest in a particular Class only if such
Claim or Interest is substantially similar to the other Claims or Interests in such Class. The
Debtors believe that this Combined Plan and Disclosure Statement’s classification scheme places
substantially similar Claims or Interests in the same Class and, thus, meets the requirements of
Section 1122 of the Bankruptcy Code.



                                                  51
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18   Page 60 of 128



                     7.   Impaired Claims or Interests

                Under Section 1126 of the Bankruptcy Code, only the Holders of Claims in
Classes “impaired” by this Combined Plan and Disclosure Statement and receiving a Distribution
under this Combined Plan and Disclosure Statement may vote to accept or reject this Combined
Plan and Disclosure Statement. Under Section 1124 of the Bankruptcy Code, a Class of Claims
may be “impaired” if this Combined Plan and Disclosure Statement alters the legal, equitable, or
contractual rights of the Holders of such Claims or Interests treated in such Class. The Holders
of Claims not impaired by this Combined Plan and Disclosure Statement are deemed to accept
this Combined Plan and Disclosure Statement and do not have the right to vote on this Combined
Plan and Disclosure Statement. The Holders of Claims or Interests in any Class that will not
receive any Distribution or retain any property under this Combined Plan and Disclosure
Statement are deemed to reject this Combined Plan and Disclosure Statement and do not have
the right to vote.

                     8.   Eligibility to Vote on this Combined Plan and Disclosure Statement

               Unless otherwise ordered by the Bankruptcy Court, only Holders of Allowed
Claims in Classes 2 and 4 may vote on this Combined Plan and Disclosure Statement. In order
to vote on this Combined Plan and Disclosure Statement, you must hold an Allowed Claim in a
voting class or be the Holder of a Claim that has been temporarily Allowed for voting purposes
only under Bankruptcy Rule 3018(a).

                     9.   Procedure/Voting Deadlines

              In order for your Ballot to count, you must (1) properly complete, date, and
execute the Ballot and (2) deliver the Ballot to the Balloting Agent at the following address: The
Rockport Company, LLC Balloting, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New
York, NY 10022.

              The Balloting Agent must RECEIVE original ballots on or before November 19,
2018 at 5:00 p.m. (prevailing Eastern Time), the Voting Deadline.

                Any Ballot that is timely received, that contains sufficient information to permit
the identification of the claimant, and that is cast as an acceptance or rejection of this Combined
Plan and Disclosure Statement will be counted and cast as an acceptance or rejection, as the case
may be, of this Combined Plan and Disclosure Statement.

               Absent the prior agreement of the Debtors, the following tabulation procedures
(the “Vote Tabulation Procedures”) apply for determining whether this Combined Plan and
Disclosure Statement has been accepted or rejected by the class in which such Holder holds a
Claim or Interest:

                          a.    Unless otherwise provided in these Vote Tabulation Procedures, a
                                Claim will be deemed temporarily allowed for voting purposes
                                only in an amount equal to (i) the amount of such Claim as set
                                forth in the Debtors’ Schedules if no proof of Claim has been
                                timely filed in respect of such Claim (except as provided in

                                                 52
RLF1 2049205480v.1
             Case 18-11145-LSS   Doc 650-1       Filed 12/17/18    Page 61 of 128



                           subsection (c) below); or (ii) if a proof of Claim has been timely
                           filed in respect of such Claim, the amount set forth in such proof of
                           Claim (except as provided in subsection (d) below).

                     b.    Duplicative Claims (i.e., the same Claim against two or more of
                           the Debtors classified in the same plan class) listed in the Debtors’
                           Schedules or in timely-filed Proofs of Claim will be deemed
                           temporarily allowed for voting purposes only in an amount equal
                           to one such Claim and not in an amount equal to the aggregate of
                           such Claims.

                     c.    If a Claim, for which no proof of Claim has been timely filed, is
                           listed on the Schedules, but is listed as contingent, unliquidated or
                           disputed, either in whole or in part, or if no Claim amount is
                           specified, such Claim shall be disallowed for voting purposes;
                           provided, however, that any undisputed portion, if any, of such
                           Claim will be deemed temporarily allowed for voting purposes,
                           subject to the other Vote Tabulation Procedures; provided, further,
                           however, that such Claim shall be entitled to vote in the amount of
                           $1.00 if the applicable bar date for this Claim has not expired.

                     d.    If a Claim, for which a proof of Claim has been timely filed, has
                           not been disallowed and is not subject to a pending objection or
                           adversary proceeding as of the Voting Record Date, is marked or
                           otherwise referenced on its face as contingent, unliquidated or
                           disputed, either in whole or in part, or if no Claim amount is
                           specified on such roof of Claim, such Claim shall be temporarily
                           allowed solely for voting purposes in the amount of $1.00,
                           irrespective of how such Claim may or may not be set forth on the
                           Schedules; provided, however, that any liquidated or undisputed
                           portion, if any, of such Claim will be deemed temporarily allowed
                           for voting purposes, subject to the other Vote Tabulation
                           Procedures.

                     e.    If the Debtors have served an objection or request for estimation as
                           to a Claim on or before November 2, 2018, such Claim is
                           temporarily disallowed for voting purposes only and not for
                           purposes of allowance or distribution, except to the extent and
                           manner as set forth in such objection.

                     f.    Except as otherwise ordered by the Court, any Ballots received
                           after the Voting Deadline will not be counted absent the consent of
                           the Debtors (in their sole discretion).

                     g.    Any Ballot that does not indicate an acceptance or rejection of this
                           Combined Plan and Disclosure Statement, or that indicates both an



                                            53
RLF1 2049205480v.1
             Case 18-11145-LSS   Doc 650-1       Filed 12/17/18   Page 62 of 128



                           acceptance and rejection of this Combined Plan and Disclosure
                           Statement, will not be counted.

                     h.    Any Ballot that is returned indicating acceptance or rejection of
                           this Combined Plan and Disclosure Statement but does not bear an
                           original signature will not be counted.

                     i.    Any Ballot that is illegible or contains insufficient information to
                           permit the identification of the Creditor will not be counted.

                     j.    Any Ballot received by the Balloting Agent by facsimile or other
                           electronic communication will not be counted, provided that
                           Ballots submitted through the online voting portal will be counted.

                     k.    Any Ballot cast by a Person or Entity that does not hold a Claim in
                           a Class that is entitled to vote to accept or reject this Combined
                           Plan and Disclosure Statement will not be counted.

                     l.    Whenever a Creditor casts more than one Ballot voting the same
                           Claim prior to the Voting Deadline, only the latest-received valid
                           Ballot timely received will be deemed to reflect the voter’s intent
                           and, thus, will supersede any prior received Ballots.

                     m.    If a Creditor casts simultaneous duplicative Ballots that are voted
                           inconsistently, such Ballots will not be counted.

                     n.    Each Creditor will be deemed to have voted the full amount of its
                           Claim as set forth on the Ballot.

                     o.    Creditors may not split their vote within a Class; thus, each
                           Creditor will be required to vote all of its Claims within the Class
                           either to accept or reject this Combined Plan and Disclosure
                           Statement.

                     p.    Ballots partially rejecting and partially accepting this Combined
                           Plan and Disclosure Statement will not be counted.

                     q.    The method of delivery of Ballots to the Balloting Agent is at the
                           risk of each Creditor, and such delivery will be deemed made only
                           when the original Ballot is actually received by the Balloting
                           Agent.

                     r.    The Debtors expressly reserve the right to amend the terms of this
                           Combined Plan and Disclosure Statement (subject to compliance
                           with Section 1127 of the Bankruptcy Code). If the Debtors make
                           material changes to the terms of this Combined Plan and
                           Disclosure Statement, the Debtors will disseminate additional


                                            54
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 63 of 128



                                 solicitation materials and extend the solicitation period, in each
                                 case to the extent required by law or further order of the Court.

                           s.    If a Ballot is executed by a trustee, executor, administrator,
                                 guardian, attorney-in-fact, officer of a corporation or other person
                                 acting in a fiduciary or representative capacity on behalf of a
                                 Creditor, such person will be required to indicate such capacity
                                 when signing and, at the Debtors’ or Balloting Agent’s discretion,
                                 must submit proper evidence satisfactory to the Debtors and/or
                                 Balloting Agent to so act on behalf of the Creditor.

                           t.    Any Creditor who has delivered a valid Ballot voting on the
                                 Combined Plan and Disclosure Statement may withdraw such vote
                                 solely in accordance with Bankruptcy Rule 3018(a).

                           u.    Subject to any contrary order of the Court, the Debtors further
                                 reserve the right to waive any defects or irregularities or conditions
                                 of delivery as to any particular Ballot.

                           v.    Unless waived by the Debtors or as ordered by the Court, any
                                 defects or irregularities in connection with deliveries of Ballots
                                 must be cured by the Voting Deadline or within such time as
                                 Debtors or the Court determines, and unless otherwise ordered by
                                 the Court, delivery of such Ballots will not be deemed to have been
                                 made until such irregularities have been cured or waived.

                           w.    Neither the Debtors, nor any other person or entity, will be under
                                 any duty to provide notification of defects or irregularities with
                                 respect to deliveries of Ballots nor will any of them incur any
                                 liabilities for failure to provide such notification.

                     10.   Releases

               All Holders of Claims are urged to carefully read the release provisions set
forth in Section XII.E of the Plan. The Plan provides that each Holder of a Claim or an
Interest that (i) is a Released Party, (ii) is conclusively deemed to have accepted the Plan
and does not timely object to the releases provided in the Plan, (iii) votes to accept the Plan,
(iv) votes to reject the Plan and does not mark its ballot to indicate its refusal to grant the
Third-Party Release contained in Section XII.E of the Plan, (v) abstains from voting on the
Plan and does not mark its ballot to indicate its refusal to grant the Third- Party Release
contained in Section XII.E of the Plan, or (vi) is a Related Person with respect to each of
the foregoing clauses (i) through (v), will be deemed to have expressly, unconditionally,
generally, individually, and collectively released and discharged the Released Parties and
their Related Persons from any and all Claims and Causes of Action against the Debtors
and the Released Persons.

              The releases provided are critical parts of this Combined Plan and
Disclosure Statement and are appropriate under the Third Circuit standard. Such releases

                                                   55
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 64 of 128



are: (i) in exchange for the good, valuable, and reasonably equivalent consideration
provided by the Released Parties; (ii) in the best interests of the Debtors, the Estates, and
Holders of Claims and Interests; (iii) fair, equitable, and reasonable; and (iv) a bar to all
Persons barred as set forth in this Combined Plan and Disclosure Statement from asserting
any Claims or Causes of Action released under the Plan in favor of the Released Parties.

               As a result of the consideration and various concessions provided by the
Prepetition Noteholders, the Combined Plan and Disclosure Statement provides for
meaningful benefits to the Holders of Administrative Expense Claims, Priority Tax Claims,
Other Priority Claims and General Unsecured Claims. The Prepetition Noteholders have
agreed to, among other things, (i) allow the Debtors or the Liquidation Trust to satisfy first
out of the Prepetition Noteholders collateral all budgeted and Allowed Administrative
Expense Claims incurred prior to the Closing Date, (ii) fund the Liquidation Trust with the
Wind-Down Reserve; (iii) forego distribution on account of the Prepetition Note Deficiency
Claim from Liquidating Trust Assets (other than Other U.S. Litigation Proceeds) until the
Distributions to Allowed Other General Unsecured Claims exceed the Threshold
Distribution Amount; and (iv) the allocation of Sale Proceeds as between the U.S. Debtors
and Rockport Canada, including the resolution of intercompany claims of the U.S. Debtors
against Rockport Canada, and the funding of the Rockport Canada Fund. The Debtors
submit that these concessions by the Prepetition Noteholders constitute substantial
consideration without which confirmation and implementation of this Combined Plan and
Disclosure Statement and the benefits contained herein would not be possible. In exchange
for this consideration, Section XII.E of the Combined Plan and Disclosure Statement
provides the Prepetition Noteholders and their Related Persons, in their capacities as such,
with a release of all Causes of Action the Debtors or their Estates may hold against the
Prepetition Noteholders. In further consideration, the Combined Plan and Disclosure
Statement also provides that Holders of Allowed Class 4 General Unsecured Claims
entitled to vote on the acceptance or rejection of the Combined Plan and Disclosure
Statement will release the Prepetition Noteholders, and their respective Related Persons, in
their capacities as such, from any claims or causes of action such Holders may have against
the Prepetition Noteholders, and their Related Persons, in their capacities as such, unless
such Holders affirmatively “opt out” of providing such releases on their Ballots.
Notwithstanding the proposed releases contained in the Combined Plan and Disclosure
Statement, the Debtors are not aware of any Causes of Action against the Prepetition
Noteholders or their Related Persons that would provide a net benefit to the Debtors’
Estates.

                     11.   Acceptance of this Combined Plan and Disclosure Statement

                As a Creditor, your acceptance of this Combined Plan and Disclosure Statement is
important. In order for this Combined Plan and Disclosure Statement to be accepted by an
impaired Class of Claims, a majority in number (i.e., more than half) and two-thirds in dollar
amount of the Claims voting (of each impaired Class of Claims) must vote to accept this
Combined Plan and Disclosure Statement. At least one impaired Class of Creditors, excluding
the votes of insiders, must actually vote to accept this Combined Plan and Disclosure Statement.
The Debtors urge that you vote to accept this Combined Plan and Disclosure Statement. YOU
ARE URGED TO COMPLETE, DATE, SIGN, AND PROMPTLY RETURN THE

                                                 56
RLF1 2049205480v.1
              Case 18-11145-LSS            Doc 650-1     Filed 12/17/18   Page 65 of 128



BALLOT. PLEASE BE SURE TO COMPLETE THE BALLOT PROPERLY AND
LEGIBLY IDENTIFY THE EXACT AMOUNT OF YOUR CLAIM AND THE NAME OF
THE CREDITOR.

                          V.       TREATMENT OF UNCLASSIFIED CLAIMS

         A.          General Administrative Expense Claims

                     1.        U.S. General Administrative Expense Claims

               U.S. General Administrative Expense Claims comprise U.S. Administrative
Expense Claims, including but not limited to, all Allowed Claims arising under Section
503(b)(9) of the Bankruptcy Code and U.S. Professional Fee Administrative Claims. Budgeted
and Allowed U.S. Professional Fee Administrative Claims incurred through and including the
Closing Date Effective Date (including amounts relating to preparation and filing of tax returns
for the U.S. Debtors for the tax periods preceding the Effective Date) shall be paid by the
Liquidating Trustee from the Professional Fee Escrow, as well as any unbudgeted and Allowed
U.S. Professional Fee Administrative Claims incurred through the Closing Date that the
Prepetition Noteholders, in their sole discretion, have authorized to be paid from the Professional
Fee EscrowPre-Effective Date Professional Fee Reserve. All other Allowed U.S. General
Administrative Expense Claims shall be paid from (i) the Pre-Closing Expense Reserve Amount
with respect to U.S. Administrative Expense Claims budgeted and incurred prior to the Closing
Date or (ii) the Wind-Down Reserve with respect to all other U.S. General Administrative
Expense Claims, including any unbudgeted and Allowed U.S. Professional Fee Administrative
Claims incurred through the Closing Date that the Prepetition Noteholders have not authorized to
be paid from the Professional Fee Escrow. For the avoidance of doubt, any and all Allowed U.S.
Professional Fee Claims incurred after the Closing Date shall be paid from the Wind-Down
Reservethe Pre-Effective Date SAP Claims Reserve..

                     2.        Rockport Canada General Administrative Expense Claims

                Rockport Canada General Administrative Expense Claims comprise Rockport
Canada Administrative Expense Claims, including, but not limited to, all Allowed Claims arising
under Section 503(b)(9) of the Bankruptcy Code against Rockport Canada and Rockport Canada
Professional Fee Administrative Claims. All Allowed Rockport Canada Professional Fee
Administrative Claims incurred through and including the Closing Date shall be paid in full from
amounts currently held by such Professionals in trust on account of funds previously disbursed
by Rockport Canada. All other Allowed Rockport Canada General Administrative Expense
Claims shall be paid from (i) the Pre-Closing Expense Reserve Amount with respect to Rockport
Canada Administrative Expense Claims budgeted and incurred prior to the Closing Date or (ii)
the Rockport Canada Fund with respect to all other Rockport Canada General Administrative
Expense Claims. Notwithstanding anything to the contrary herein, Rockport Canada General
Administrative Expense Claims shall not be paid from the Wind-Down Reserve. For the
avoidance of doubt, any and all Allowed Rockport Canada Professional Fee Claims incurred
after the Closing Date shall be paid from the Rockport Canada Fund. Further, any and all unpaid
postpetition claims of the Information Officer and its professionals shall be Rockport Canada
Administrative Expense Claims and shall be paid from the Rockport Canada Fund, with such


                                                    57
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18    Page 66 of 128



claims being deemed allowed on a final basis, without the Information Officer or its
professionals being required to file any request or application with the Bankruptcy Court, upon
entry of the Confirmation Order in accordance with the Supplemental Order entered by the
Ontario Superior Court on May 16, 2018.

             3.      Treatment of Allowed Administrative Expense Claims and Deadline
to File Administrative Expense Claims

                With respect to Allowed Administrative Expense Claims, in full and complete
satisfaction of such Claims, payment as soon as reasonably practicable following the date such
Administrative Expense Claim becomes an Allowed Claim, with such Administrative Expense
Claims being paid in the full amount Allowed in Cash (as determined by agreement, settlement,
or Final Order of the Bankruptcy Court), or such other treatment as may be agreed upon by a
Holder of any such Allowed Administrative Expense Claim, the Debtors, the Prepetition
Noteholders (following the Effective Date with respect to U.S. Administrative Expense Claims
incurred prior to the Closing Date), the Creditors’ Committee (prior to the Effective Date), the
Liquidating Trustee (after the Effective Date with respect to U.S. Administrative Expense
Claims) and the Rockport Canada Plan Administrator (following the Effective Date with respect
to Rockport Canada Administrative Expense Claims). Allowed U.S. General Administrative
Expense Claims shall be paid from the Pre-Effective Date Professional Fee EscrowReserve, the
Pre-Closing Expense Reserve Amount or the Wind-Down or the Pre-Effective Date SAP Claims
Reserve, as applicableset forth herein. Allowed Rockport Canada General Administrative
Expense Claims shall be paid from the amounts currently held by such Professionals in trust (on
account of amounts previously disbursed by Rockport Canada) or the Rockport Canada Fund, as
applicable. To be eligible to receive Distributions under this Combined Plan and Disclosure
Statement on account of an Administrative Expense Claim that is not otherwise expressly
Allowed by this Combined Plan and Disclosure Statement, a request for payment of an
Administrative Expense Claim must have been or be Filed on or before the Administrative
Expense Claim Bar Date; provided, however, that Claims arising under Section 503(b)(9) of the
Bankruptcy Code shall be and remain subject to the General Bar Date. Any Administrative
Expense Claim that is not timely asserted by the Administrative Expense Claim Bar Date or the
General Bar Date, as applicable, in accordance herewith and the General Bar Date Order, as
applicable, shall be deemed disallowed under this Combined Plan and Disclosure Statement and
shall be forever barred against the Debtors, the Estates, the Liquidating Trust, the Rockport
Canada Fund or any of their Assets or property, and the Holder thereof shall be enjoined from
commencing or continuing any action, employment of process, or act to collect, offset, recoup,
or recover such Claim.

            4.     Treatment of Allowed Professional Fee Administrative Expense
Claims and Deadline to File Professional Fee Administrative Claims

                With respect to Professional Fee Administrative Claims, in full and complete
satisfaction of their Claims, payment on the later of (i) the Effective Date, and (ii) the date such
Professional Fee Administrative Claim becomes an Allowed Claim by a Final Order of the
Bankruptcy Court, to be paid in the full Allowed amount in Cash (as determined by agreement,
settlement, or order of the Bankruptcy Court), or such other treatment as may be agreed upon by
a Holder of any such Allowed Professional Fee Administrative Claim and the Debtors.

                                                58
RLF1 2049205480v.1
             Case 18-11145-LSS      Doc 650-1       Filed 12/17/18   Page 67 of 128



Budgeted and Allowed U.S. Professional Fee Administrative Claims incurred prior to the
Closing Date shall be paid in full from the Professional Fee Escrow, as well as any unbudgeted
and Allowed U.S. Professional Fee Administrative Claims incurred prior to the Closing Date that
the Prepetition Noteholders, in their sole discretion, have authorized to be paid from the
Professional Fee Escrow (otherwise such unbudgeted and Allowed U.S. Professional Fee
Administrative Claims incurred prior to the Closing Date shall be paid from the Wind-Down
Reserve). Allowed U.S. Professional Fee Administrative Claims incurred following the Closing
Date shall be paid from the Wind-Down Pre-Effective Date Professional Fee Reserve. All
Allowed Rockport Canada Professional Fee Administrative Claims incurred prior to the Closing
Date shall be paid in full from amounts currently held by such Professionals in trust on account
of funds previously disbursed by Rockport Canada. Allowed Rockport Canada Professional Fee
Administrative Claims incurred following the Closing Date shall be paid from the Rockport
Canada Fund.

               The deadline for submission by all Professionals (including any applications of
members of the Creditors’ Committee for expense reimbursement) for Bankruptcy Court
approval of Professional Fee Administrative Claims shall be thirty (30) days after the Effective
Date. Any Professional or other Person or Entity that is required to File and serve a request for
approval of a Professional Fee Administrative Claim that fails to File and serve a timely request
will be forever barred, estopped, and enjoined from asserting any request for payment of a
Professional Fee Administrative Claim or participating in Distributions under the Plan on
account thereof.

               The Pre-Effective Date Professional Fee Escrow Reserve shall be funded on or
before the Effective Date and shall hold an amount based on estimates of each Professional’s
budgeted and unpaid U.S. Professional Fee Administrative Claims incurred through the Closing
Date, plus an amount sufficient to cover any unbudgeted and unpaid U.S. Professional Fee
Administrative Claims incurred through the Closing Date that the Prepetition Noteholders have
authorized to be paid, in their sole discretion, from the Professional Fee EscrowEffective Date.
Upon approval of professional fees consistent with the procedures established by the Bankruptcy
Court, the Liquidating Trustee, as applicable, shall release the appropriate amount to the
Professionals from the Pre-Effective Date Professional Fee EscrowReserve. Any amounts
remaining in the Pre-Effective Date Professional Fee Escrow Reserve following the payment of
all budgeted and Allowed U.S. Professional Fee Administrative Claims incurred through the
Closing Date, as well as any unbudgeted and unpaid Allowed U.S. Professional Fee
Administrative Claims incurred through the Closing Date that the Prepetition Noteholders, in
their sole discretion, have authorized to be paid from the Professional Fee Escrow, Effective
Date shall be made available for distribution to the Holders of Allowed Prepetition Note Secured
Claims and shall not be considered Liquidating Trust Assetsavailable for distributions to Holders
of Class 4 General Unsecured Claims against the U.S. Debtors.

               Unbudgeted and Allowed U.S. Professional Fee Administrative Claims incurred
through the Closing Date that the Prepetition Noteholders have not authorized to be paid from
the Professional Fee Escrow and Allowed U.S. Professional Fee Administrative Claims incurred
after the Closing Date shall be paid by the Debtors or the Liquidating Trustee, as applicable,
from the Wind-Down Reserve upon approval of professional fees consistent with the procedures
established by the Bankruptcy Court. All Allowed Rockport Canada Professional Fee

                                               59
RLF1 2049205480v.1
              Case 18-11145-LSS            Doc 650-1    Filed 12/17/18   Page 68 of 128



Administrative Claims incurred prior to the Closing Date shall be paid in full from amounts
currently held by such Professionals in trust on account of funds previously disbursed by
Rockport Canada. Rockport Canada Professional Fee Administrative Claims incurred following
the Closing Date shall be paid by Rockport Canada or the Rockport Canada Plan Administrator,
as applicable, from the Rockport Canada Fund upon approval of professional fees consistent with
the procedures established by the Bankruptcy Court, this Plan, and the Confirmation Order.

         B.          Priority Tax Claims

                Each Holder of an Allowed Priority Tax Claim, shall receive in full satisfaction of
such Allowed Priority Tax Claim, in accordance with Section 1129(a)(9)(C) of the Bankruptcy
Code, payment in Cash equal to the Allowed amount of such Priority Tax Claim, on the later of
(i) the Effective Date and (ii) the first Distribution Date following the date such Priority Tax
Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court, or such other
treatment as may be agreed upon by any such Holder of a Priority Tax Claim, the Debtors, the
Prepetition Noteholders, the Creditors’ Committee (prior to the Effective Date), the Liquidating
Trustee (after the Effective Date with respect to U.S. Priority Tax Claims) and the Rockport
Canada Plan Administrator (after the Effective Date with respect to Rockport Canada Priority
Tax Claims). U.S. Priority Tax Claims shall be paid from the Wind-Down Pre-Effective Date
SAP Claims Reserve. Rockport Canada Priority Tax Claims shall be paid from the Rockport
Canada Fund. For the avoidance of doubt, any Allowed Rockport Canada Priority Tax Claims,
including but not limited to Claims of the CRA, shall be paid from the Rockport Canada Fund.
The Liquidating Trustee (with consent of the Prepetition Noteholders) or the Rockport Canada
Plan Administrator, as applicable, reserves the right to prepay such Allowed Priority Tax Claim
at any time. On the Effective Date, any Liens securing any Allowed Priority Tax Claim shall be
deemed released, terminated, and extinguished, in each case without further notice to or order of
the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization, or approval of any Person.

         C.          Statutory Fees

                Statutory Fees from the Petition Date through the Effective Date shall be paid by
the Debtors and/or the Liquidating Trustee on the Effective Date. Statutory Fees relating to any
period of time after the Effective Date shall be paid by the Liquidating Trust (with respect to
distributions from the Liquidating Trust) or the Rockport Canada Plan Administrator (with
respect to distributions from the Rockport Canada Fund).

                     VI.    CLASSIFICATION OF CLAIMS AND INTERESTS;
                                     ESTIMATED RECOVERIES

               For purposes of voting, confirmation and making Distributions under the Plan, the
Plan provides for and is premised upon the substantive consolidation of the U.S. Debtors and
their Estates. Rockport Canada shall not be substantively consolidated with the U.S. Debtors for
the purposes of the Plan and any allowed Claims or Interests against Rockport Canada shall be
separately classified in a separate subclass herein. Claims for each of the Debtors – other than
Administrative Expense Claims, Professional Fee Administrative Claims, Priority Tax Claims,



                                                   60
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18   Page 69 of 128



and Statutory Fees Claims – are classified for all purposes, including voting, confirmation, and
Distribution under this Combined Plan and Disclosure Statement, as follows:



                                                Status Under                          Anticipated
   Class                 Type                                      Voting Status
                                                    Plan                               Recovery
                                                                  Deemed             100%
    1(a)      Other Secured Claims against Unimpaired
                                                                  to Accept
              U.S. Debtors
              Other Secured Claims                                                   100%
    1(b)                                      Unimpaired          Deemed to
              against Rockport Canada
                                                                  Accept

              Prepetition Note Secured                                               26% - 28%
      2                                       Impaired            Entitled to Vote
              Claims against U.S.
              Debtors
                                                                  Deemed             100%
    3(a)      Other Priority Claims against   Unimpaired
                                                                  to Accept
              U.S. Debtors

    3(b)      Other Priority Claims against   Unimpaired          Deemed to          100%
              Rockport Canada                                     Accept




                                                 61
RLF1 2049205480v.1
              Case 18-11145-LSS             Doc 650-1         Filed 12/17/18        Page 70 of 128




    4(a)      General Unsecured Claims              Impaired                  Entitled to Vote         0%-2%78
              against U.S. Debtors

                                                                              Entitled to              68% -78%
    4(b)      General Unsecured Claims              Impaired
                                                                              Vote
              against Rockport Canada



         78
             The Wind-Down Reserve shall be established with initial projections contained in the Disclosure
Statement were based on the estimated remaining balance of the Wind-Down Reserve Amount and shall be used to,
inter alia, satisfy (i) any Allowed U.S. Professional Fee Administrative Claims and Allowed U.S. Administrative
Expense Claims incurred after the Closing Date; (ii) any unbudgeted and Allowed U.S. Professional Fee
Administrative Claims incurred through following the Closing Date that the Prepetition Noteholders have not
authorized to be paid from the Professional Fee Escrow; (ii) any Allowed U.S. Administrative Expense Claims
incurred prior to the Closing Date and not covered by the Pre-Closing Expense Reserve Amount; and (iv) any
Allowed U.S. Priority Tax Claims and Allowed Other Priority Claims against the U.S. Debtors. These satisfaction
of all senior Claims, and any related expenses of the Liquidating Trustee, must be satisfied in full prior before any
amounts will . The Debtors estimated at the time that $246,000 would be available for distribution to the Holders of
Class 4 Allowed General Unsecured Claims of the U.S. Debtors. The Debtors currently estimate that there will be
an aggregate amount of $246,000 available for distribution to the Holders of Allowed General Unsecured Claims of
against the U.S. Debtors following the payment of all senior Claims to be paid from the Wind-Down Reserve. This
projected recovery, however, is was dependent upon on the Debtors’ estimates as to the aggregate amount of the
senior Claims to be paid from the Wind-Down Reserve and was therefore may subject to fluctuate upwards or
downwards in the event that such estimates proved to be incorrect.

         The estimated distribution to Holders of General Unsecured Claims against U.S. Debtors is based on the
Debtors’ ongoing reconciliation of claims filed to date and good faith estimate of Allowed Claims. The Debtors are
working with their advisors to reconcile filed U.S. Administrative and U.S. Priority Claims and intend to object to
such Claims, where appropriate, prior to the Confirmation Hearing. As of the date of this Combined Plan and
Disclosure Statement, the Debtors note the following regarding the reconciliation of Claims: (i) $2,797,898.41 of
Administrative Expense Claims have been filed against the U.S. Debtors and the Debtors estimate that $25,818.75
are Allowed Administrative Expense Claims; (ii) $333,441.28 of Priority Claims have been filed against the U.S.
Debtors and the Debtors estimate that $64,485.09 are Allowed Priority Claims; and (iii) $126,028.16 of 503(b)(9)
Claims have been filed against the U.S. Debtors and the Debtors estimate that $115,935.74 are Allowed 503(b)(9)
Claims. The projected Allowed U.S. Administrative and U.S. Priority Claim amounts are subject to the Debtors’
ongoing reconciliation of filed claims and their ability to successfully reduce or expunge such claims, where
appropriate, through the claims reconciliation process and therefore may fluctuate upwards or downwards in the
event that such estimates prove to be incorrect. To the extent Administrative Expense Claims are significantly
higher than the Debtors currently project, the U.S. Debtors may be rendered administratively insolvent. The Debtors
believe that the likelihood that the U.S. Debtors are administratively insolvent is quite remote in these cases. If the
Debtors believe the U.S. Debtors are administratively insolvent, they may seek, among other things, additional funds
from the Prepetition Noteholders to cover such shortfall or convert the cases of the U.S. Debtors to cases under
Chapter 7 of the Bankruptcy Code.


         The amount of the Wind-Down Reserve, however, proved insufficient to cover the actual amount of U.S.
Professional Fee Claims, U.S. General Administrative Claims, U.S. Priority Tax Claims and Other Priority Claims
against the U.S. Debtors asserted in the Chapter 11 Cases. Accordingly, following a series of good faith
negotiations, the Prepetition Noteholders have consented to the additional use of their cash collateral in the manner
reflected in the Plan. Pursuant to the terms of the Plan, as revised, the Prepetition Noteholders have agreed to fund a
Post-Effective Date Trust Reserve in the amount of $485,000, which, along with any U.S. Litigation Proceeds, can
be used to fund a potential distribution to Class 4 Holders of General Unsecured Claims against the U.S. Debtors
following the payment of all Liquidating Trust Operating Expenses.

                                                         62
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1       Filed 12/17/18   Page 71 of 128



                                                                     Deemed           No
    5(a)      Intercompany Claims against       Impaired
                                                                     to Reject        Distribution
              U.S. Debtors
                                                                     Deemed           No
    5(b)      Intercompany Claims against       Impaired
                                                                     to Reject        Distribution
              Rockport Canada
                                                                     Deemed           No
    6(a)      Equity Interests in U.S.          Impaired
                                                                     to Reject        Distribution
              Debtors
                                                                     Deemed           No
    6(b)      Equity Interests in Rockport      Impaired
                                                                     to Reject        Distribution
              Canada


                          VII.   TREATMENT OF CLAIMS AND INTERESTS

         A.          Treatment of Claims and Interests against U.S. Debtors

                     1.     Other Secured Claims against U.S. Debtors (Class 1(a))

                            a.     Classification

              Class 1(a) consists of all Other Secured Claims, if any, against any U.S. Debtor,
secured by such U.S. Debtor’s assets.

                            b.     Impairment and Voting

               Class 1(a) is unimpaired. Holders of Allowed Class 1(a) Other Secured Claims
against the U.S. Debtors are conclusively presumed to have accepted this Combined Plan and
Disclosure Statement under Section 1126(f) of the Bankruptcy Code and, thus, are not entitled to
vote to accept or reject this Combined Plan and Disclosure Statement.

                            c.     Treatment

               Except to the extent that a Holder of an Allowed Other Secured Claim against the
U.S. Debtors agrees to less favorable treatment, in settlement, and release of each Allowed Other
Secured Claim, each Holder of such Allowed Other Secured Claim against the U.S. Debtors shall
receive, on account of its Allowed Other Secured Claim against the U.S. Debtors, one of the
following treatments, as determined by the Debtors or the Liquidating Trustee, as soon as
reasonably practicable after the Effective Date or such later date on which such Other Secured
Claim becoming an Allowed Secured Other Claim: (i) payment in full in Cash from the Pre-
Effective Date SAP Claims Reserve; (ii) delivery of the collateral securing any such Allowed
Other Secured Claim; and/or (iii) other treatment such that the Allowed Other Secured Claim
shall be rendered unimpaired.

                     2.     Prepetition Note Secured Claims against U.S. Debtors (Class 2)

                            a.     Classification

                                                    63
RLF1 2049205480v.1
             Case 18-11145-LSS             Doc 650-1       Filed 12/17/18    Page 72 of 128



                     Class 2 consists of Prepetition Note Secured Claims against the U.S. Debtors.

                            b.      Impairment and Voting

                 Class 2 is impaired. Holders of Allowed Class 2 Prepetition Note Secured Claims
are entitled to vote to accept or reject this Combined Plan and Disclosure Statement.

                            c.      Treatment

               Except to the extent that a Holder of an Allowed Prepetition Note Secured Claim
agrees to less favorable treatment, in settlement and release of each Allowed Prepetition Note
Secured Claim, each Holder of an Allowed Prepetition Note Secured Claim shall receive on
account of its Allowed Prepetition Note Secured Claim on or as soon as practicable after the
Effective Date:

               (i)   its Pro Rata share of all remaining Cash of the U.S. Debtors (following the
funding of the Pre-Effective Date Professional Fee Escrow, Pre-Closing Expense Reserve
Amount, the Wind-Down Reserve, Pre-Effective Date SAP Claims Reserve, and the Post-
Effective Date Reserve and the Rockport Canada Fund); and

               (ii)   its Pro Rata share of any amounts remaining in the Pre-Effective Date
Professional Fee Reserve, or Pre-Effective Date SAP Claims Reserve following the payment of
all Claims for which such funds are intended;

                (iii) its Pro Rata share of any portion of the BAMS Reserves Holdback that
reverts to the U.S. Debtors;

                     (iv)   its Pro Rate share of any proceeds from the Expeditors Litigation Claims;

                     (v)    its Pro Rata share of any Sale Escrow Amounts that revert to the U.S.
Debtors; and

               (iivi) its Pro Rata share of the Warrants to such Holder of an Allowed
Prepetition Secured Note Claim or its designee.

                     3.     Other Priority Claims against U.S. Debtors (Class 3(a))

                            a.      Classification

                     Class 3(a) consists of all Other Priority Claims, if any, against the U.S. Debtors.

                            b.      Impairment and Voting

               Class 3(a) is unimpaired. Holders of Allowed Class 3(a) Other Priority Claims
against the U.S. Debtors are conclusively presumed to have accepted this Combined Plan and
Disclosure Statement under Section 1126(f) of the Bankruptcy Code and, thus, are not entitled to
vote to accept or reject this Combined Plan and Disclosure Statement.


                                                      64
RLF1 2049205480v.1
             Case 18-11145-LSS            Doc 650-1       Filed 12/17/18   Page 73 of 128



                            c.     Treatment

               Except to the extent that a Holder of an Allowed Other Priority Claim against the
U.S. Debtors agrees to less favorable treatment, in settlement and release of each Allowed Other
Priority Claim against the U.S. Debtors, each Holder of an Allowed Other Priority Claim against
the U.S. Debtors shall receive, on account of its Allowed Other Priority Claim against the U.S.
Debtors, payment in full in Cash from the Wind-Down Pre-Effective Date SAP Claims Reserve
as soon as reasonably practicable after the later of the Effective Date and the date on which such
Other Priority Claim becomes an Allowed Other Priority Claim.

                     4.     General Unsecured Claims against U.S. Debtors (Class 4(a))

                            a.     Classification

                     Class 4(a) consists of all General Unsecured Claims against the U.S. Debtors.

                            b.     Impairment and Voting

              Class 4(a) is impaired, and Holders of Allowed General Unsecured Claims against
the U.S. Debtors are entitled to vote to accept or to reject this Combined Plan and Disclosure
Statement.

                            c.     Treatment

                                   i.      Allowed Other General Unsecured Claims against U.S.
                                           Debtors

                 Except to the extent that a Holder of an Allowed Other General Unsecured Claim
against the U.S. Debtors agrees to a less favorable treatment, and after satisfaction in full of all
senior Claims, in settlement and release of each Allowed Other General Unsecured Claim against
a U.S. Debtor, each Holder of an Allowed Other General Unsecured Claim against a U.S. Debtor
shall receive on account of such Allowed Other General Unsecured Claim against a U.S. Debtor
on or as soon as practicable after the Effective Date, a beneficial interest in the Liquidating Trust,
which beneficial interest shall entitle such Holder of an Allowed Other General Unsecured Claim
to its pro rata share of all the Liquidating Trust Class 4 Distributable Assets.

                                   ii.     Allowed Prepetition Note Deficiency Claims against the
                                           U.S. Debtors

               Except to the extent that a Holder of an Allowed Prepetition Note Deficiency
Claim against the U.S. Debtors agrees to a less favorable treatment, and after satisfaction in full
of all senior Claims, in settlement and release of each Allowed Prepetition Note Deficiency
Claim against a U.S. Debtor, each Holder of an Allowed Prepetition Note Deficiency Claim
against a U.S. Debtor shall receive on account of such Allowed Prepetition Note Deficiency
Claim against a U.S. Debtor on or as soon as practicable after the Effective Date, a beneficial
interest in the Liquidating Trust, which beneficial interest shall entitle such Holder of an
Allowed Prepetition Note Deficiency to receive:


                                                     65
RLF1 2049205480v.1
              Case 18-11145-LSS            Doc 650-1       Filed 12/17/18    Page 74 of 128



              (i)   its Pro Rata share of Other U.S. Litigation Proceeds with all Allowed
Other General Unsecured Claims against the U.S. Debtors; and

              (ii)    to the extent that the aggregate Distributions by the Liquidating Trust to
Allowed Other General Unsecured Claims exceeds the Threshold Distribution Amount, its Pro
Rata share of all other Liquidating Trust Class 4 Distributable Assets with all Allowed Other
General Unsecured Claims against the U.S. Debtors.

                     5.     Intercompany Claims against U.S. Debtors (Class 5(a))

                            a.      Classification

                     Class 5(a) consists of all Intercompany Claims against the U.S. Debtors.

                            b.      Impairment and Voting


              Class 5(a) is impaired, and Holders of Allowed Intercompany Claims against the
U.S. Debtors are not entitled to vote to accept or to reject this Combined Plan and Disclosure
Statement.

                            c.      Treatment

             Holders of Intercompany Claims against the U.S. Debtors in Class 5(a) will not
receive a Distribution under the Combined Plan and Disclosure Statement, and their
Intercompany Claim will be canceled as of the Effective Date.

                     6.     Equity Interests in U.S. Debtors (Class 6(a))

                            a.      Classification

                     Class 6(a) consists of all Equity Interests in the U.S. Debtors.

                            b.      Impairment and Voting

             Class 6(a) is impaired, and Holders of Allowed Equity Interests in the U.S.
Debtors are not entitled to vote to accept or to reject this Combined Plan and Disclosure
Statement.

                            c.      Treatment

               Holders of Equity Interests in the U.S. Debtors in Class 6(a) will not receive a
Distribution under the Combined Plan and Disclosure Statement, and their Equity Interests will
be canceled as of the Effective Date.

         B.          Treatment of Claims and Interests against Rockport Canada

                     1.     Other Secured Claims against Rockport Canada (Class 1(b))


                                                      66
RLF1 2049205480v.1
             Case 18-11145-LSS            Doc 650-1       Filed 12/17/18    Page 75 of 128



                            a.      Classification

              Class 1(b) consists of all Other Secured Claims, if any, against Rockport Canada,
secured by Rockport Canada’s assets.

                            b.      Impairment and Voting

               Class 1(b) is unimpaired. Holders of Allowed Class 1(b) Other Secured Claims
against Rockport Canada are conclusively presumed to have accepted this Combined Plan and
Disclosure Statement under Section 1126(f) of the Bankruptcy Code and, thus, are not entitled to
vote to accept or reject this Combined Plan and Disclosure Statement.

                            c.      Treatment

               Except to the extent that a Holder of an Allowed Other Secured Claim against
Rockport Canada agrees to less favorable treatment, in settlement, and release of each Allowed
Other Secured Claim, each Holder of such Allowed Other Secured Claim shall receive, on
account of its Allowed Other Secured Claim, one of the following treatments, as determined by
the Debtors or the Rockport Canada Plan Administrator, as soon as reasonably practicable after
the Effective Date or such later date on which such Other Secured Claim becomes an Allowed
Secured Other Claim: (i) payment in full in Cash from the Rockport Canada Fund; (ii) delivery
of the collateral securing any such Allowed Other Secured Claim; and/or (iii) other treatment
such that the Allowed Other Secured Claim shall be rendered unimpaired.

                     2.     Other Priority Claims against Rockport Canada (Class 3(b))

                            a.      Classification

                     Class 3(b) consists of all Other Priority Claims, if any, against Rockport Canada.

                            b.      Impairment and Voting

               Class 3(b) is unimpaired. Holders of Allowed Class 3(b) Other Priority Claims
against Rockport Canada are conclusively presumed to have accepted this Combined Plan and
Disclosure Statement under Section 1126(f) of the Bankruptcy Code and, thus, are not entitled to
vote to accept or reject this Combined Plan and Disclosure Statement.

                            c.      Treatment

                Except to the extent that a Holder of an Allowed Other Priority Claim against
Rockport Canada agrees to less favorable treatment, in settlement and release of each Allowed
Other Priority Claim against Rockport Canada, each Holder of an Allowed Other Priority Claim
against Rockport Canada shall receive, on account of its Allowed Other Priority Claim against
Rockport Canada, payment in full in Cash from the Rockport Canada Fund as soon as reasonably
practicable after the later of the Effective Date and the date on which such Other Priority Claim
becomes an Allowed Other Priority Claim.

                     3.     General Unsecured Claims against Rockport Canada (Class 4(b))

                                                     67
RLF1 2049205480v.1
             Case 18-11145-LSS            Doc 650-1       Filed 12/17/18    Page 76 of 128



                            a.      Classification

                     Class 4(b) consists of all General Unsecured Claims against Rockport Canada.

                            b.      Impairment and Voting

               Class 4(b) is impaired, and Holders of Allowed General Unsecured Claims
against Rockport Canada are entitled to vote to accept or to reject this Combined Plan and
Disclosure Statement.

                            c.      Treatment

              Except to the extent that a Holder of an Allowed General Unsecured Claim
against Rockport Canada agrees to a less favorable treatment, and after satisfaction in full of all
senior Claims, in settlement and release of each Allowed General Unsecured Claim against
Rockport Canada, each Holder of an Allowed General Unsecured Claim against Rockport
Canada shall receive on account of such Allowed General Unsecured Claim against Rockport
Canada its Pro Rata share of the Rockport Canada Fund up to the full amount of such Allowed
General Unsecured Claim.

                     4.     Intercompany Claims against Rockport Canada (Class 5(b))

                            a.      Classification

                     Class 5(b) consists of all Intercompany Claims against Rockport Canada.

                            b.      Impairment and Voting

             Class 5(b) is impaired, and Holders of Allowed Intercompany Claims against
Rockport Canada are not entitled to vote to accept or to reject this Combined Plan and Disclosure
Statement.

                            c.      Treatment

               Provided that the Court approves the proposed allocation of the Sale Proceeds set
forth herein, Holders of Intercompany Claims against Rockport Canada in Class 5(b) will not
receive a Distribution under the Combined Plan and Disclosure Statement, and their
Intercompany Claim will be canceled as of the Effective Date.

                     5.     Equity Interests in Rockport Canada (Class 6(b))

                            a.      Classification

                     Class 6(b) consists of all Equity Interests in Rockport Canada.

                            b.      Impairment and Voting

            Class 6(b) is impaired, and Holders of Allowed Equity Interests in Rockport
Canada are not entitled to vote to accept or to reject this Combined Plan and Disclosure

                                                     68
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18    Page 77 of 128



Statement, as it is not anticipated that there will be any funds available for distribution to the
Holders of Allowed Equity Interests.

                           c.     Treatment

                 To the extent that funds remain in the Rockport Canada Fund following payment
in full of all senior Claims, including all General Unsecured Claims of Rockport Canada and all
fees and expenses of the Rockport Canada Plan Administrator, such funds shall be transferred to
the Liquidating Trust on account of Allowed Equity Interests in Rockport Canada. As it is not
anticipated that there will be any residual funds transferred to the Liquidating Trust, Class 6(b)
shall be deemed an impaired rejecting Class under the Plan, and all Equity Interests in Rockport
Canada will be cancelled as of the Effective Date.

         C.          Modification of Treatment of Claims and Interests

                The Plan Proponents, with the consent of the Prepetition Noteholders, reserve the
right to modify the treatment of any Allowed Claim or Equity Interest in any manner adverse
only to the Holder of such Claim or Equity Interest at any time after the Effective Date upon the
consent of the Holder of the Claim or Equity Interest whose Allowed Claim or Equity Interest, as
the case be, is being adversely affected.

               VIII. PROVISIONS REGARDING THE LIQUIDATING TRUST

         A.          Appointment of the Liquidating Trustee

                The Liquidating Trustee shall be selected by the Creditors’ Committee, in
consultation with the Debtors and the Prepetition Noteholders, and shall be identified by the
Debtors in the Plan Supplement. At the Plan Confirmation Hearing, the Bankruptcy Court shall
consider and, if appropriate, ratify the selection of the Liquidating Trustee. All compensation for
the Liquidating Trustee shall be paid from the Liquidating Post-Effective Date Trust Assets
Reserve in accordance with the terms of the Plan and Liquidating Trust Agreement. The
approved Person shall serve as the Liquidating Trustee upon execution of the Liquidating Trust
Agreement on the Effective Date. The Liquidating Trustee shall not be required to give any
bond or surety or other security for the performance of their duties unless otherwise ordered by
the Bankruptcy Court. The Liquidating Trust Agreement shall be provided in the Plan
Supplement. On the Effective Date, all Beneficiaries of the Liquidating Trust shall be deemed to
have ratified and become bound by the terms and conditions of the Liquidating Trust Agreement.
In the event that the Liquidating Trustee resigns or is removed, terminated, or otherwise unable
to serve as Liquidating Trustee, then successors shall be appointed as set forth in the Liquidating
Trust Agreement. Any successor Liquidating Trustee appointed shall be bound by and comply
with the terms of this Combined Plan and Disclosure Statement, the Plan Confirmation Order,
and the Liquidating Trust Agreement.

               Following the Effective Date, the Liquidating Trustee shall also be, and shall
enjoy the powers of, the Debtors’ authorized representative for all purposes, including, without
limitation, Section 1123 of the Bankruptcy Code. No further proof of such power shall be
necessary or required.


                                                  69
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1        Filed 12/17/18   Page 78 of 128



         B.          Creation of Liquidating Trust

                On the Effective Date, the Liquidating Trustee shall sign the Liquidating Trust
Agreement and, in its capacity as Liquidating Trustee, accept all Liquidating Trust Assets on
behalf of the Beneficiaries thereof, and be authorized to obtain, collect, seek the turnover of,
liquidate, and collect all of the Liquidating Trust Assets not in its possession or control and to
prosecute the U.S. Litigation Claims. The Liquidating Trust will then be created and effective
without any further action by the Bankruptcy Court or any Person as of the Effective Date. The
Liquidating Trust shall be established for the primary purpose of prosecuting the U.S. Litigation
Claims, liquidating the Liquidating Trust Assets and making Distributions in accordance with
this Combined Plan and Disclosure Statement and the Liquidating Trust Agreement, with no
objective to continue or engage in the conduct of a trade or business, except only in the event and
to the extent necessary to, and consistent with, the liquidating purpose of the Liquidating Trust.

               The Liquidating Trustee shall also receive and administer the Pre-Closing
Expense Reserve amount and the Pre-Effective Date Professional Fee Reserve, the Pre-Effective
Date SAP Claims Reserve and the Sale Escrow Amounts, but such amounts shall not be
considered Liquidating Trust Assets and shall not be available for distribution to the
beneficiaries of the Liquidating Trust.

         C.          Beneficiaries of Liquidating Trust

               The Holders of Allowed General Unsecured Claims against the U.S. Debtors
entitled to Distributions hereunder shall be the Beneficiaries of the Liquidating Trust. Such
Beneficiaries shall be bound by the Liquidating Trust Agreement. The interests of the
Beneficiaries in the Liquidating Trust shall be uncertificated and transferable in accordance with
the terms set forth in this Combined Plan and Disclosure Statement and the Liquidating Trust
Agreement.

         D.          Vesting and Transfer of Assets to the Liquidating Trust

               Under Section 1141(b) of the Bankruptcy Code, the Liquidating Trust Assets shall
be assigned, transferred, and vest in the Liquidating Trust upon the Effective Date free and clear
of all Claims and Liens; provided, however, that the Liquidating Trustee may abandon or
otherwise not accept any Assets that the Liquidating Trustee believes, in good faith, to have no
value to, or will be unduly burdensome to, the Liquidating Trust in accordance with the terms of
the Liquidating Trust Agreement. Any Assets that the Liquidating Trustee so abandons or
otherwise does not accept shall not be property of the Liquidating Trust. As of the Effective
Date, all Liquidating Trust Assets vest in the Liquidating Trust and all Assets dealt with in this
Combined Plan and Disclosure Statement shall be free and clear of all Liens, Claims, and
Interests except as otherwise specifically provided in this Combined Plan and Disclosure
Statement or in the Plan Confirmation Order.

         E.          Funding of the Liquidating Trust

               In accordance with the terms of the Final DIP Order Supplement, the Liquidating
Trust shall be funded from (i) any unused portion of the Wind-Down Reserve, excluding any
unused portion of the Pre-Closing Expense Reserve Amount, (iii) net recoveries resulting from

                                                     70
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 79 of 128



the prosecution of any and all U.S. Litigation Claims, (iv) the proceeds of any Insurance Policies,
and (v) any and all other Assets belonging to the U.S. Debtors’ Estates. The Liquidating Trustee
shall receive and administer the Pre-Closing Expense Reserve and the Professional Fee Escrow,
but such amounts shall not be considered assets of the Liquidating Trust.

                The Liquidating Trust shall be funded with (i) the Pre-Effective Date Professional
Fee Reserve; (ii) the Pre-Effective Date SAP Claims Reserve; (iii) the Post-Effective Date Trust
Reserve; (iv) net recoveries resulting from the prosecution of any and all U.S. Litigation Claims;
(v) the benefits, rights, interests and proceeds of any Insurance Policies with respect to the U.S.
Debtors only to the extent payable to the U.S. Debtors in accordance with the terms of the
Insurance Policies; and (vi) any and all other Assets belonging to the U.S. Debtors’ Estates
(subject to the distribution of such Assets in accordance with the terms of the Plan).

              To the extent not paid in full in Cash on the Effective Date, reserves for payment
of Disputed Claims and U.S. Professional Fee Administrative Claims shall be set aside and held
by Liquidating Trustee until such Claims are approved, Allowed and authorized to be paid, by
the Bankruptcy Court.

               On or after the Effective Date, the Debtors shall cause to be transferred to the
Liquidating Trust the Sale Escrow Amounts, which shall be held and administered by the
Liquidating Trustee in accordance with the terms of the Sale Order or other applicable
documents or agreements. For the avoidance of doubt, the Sale Escrow Amounts shall not be
considered Liquidating Trust Assets and shall not be available for distribution to the Holders of
Allowed Class 4 General Unsecured Claims. To the extent that any of the Sale Escrow Amounts
revert to the U.S. Debtors, they shall be distributed to the Holders of Allowed Prepetition Note
Secured Claims in accordance with the terms of the Plan.

              On the Effective Date, the Debtors and the Debtors’ Estates shall transfer and be
deemed to have transferred the Liquidating Trust Assets to the Liquidating Trust and such
Liquidating Trust Assets shall vest in the Liquidating Trust to be utilized, administered, and
distributed by the Liquidating Trustee in accordance with the terms and conditions of this
Combined Plan and Disclosure Statement, the Plan Confirmation Order, and the Liquidating
Trust Agreement.

         F.          Distributions from the Liquidating Trust

              Distributions from the Liquidating Trust shall be made in accordance with the
Combined Plan and Disclosure Statement and the Liquidating Trust Agreement. For the
avoidance of doubt, the U.S. Litigation Proceeds shall be used to pay any Liquidating Trust
Operating Expenses prior to making any Distributions to Beneficiaries of the Liquidating Trust.

         G.          Certain Powers and Duties of the Liquidating Trust and Liquidating Trustee

                     1.    General Powers of the Liquidating Trustee

               The Liquidating Trustee shall have, and enjoy the powers of, the Debtors’
authorized representative for all purposes and shall have the power and authority to perform the
acts described in the Liquidating Trust Agreement (subject to approval by the Bankruptcy Court

                                                  71
RLF1 2049205480v.1
             Case 18-11145-LSS       Doc 650-1       Filed 12/17/18    Page 80 of 128



where applicable), in addition to any powers granted by law or conferred to it by any other
provision of this Combined Plan and Disclosure Statement, including without limitation any set
forth herein, provided, however, that enumeration of the following powers shall not be
considered in any way to limit or control the power and authority of the Liquidating Trustee to
act as specifically authorized by any other provision of this Combined Plan and Disclosure
Statement, the Liquidating Trust Agreement, and/or any applicable law, and to act in such
manner as the Liquidating Trustee may deem necessary or appropriate, including, without
limitation, to discharge all obligations assumed by the Liquidating Trustee or provided herein, to
conserve and protect the Liquidating Trust and the Liquidating Trust Assets, or to confer on the
Beneficiaries the benefits intended to be conferred upon them by this Combined Plan and
Disclosure Statement. The powers, rights, and responsibilities of the Liquidating Trustee shall
be specified in the Liquidating Trust Agreement and shall include the authority, power, and
responsibility to: (a) receive, manage, invest, supervise, and protect Liquidating Trust Assets; (b)
pay taxes or other obligations incurred by the Liquidating Trust and issue to employees or other
Persons, and/or file with the appropriate Governmental Units, applicable tax and wage returns
and forms; (c) retain and compensate, without further order of the Bankruptcy Court, the services
of employees, professionals, and consultants to advise and assist in the administration,
prosecution and Distribution of Liquidating Trust Assets; (d) calculate and implement
Distributions of Liquidating Trust Assets; (e) investigate, prosecute, compromise, and settle, in
accordance with the specific terms of the Liquidating Trust Agreement and without further order
of the Bankruptcy Court, the U.S. Litigation Claims vested in the Liquidating Trust, as set forth
in the Liquidating Trust Agreement; (f) resolve issues involving Claims and Equity Interests in
accordance with this Combined Plan and Disclosure Statement, including the power to object to
Claims against the U.S. Debtors, and to subordinate and recharacterize Claims by objection,
motion, or adversary proceeding against the U.S. Debtors without any further notice to or action,
order or approval by the Court; (g) undertake all administrative functions of the Chapter 11
Cases, including the payment of Statutory Fees incurred post-Effective Date with respect to
distributions from the Liquidating Trust and the ultimate closing of the Chapter 11 Cases and
dissolution of the U.S. Debtor entities; (h) dissolve the Debtors’ Employee Benefit Plans not sold
and transferred to the Purchaser in connection with the Sale; and (i) take such other action as
may be vested in or assumed by the Liquidating Trustee consistent with this Combined Plan and
Disclosure Statement, the Liquidating Trust Agreement, and any applicable Orders of the
Bankruptcy Court, or as may be necessary and proper to carry out the provisions of this
Combined Plan and Disclosure Statement.

               Except as expressly set forth in this Combined Plan and Disclosure Statement and
in the Liquidating Trust Agreement, the Liquidating Trustee, on behalf of the Liquidating Trust,
shall have absolute discretion to pursue or not to pursue any U.S. Litigation Claims as he/she/it
determines is in the best interests of the Liquidating Trust’s Beneficiaries and consistent with the
purposes of the Liquidating Trust, and shall be indemnified to the fullest extent permitted under
applicable law by the Liquidating Trust for the outcome of his, her, or its decisions, other than
those decisions constituting fraud, gross negligence, willful misconduct, bad faith or self-dealing.
The Liquidating Trustee may incur any reasonable and necessary expenses in liquidating and
converting the Liquidating Trust Assets to Cash. Other than as provided for in the Sale
Documents, the Liquidating Trust is the successor to the Debtors, their Estates, their books and
records, and their Privileges and protections (it being understood that to the extent the
Liquidating Trustee is a successor with respect to documents subject to a common interest

                                                72
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18   Page 81 of 128



privilege with any third party, nothing herein shall relieve the Liquidating Trustee of any formal
or informal obligations with respect to such common interest agreements). The Liquidating
Trustee shall have standing, authority, power, and right to assert, prosecute, and/or settle the U.S.
Litigation Claims, including, with respect to the Liquidating Trust, making a claim under
Insurance Policies based upon its powers as a bankruptcy-appointed representative of the
Debtors’ Estates with the same or similar abilities possessed by insolvency trustees, receivers,
examiners, conservators, liquidators, rehabilitators, or similar officials. The U.S. Litigation
Claims will vest in the Liquidating Trust as set forth in the Liquidating Trust Agreement;
however, there can be no assurance as to the outcome of such U.S. Litigation Claims or the dollar
amount of any recovery that will be obtained by the Liquidating Trust. With respect to the
provisions of the Asset Purchase Agreement, which survive the Effective Date and
Consummation of this Plan, the Liquidating Trustee shall be deemed a permitted assignee of the
Debtors under the Asset Purchase Agreement and shall receive the benefit thereunder.

                     2.   Books and Records

                On the Effective Date, the Liquidating Trust shall: (a) take possession of all
books, records, and files of the Debtors and the Estates that were not sold and transferred in
connection with the Sale; and (b) provide for the retention and storage of such books, records,
and files until such time as the Liquidating Trustee determines, after consultation with the
Rockport Canada Plan Administrator, in accordance with the Liquidating Trust Agreement, that
retention of same is no longer necessary or beneficial. The Liquidating Trustee shall cooperate
and make commercially reasonable efforts to provide the Rockport Canada Plan Administrator
with any books, records, and files of Rockport Canada or its Estate in the possession of the
Liquidating Trust upon the request of the Rockport Canada Plan Administrator which shall be at
the sole cost and expense of Rockport Canada.

                     3.   Investments of Cash

               The Liquidating Trust may invest Cash (including any earnings thereon or
proceeds therefrom) as permitted by Section 345 of the Bankruptcy Code or in other prudent
investments, provided, however, that such investments are permitted to be made by a liquidating
trust within the meaning of Treasury Regulation Section 301.7701-4(d), as reflected therein, or
under applicable IRS guidelines, rulings, or other controlling authorities.

                     4.   Costs and Expenses of Administration of the Liquidating Trust

             All Liquidating Trust Operating Expenses shall be the responsibility of and paid
by the Liquidating Trust in accordance with the Liquidating Trust Agreement from the
Liquidating Post-Effective Date Trust AssetsReserve or U.S. Avoidance Action Litigation
Proceeds.

                     5.   Reporting

              In no event later than thirty (30) Business Days after the end of the first full
quarter following the Effective Date and on a quarterly basis thereafter until all Cash in the
Liquidating Trust has been released or paid out in accordance with this Combined Plan and


                                                 73
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1      Filed 12/17/18   Page 82 of 128



Disclosure Statement, the Liquidating Trustee shall File reports setting forth the amounts,
recipients, and dates of all Distributions through each applicable reporting period.

         H.          United States Federal Income Tax Treatment of the Liquidating Trust for
                     the Liquidating Trust Assets

                 For federal income tax purposes, it is intended that the Liquidating Trust be
classified as a liquidating trust under Section 301.7701-4 of the Treasury regulations and that the
trust be owned by its Beneficiaries. Accordingly, for federal income tax purposes, it is intended
that the Beneficiaries be treated as if they had received a distribution from the Estates of an
undivided interest in the Liquidating Trust Assets (to the extent of the value of their respective
share in the applicable Assets) and then contributed such interests to the Liquidating Trust, and
the Liquidating Trust’s Beneficiaries will be treated as the grantors and owners thereof.

               The Liquidating Trustee shall be responsible for filing all federal, state, and local
tax returns for the Liquidating Trust and for the Debtors. The Liquidating Trust shall comply
with all withholding and reporting requirements imposed by any federal, state, or local taxing
authority, and all Distributions made by the Liquidating Trust shall be subject to any such
withholding and reporting requirements. The Liquidating Trustee shall be authorized to take any
and all actions that may be necessary or appropriate to comply with such withholding and
reporting requirements including, without limitation, requiring that, as a condition to the receipt
of a Distribution, the Holder of an Allowed Claim complete the appropriate IRS Form W-8 or
IRS Form W-9, as applicable to each Holder. Notwithstanding any other provision of this
Combined Plan and Disclosure Statement, (a) each Holder of an Allowed Claim that is to receive
a Distribution from a Liquidating Trust shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on such Holder by any Governmental
Unit, including income and other tax obligations, on account of such Distribution, and (b) no
Distribution shall be made to or on behalf of such Holder under this Combined Plan and
Disclosure Statement unless and until such Holder has made arrangements satisfactory to the
Liquidating Trustee to allow it to comply with its tax withholding and reporting requirements.
Any property to be distributed by the Liquidating Trust shall, pending the implementation of
such arrangements, be treated as an undeliverable Distribution to be held by the Liquidating
Trustee, as the case may be, until such time as Liquidating Trustee is satisfied with the Holder’s
arrangements for any withholding tax obligations.

         I.          Term of Liquidating Trust

                The Liquidating Trustee shall be discharged and the Liquidating Trust shall be
terminated at such time as (i) all Disputed Claims against the U.S. Debtors have been resolved,
(ii) all of the U.S. Litigation Claims have been prosecuted to completion and the Liquidating
Trust Assets have been collected and liquidated, (iii) all duties and obligations of the Liquidating
Trustee under the Liquidating Trust Agreement have been fulfilled, (iv) all Distributions required
to be made by the Liquidating Trust under this Combined Plan and Disclosure Statement and the
Liquidating Trust Agreement have been made, and (v) the Chapter 11 Cases of the U.S. Debtors
have been closed; provided, however, that in no event shall the Liquidating Trust be dissolved
later than five (5) years from the Effective Date unless the Bankruptcy Court, upon motion
within the six-month period prior to the fifth anniversary (or the end of any extension period

                                                 74
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1      Filed 12/17/18    Page 83 of 128



approved by the Bankruptcy Court), determines that a fixed period extension (not to exceed one
(1) year, together with any prior extensions, unless the Liquidating Trust has procured a
favorable letter ruling from the Internal Revenue Service that any further extension would not
adversely affect the status of the Liquidating Trust as a liquidating trust for federal income tax
purposes) is necessary to facilitate or complete the recovery and liquidation of the Liquidating
Trust Assets.

         J.          Limitation of Liability of the Liquidating Trustee

                The Liquidating Trust shall indemnify its Liquidating Trustee and its
professionals against any losses, liabilities, expenses (including attorneys’ fees and
disbursements), damages, taxes, suits, or claims that the Liquidating Trustee or its professionals
may incur or sustain by reason of being or having been a Liquidating Trustee or professionals of
the Liquidating Trust for performing any functions incidental to such service; provided, however,
the foregoing shall not relieve the Liquidating Trustee or its professionals from liability for bad
faith, willful misconduct, reckless disregard of duty, criminal conduct, gross negligence, fraud,
or self-dealing, or, in the case of an attorney professional and, as required under Rule 1.8(h)(1) of
the Delaware Layers’ Rules of Professional Conduct, malpractice.

           IX.        PROVISIONS REGARDING THE ROCKPORT CANADA PLAN
                                      ADMINISTRATOR

         A.          Appointment of the Rockport Canada Plan Administrator

               Rockport Canada shall designate a Person or Entity to serve as the Rockport
Canada Plan Administrator pursuant to the Rockport Canada Plan Administrator Agreement and
the Combined Plan and Disclosure Statement, until the resignation or discharge and the
appointment of a successor Rockport Canada Plan Administrator in accordance with the
Rockport Canada Plan Administrator Agreement and the Combined Plan and Disclosure
Statement. The Rockport Canada Plan Administrator shall be identified by Rockport Canada in
the Plan Supplement. Rockport Canada shall file a notice on a date that is not less than ten
calendar days prior to the Confirmation Hearing designating the Person who it has selected as the
Rockport Canada Plan Administrator. The appointment of the Rockport Canada Plan
Administrator shall be approved in the Confirmation Order and such appointment shall be as of
the Effective Date. The Rockport Canada Plan Administrator shall have and perform all of the
duties, responsibilities, rights and obligations set forth in the Combined Plan and Disclosure
Statement and the Rockport Canada Plan Administrator Agreement, as applicable.

         B.          The Rockport Canada Plan Administrator Agreement

               Prior to or on the Effective Date, Rockport Canada shall execute a Rockport
Canada Plan Administrator Agreement in substantially the same form as set forth in the Plan
Supplement. Any nonmaterial modifications to the Rockport Canada Plan Administrator
Agreement made by Rockport Canada prior to the Effective Date will be ratified. The Rockport
Canada Plan Administrator Agreement will contain provisions permitting the amendment or
modification of the Rockport Canada Plan Administrator Agreement necessary to implement the
provisions of the Combined Plan and Disclosures Statement.


                                                   75
RLF1 2049205480v.1
              Case 18-11145-LSS       Doc 650-1     Filed 12/17/18   Page 84 of 128




         C.          Vesting of the Rockport Canada Litigation Claims and Rockport Canada
                     Litigation Proceeds

               Under Section 1141(b) of the Bankruptcy Code, the Rockport Canada Litigation
Claims shall be assigned, transferred and vest in Rockport Canada and any Rockport Canada
Litigation Proceeds shall be assigned, transferred and vest in the Rockport Canada Fund for the
benefit of Holders of Allowed Claims against Rockport Canada free and clear of all Claims and
Liens.

         D.          Rights, Powers and Duties of Rockport Canada and the Rockport Canada
                     Plan Administrator

                 Rockport Canada shall retain and have all the rights, powers and duties necessary
to carry out its responsibilities under the Combined Plan and Disclosure Statement. Such rights,
powers and duties, which shall be exercisable by the Rockport Canada Plan Administrator on
behalf of Rockport Canada and its Estate pursuant to the Combined Plan and Disclosure
Statement and the Rockport Canada Plan Administrator Agreement, shall include, among others,
(i) receiving and administering the Rockport Canada Fund, and taking all steps and executing all
instruments and documents necessary to effectuate the Plan; (iii) resolving all Disputed Claims
and any Claim objections with respect to Rockport Canada pending as of the Effective Date,
including the power to object to Claims against Rockport Canada, and to subordinate and
recharacterize Claims against Rockport Canada by objection, motion, or adversary proceeding;
(iii) settling, without further order of the Bankruptcy Court, all Claims and any Claim objections
with respect to Rockport Canada pending as of the Effective Date; (iv) making iv) seeking
estimation of contingent or unliquidated Claims, under Section 502(c) of the Bankruptcy Code;
(v) calculating and making Distributions to Holders of Allowed Claims against Rockport Canada
as provided for in the Combined Plan and Disclosure Statement and the Rockport Canada Plan
Administrator Agreement; (v (vi) paying any and all Allowed Rockport Canada Professional Fee
Claims incurred after the Closing Date and any and all unpaid postpetition claims of the
Information Officer and its professionals; (vii) investigating, prosecuting, compromising, or
settling, in accordance with the specific terms of the Rockport Canada Plan Administrator
Agreement and without further order of the Bankruptcy Court, the Rockport Canada Litigation
Claims; (viii) making decisions regarding the retention, (viengagement, payment and
replacement of professionals, employees, and consultants retained to assist the Rockport Canada
Plan Administrator in administering the Plan with respect to Rockport Canada; (ix) undertaking
administrative functions of Rockport Canada, including payment of Statutory Fees incurred post-
Effective Date with respect to Rockport Canada and the ultimate closing of the Chapter 11 Case
of Rockport Canada, ; and (viix) taking such other action as may be vested in or assumed by
Rockport Canada consistent with this Combined Plan and Disclosure Statement, the Rockport
Canada Plan Administrator Agreement, and any applicable Orders of the Bankruptcy Court, or as
may be necessary and proper to carry out the provisions of this Combined Plan and Disclosure
Statement. Notwithstanding anything herein to the contrary, the Prepetition Noteholders shall
retain the ability to object to any claims filed against the U.S. Debtors that are to be paid from
the Pre-Effective Date SAP Claims Reserve.



                                               76
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1     Filed 12/17/18   Page 85 of 128



                Except as expressly set forth in this Combined Plan and Disclosure Statement and
in the Rockport Canada Plan Administrator Agreement, the Rockport Canada Plan Administrator
shall have absolute discretion to pursue or not to pursue any Rockport Canada Litigation Claims
as he/she/it determines is in the best interests of the Holders of Allowed Claims against Rockport
Canada, and shall be indemnified to the fullest extent permitted under applicable law by
Rockport Canada for the outcome of his, her, or its decisions, other than those decisions
constituting found by a final judgment by a court of competent jurisdiction (not subject to
appeal) to have resulted primarily and directly from fraud, gross negligence, willful misconduct,
bad faith or self-dealing. The Rockport Canada Plan Administrator shall have authority, power,
and right to assert, prosecute, and/or settle the Rockport Canada Litigation Claims on behalf of
Rockport Canada, including, making a claim under Insurance Policies based upon its powers as a
bankruptcy-appointed representative of the Rockport Canada’s Estate with the same or similar
abilities possessed by insolvency trustees, receivers, examiners, conservators, liquidators,
rehabilitators, or similar officials. The Rockport Canada Litigation Claims will vest in Rockport
Canada; however, there can be no assurance as to the outcome of such Rockport Canada
Litigation Claims or the dollar amount of any recovery that will be obtained by the Rockport
Canada Plan Administrator.

                 The Rockport Canada Plan Administrator shall be responsible for filing all
federal, state, and local tax returns for Rockport Canada. Rockport Canada shall comply with all
withholding and reporting requirements imposed by any federal, state, provincial or local taxing
authority, and all Distributions made by Rockport Canada shall be subject to any such
withholding and reporting requirements. The Rockport Canada Plan Administrator shall be
authorized to take any and all actions that may be necessary or appropriate to comply with such
withholding and reporting requirements including, without limitation, requiring that, as a
condition to the receipt of a Distribution, the Holder of an Allowed Claim complete the
appropriate IRS Form W-8 or IRS Form W-9, as applicable to each Holder. Notwithstanding
any other provision of this Combined Plan and Disclosure Statement, (a) each Holder of an
Allowed Claim that is to receive a Distribution from Rockport Canada shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations imposed on such
Holder by any Governmental Unit, including income and other tax obligations, on account of
such Distribution, and (b) no Distribution shall be made to or on behalf of such Holder under this
Combined Plan and Disclosure Statement unless and until such Holder has made arrangements
satisfactory to Rockport Canada to allow it to comply with its tax withholding and reporting
requirements. Any property to be distributed by Rockport Canada shall, pending the
implementation of such arrangements, be treated as an undeliverable Distribution to be held by
the Rockport Canada Plan Administrator, as the case may be, until such time as the Rockport
Canada Plan Administrator is satisfied with the Holder’s arrangements for any withholding tax
obligations.

         E.          Compensation of the Rockport Canada Plan Administrator

             The Rockport Canada Plan Administrator shall be compensated solely from the
Rockport Canada Fund pursuant to the terms of the Rockport Canada Plan Administrator
Agreement. Rockport Canada Plan Administrator Professionals shall be entitled to reasonable
compensation for services rendered and reimbursement of expenses incurred from the Rockport
Canada Fund. The payment of the fees and expenses of the Rockport Canada Plan Administrator

                                                77
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18    Page 86 of 128



and the Rockport Canada Plan Administrator Professionals shall be made in the ordinary course
of business and shall not be subject to the approval of the Bankruptcy Court; provided, that any
disputes related to such fees and expenses shall be brought before the Bankruptcy Court.
Notwithstanding anything contrary herein, Rockport Canada Plan Administrator and its
Professionals shall not be compensated by Liquidating Trust Assets.

         F.          Limitation of Liability of the Rockport Canada Plan Administrator

                Rockport Canada shall indemnify the Rockport Canada Plan Administrator and its
professionals against any losses, liabilities, expenses (including attorneys’ fees and
disbursements), damages, taxes, suits, or claims that the Rockport Canada Plan Administrator or
its professionals may incur or sustain by reason of being or having been the Rockport Canada
Plan Administrator or professionals of the Rockport Canada Plan Administrator for performing
any functions incidental to such service; provided, however, the foregoing shall not relieve the
Rockport Canada Plan Administrator or its professionals from liability for bad faith, willful
misconduct, reckless disregard of duty, criminal conduct, gross negligence, fraud, or self-
dealing, or, in the case of an attorney professional and, as required under Rule 1.8(h)(1) of the
Delaware Layers’ Rules of Professional Conduct, malpractice.

                      X.     ADDITIONAL MEANS FOR IMPLEMENTATION

         A.          Substantive Consolidation of the U.S. Debtors

                     1.    The Basis for Substantive Consolidation

               Substantive consolidation of the U.S. Debtors and their Estates is an important
element of the Debtors’ successful implementation of the Plan. The U.S. Debtors’ proposed
substantive consolidation structure is supported by the applicable legal standards, practical
considerations, and available information regarding the U.S. Debtors’ prepetition financial
affairs.

                Substantive consolidation is an equitable remedy that a bankruptcy court may
apply in the cases of affiliated debtors, among other instances. When debtors are substantively
consolidated, the assets and liabilities of such debtors are pooled and essentially treated as the
assets and liabilities of a single debtor. The United States Court of Appeals for the Third Circuit
(the “Third Circuit Court of Appeals”), the circuit in which the Chapter 11 Cases are pending,
articulated a test in In re Owens Corning, 419 F.3d 195 (3d Cir. 2005), for determining whether
substantive consolidation is warranted. In setting forth the test, the Third Circuit Court of
Appeals looked to five principles behind substantive consolidation: (i) limiting the cross-creep of
liability by respecting entity separateness is a fundamental ground rule; (ii) the harms substantive
consolidation addresses are nearly always those caused by debtors; (iii) mere benefit of
administration of the case is hardly a harm calling for substantive consolidation into play; (iv)
substantive consolidation should be a rare remedy and one of last resort after considering and
rejecting other remedies; and (v) while substantive consolidation may be used defensively to
remedy the identifiable harms caused by entangled affairs, it may not be used offensively. Id. at
211. Based on these principles, the Third Circuit Court of Appeals held that, in the Third
Circuit, the party calling for substantive consolidation must prove: (i) that prepetition, the entities


                                                  78
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 87 of 128



to be consolidated disregarded separateness so significantly that their creditors relied on the
breakdown of entity borders and treated them as one legal entity or (ii) that postpetition, their
assets and liabilities are so scrambled that separating them is prohibitive and hurts all creditors.
Id. Substantive consolidation is appropriate if either factor is justified. Id.

                The U.S. Debtors believe that the substantive consolidation provided for under the
Plan is appropriate under the standards set forth by the Third Circuit Court of Appeals in the
Owens Corning case, for several reasons. First, the U.S. Debtors believe that, prepetition, many
of their creditors effectively treated the U.S. Debtors as a single entity. Second, the U.S. Debtors
believe that while they did observe appropriate corporate formalities and separateness during the
prepetition period, as a practical matter the U.S. Debtors’ business was operated as an integrated
enterprise. Third, the Plan provides substantial benefits to creditors, available only to the extent
that substantive consolidation provided for in the Plan occurs. Fourth, to the extent that
individual U.S. Debtors have little or no assets, and the recovery to the creditors of such US.
Debtors is comprised largely of proceeds of the Sale, individual restructurings of these U.S.
Debtors would not be a viable option. Accordingly, the U.S. Debtors believe that the Plan’s
partial substantive consolidation structure is beneficial to creditors.

                The Plan does not provide for substantive consolidation of Rockport Canada and
its estates with the U.S. Debtors. Unlike the U.S. Debtors, Rockport Canada is not an obligor or
guarantor for the Prepetition Notes pursuant to the Prepetition Note Purchase Agreement. As a
result, Holders of Prepetition Note Claims are not entitled to Distributions on account of Assets
of Rockport Canada. Accordingly, the Plan shall constitute a separate Plan for Rockport Canada.
In addition, as set forth herein, the Rockport Canada Fund will be established for the benefit of
Holders of Claims against Rockport Canada.

                     2.   Impracticality of Separate Entity Plans

                 Substantive consolidation will avoid the onerous costs and substantial delay that
would result from attempting to confirm individual plans of liquidation for each of the U.S.
Debtors, which separate plans of liquidation will be prone to inaccuracies that may prejudice
certain creditors. Separate plans for each entity will inevitably rest on certain assumptions; for
instance, as the U.S. Debtors were not managed operationally on an individual entity basis, it is
difficult to allocate value and operational costs and benefits on a legal entity basis. In addition,
many financial obligations of the U.S. Debtors are based on the U.S. Debtors as a whole or other
combinations of entities that make allocation to legal entities difficult, fact-intensive and subject
to challenge. Seeking to overcome the inherent limitations of separate plans of liquidation for
each of the U.S. Debtors would entail the U.S. Debtors’ dedication of enormous resources and
significant time to the project – and it cannot be assured, even after such an endeavor, that such
plan of liquidation would be free of such assumptions, or free of potential prejudice to certain
creditors resulting from such assumptions.

                The assumptions that the U.S. Debtors would necessarily adopt to confirm
separate plans of liquidation would likely be the focus of protracted and lengthy litigation. The
attendant delay from such litigation could threaten the U.S. Debtors’ consummation of the plans
of liquidation in a timely manner. Even if the Estates were exposed to such a risk and cost, there
would still be no assurances that the information contained therein would be accurate on an

                                                 79
RLF1 2049205480v.1
             Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 88 of 128



entity-by-entity basis (if even available at such time). The U.S. Debtors believe that substantive
consolidation is warranted in these Chapter 11 Cases because of the connection of assets and
liabilities of the U.S. Debtors.

                     3.   Basis for Substantive Consolidation

                Given the significant roadblocks to the proposal of separate, confirmable plans of
liquidation, the U.S. Debtors reviewed their organizational, operational, and financial history in
order to determine the substantive consolidation structure that best meets the application of the
existing case law governing substantive consolidation. This Plan is a result of that lengthy and
wide-ranging analysis, which revealed that significant creditors conducted business (including
extending credit) to the U.S. Debtors as consolidated entities, while other creditors extended
credit to a single entity.

               The factors supporting substantive consolidation are satisfied. The Owens
Corning court specifically found that entanglement among affiliated debtors provides a basis for
substantive consolidation, where, as here, creditors disregarded entity separateness and
separating debtor entities would harm creditors.

                     4.   The Effect of Substantive Consolidation

               Substantive consolidation of the estates of multiple debtors in a bankruptcy case
effectively combines the assets and liabilities of the multiple debtors for certain purposes. The
effect of substantive consolidation is the pooling of the assets of, and claims against,
consolidated debtors, satisfying liabilities from a common fund and combining the creditors of
consolidated debtors without duplication for purposes of voting on the reorganization plan.

               On and after the Effective Date, each of the U.S. Debtors will be deemed
consolidated for the following purposes under the Plan:

                     •    all assets and liabilities of each of the U.S. Debtors will be treated as
                          though they were merged with the assets and liabilities of each other U.S.
                          Debtor,

                     •    no Distributions will be made under the Plan on account of any Claim held
                          by a U.S. Debtor against any other U.S. Debtor,

                     •    except as otherwise set forth in the Plan, no Distributions will be made
                          under the Plan on account of any Equity Interest held by a U.S. Debtor in
                          any other U.S. Debtor,

                     •    all guaranties of any U.S. Debtor of the obligations of any other U.S.
                          Debtor will be eliminated so that any Claim against any U.S. Debtor and
                          any guaranty thereof executed by any other U.S. Debtor and any joint or
                          several liability of any of the U.S. Debtors will be one obligation of the
                          U.S. Debtors, and



                                                  80
RLF1 2049205480v.1
             Case 18-11145-LSS        Doc 650-1       Filed 12/17/18   Page 89 of 128



                     •   each and every Claim filed or to be filed in the Chapter 11 Cases against
                         any of the U.S. Debtors will be deemed filed against all of the U.S.
                         Debtors, and will be one Claim against, and obligation of, the U.S.
                         Debtors.

               The Plan shall serve as a motion of the U.S. Debtors seeking entry of a
Bankruptcy Court order approving the substantive consolidation of the U.S. Debtors’ Estates
provided for in the Plan as well as any additional consolidation that may be proposed by the U.S.
Debtors in connection with confirmation and consummation of the Plan. The U.S. Debtors
reserve the right to file appropriate alternative pleadings in support of the proposed substantive
consolidation in connection with the Plan Confirmation Hearing. Unless an objection to
consolidation is made in writing by any creditor affected by the Plan on or before 4:00 p.m.
(prevailing Eastern Time), on the date fixed by the Bankruptcy Court for objections to
confirmation of the Plan, the substantive consolidation proposed by the Plan may be approved by
the Bankruptcy Court at the Plan Confirmation Hearing.

               Upon On or about the Effective Date, without the need for further order of the
Bankruptcy Court or the Debtors and/or the Liquidating Trustee, as applicable, intend to close all
of the Chapter 11 Cases, with the exception of the Chapter 11 Cases for Rockport and Rockport
Canada, by separate motion of, or notice from, the U.Sin accordance with Local Rule 3017-2.
Debtors or the Liquidating Trustee, the Chapter 11 Cases of each of the U.S. Debtors shall be
deemed closed as of the Effective Date Such relief shall be without prejudice to the rights of any
party in interest to seek to reopen any of the Chapter 11 Cases under Section 350(b) of the
Bankruptcy Code; provided, however, that the cases of Rockport and Rockport Canada shall
remain open until the Liquidating Trustee for Rockport or the Rockport Canada Plan
Administrator for Rockport Canada, as applicable, files a motion seeking entry of a final decree
closing their respective cases. In accordance with Local Rule 3017-2, following the Effective
Date, Rockport, to the extent necessary, may file under certification of counsel a form of order
effectuating the closing of the Chapter 11 Cases (other than the Chapter 11 Cases for Rockport
and Rockport Canada). Furthermore, . The Chapter 11 Cases of Rockport and Rockport Canada
shall be separately administered such that (i) all motions, contested matters, adversary
proceedings and other matters with respect to those closed cases and those U.S. Debtors shall be
administered in the open case of Rockport, relating to the U.S. Debtors shall be administered
under Rockport’s Chapter 11 Case; and (ii) all motions, contested matters, adversary proceedings
and other matters relating to Rockport Canada shall be administered under Rockport Canada’s
Chapter 11 Case. All motions, contested matters, adversary proceedings or other matters
pending on the Effective Date and relating to a U.S. Debtor whose Chapter 11 Case has been
closed shall be administered in the open Chapter 11 Case for Rockport without prejudice to the
rights of any party in interest and (ii) the case caption shall be amended to reflect that it is the
only remaining open case for each of the U.S. Debtors. The Chapter 11 Cases for Rockport and
Rockport Canada shall remain open until such time as the Liquidating Trustee (with respect to
Rockport) or the Rockport Canada Plan Administrator (for Rockport Canada) obtain a final
decree closing their respective Chapter 11 Case.




                                                 81
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1       Filed 12/17/18   Page 90 of 128



         B.          Preservation of Right to Conduct Investigations

               The preservation for the Liquidating Trust of any and all rights to conduct
investigations under Bankruptcy Rule 2004 is necessary and relevant to the Liquidating Trust
and with respect to the prosecution of U.S. Litigation Claims and the administration of the
Liquidating Trust Assets. Accordingly, any and all rights to conduct investigations under
Bankruptcy Rule 2004 held by the U.S. Debtors prior to the Effective Date shall vest with the
Liquidating Trust and shall continue until dissolution of the Liquidating Trust.

         C.          Prosecution and Resolution of U.S. Litigation Claims

                From and after the Effective Date, the Liquidating Trust shall have the sole
responsibility, standing (including derivative standing), and authority to prosecute and settle all
U.S. Litigation Claims under this Combined Plan and Disclosure Statement and the Plan
Confirmation Order. From and after the Effective Date, the Liquidating Trust shall have
exclusive rights, powers, and interests of the U.S. Debtors’ Estates, subject to the provisions of
the Plan Documents and the Sale Documents, to pursue, settle, or abandon such U.S. Litigation
Claims as the sole representatives of the U.S. Debtors’ Estates under Section 1123(b)(3) of the
Bankruptcy Code. The Liquidating Trustee shall have the exclusive right, authority, and
discretion to determine to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigation to judgment any U.S. Litigation Claims, and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order,
or approval of the Court; provided, however, that notwithstanding the foregoing any settlement
of the Expeditors Litigation Claims shall require the consent and approval of the Prepetition
Noteholders. Any and all U.S. Litigation Claims that are not expressly released or waived under
this Combined Plan and Disclosure Statement are reserved and preserved and vest in the
Liquidating Trust in accordance with this Combined Plan and Disclosure Statement. No Person
may rely on the absence of a specific reference in this Combined Plan and Disclosure Statement
or the Plan Supplements to any U.S. Litigation Claim against it as any indication that the U.S.
Debtors or Liquidating Trustee will not investigate or pursue any and all available U.S.
Litigation Claims against such Person. Such U.S. Litigation Claims may include, but are not
limited to, claims grounded in tort, claims for negligence, claims based upon breach of contract,
and/or claims for professional malpractice to the fullest extent permitted by law. The
Liquidating Trustee expressly reserves all U.S. Litigation Claims, except for U.S. Litigation
Claims against any Person that are expressly released or waived under this Combined Plan and
Disclosure Statement or have otherwise been released under any agreement or Final Order, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
such U.S. Litigation Claims upon, after, or as a consequence of Confirmation or substantial
consummation of this Combined Plan and Disclosure Statement.

         D.          Prosecution and Resolution of Rockport Canada Litigation Claims

              From and after the Effective Date, the Rockport Canada Plan Administrator on
behalf of Rockport Canada shall have the sole responsibility and authority to prosecute and settle
all Rockport Canada Litigation Claims under this Combined Plan and Disclosure Statement and
the Plan Confirmation Order. From and after the Effective Date, the Rockport Canada Plan

                                                   82
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1      Filed 12/17/18   Page 91 of 128



Administrator shall have exclusive rights, powers, and interests of Rockport Canada’s Estates,
subject to the provisions of the Plan Documents and the Sale Documents, to pursue, settle, or
abandon such Rockport Canada Litigation Claims as the sole representatives of the Rockport
Canada’s Estates under Section 1123(b)(3) of the Bankruptcy Code. Any and all Rockport
Canada Litigation Claims that are not expressly released or waived under this Combined Plan
and Disclosure Statement are reserved and preserved and vest in Rockport Canada in accordance
with this Combined Plan and Disclosure Statement. No Person may rely on the absence of a
specific reference in this Combined Plan and Disclosure Statement or the Plan Supplements to
any Rockport Canada Litigation Claim against it as any indication that the Rockport Canada or
the Rockport Canada Plan Administrator will not investigate or pursue any and all available
Rockport Canada Litigation Claims against such Person. Such Rockport Canada Litigation
Claims may include, but are not limited to, claims grounded in tort, claims for negligence, claims
based upon breach of contract, and/or claims for professional malpractice to the fullest extent
permitted by law. Rockport Canada expressly reserves all Rockport Canada Litigation Claims,
except for Rockport Canada Litigation Claims against any Person that are expressly released or
waived under this Combined Plan and Disclosure Statement or have otherwise been released
under any agreement or Final Order, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Rockport Canada Litigation
Claims upon, after, or as a consequence of Confirmation or substantial consummation of this
Combined Plan and Disclosure Statement.

                Unless otherwise provided in this Plan, for the avoidance of doubt, the Debtors,
the Liquidating Trustee or the Rockport Canada Plan Administrator, as applicable, expressly
reserve the right to pursue all claims and Causes of Action other than Causes of Action
transferred to the Purchaser under the terms of the Asset Purchase Agreement.

         E.          Effectuating Documents and Further Transactions

               Upon entry of the Plan Confirmation Order, the Debtors, the Liquidating Trustee
and the Rockport Canada Plan Administrator shall be authorized to execute, deliver, file, or
record such contracts, instruments, releases, consents, certificates, notices, resolutions, programs,
and other agreements, instruments, and/or documents, and take such acts and actions as may be
reasonably necessary or appropriate to effectuate, implement, substantially consummate, and/or
further evidence the terms and conditions of this Combined Plan and Disclosure Statement and
any transactions described in or contemplated by this Combined Plan and Disclosure Statement.
The Debtors, Liquidating Trustee or Rockport Canada Plan Administrator, as applicable, may,
and all Holders of Allowed Claims or Allowed Equity Interests receiving Distributions under this
Combined Plan and Disclosure Statement or as Beneficiaries of the Liquidating Trust, at the
request or direction of the Debtors or Liquidating Trustee, as applicable, shall, from time to time,
prepare, execute, and deliver any agreements or documents, and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of this Combined Plan and
Disclosure Statement.




                                                 83
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1     Filed 12/17/18   Page 92 of 128



         F.          Authority to Act

               Prior to, on, or after the Effective Date (as appropriate), all matters expressly
provided for under this Combined Plan and Disclosure Statement that would otherwise require
approval of the members, managers, or other owners, direct or indirect, of the Debtors shall be
deemed to have occurred and shall be in effect prior to, on, or after the Effective Date (as
applicable) under applicable law, without any further vote, consent, approval, authorization, or
other action by such members, managers, or other owners of the Debtors or notice to, order of, or
hearing before, the Bankruptcy Court.

         G.          Cancellation of Documents

               On the Effective Date, except to the extent otherwise provided in this Combined
Plan and Disclosure Statement, any and all notes, instruments, debentures, certificates and other
documents evidencing Claims against and Equity Interests in the Debtors shall be deemed
automatically extinguished, canceled, and of no further effect with the Debtors having no
continuing obligations thereunder, and shall be deemed rejected and terminated; provided, that
notwithstanding Confirmation or the occurrence of the Effective Date, the Prepetition Note
Purchase Agreement shall continue in effect solely for purposes of enabling Prepetition
Noteholders to receive Distributions under the Plan on account of the Allowed Prepetition Note
Claims as provided herein; provided, further, that the preceding proviso shall not affect the
discharge of Allowed Prepetition Note Claims pursuant to the Bankruptcy Code, the
Confirmation Order, or the Plan or result in any expense or liability to the Debtors or to the
Liquidating Trust, except to the extent set forth in or provided for under this Combined Plan and
Disclosure Statement; provided, further, that nothing in this section shall effect a cancellation of
any Warrants.

         H.          Termination of Debtors’ Plans

               Upon the entry of an order of the Bankruptcy Court confirming this Combined
Plan and Disclosure Statement, all Employee Benefit Plans not assumed by the Purchaser under
the Sale Order shall automatically terminate.

         I.          Corporate Action; Effectuating Documents; Further Transactions

                On the Effective Date, all matters and actions provided for under this Combined
Plan and Disclosure Statement that would otherwise require approval of the directors, officers,
members, or managers of the Debtors shall be deemed to have been authorized and effective in
all respects as provided herein and shall be taken without any requirement for further action by
the directors, officers, members, and managers of the Debtors. The Debtors, the Liquidating
Trustee and the Rockport Canada Plan Administrator are authorized to execute, deliver, file, or
record such contracts, instruments, releases, and other agreements or documents and to take such
actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of this Combined Plan and Disclosure Statement.




                                                 84
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1     Filed 12/17/18   Page 93 of 128



         J.          Release of Liens

               Except as otherwise provided in this Combined Plan and Disclosure Statement, or
in any contract, instrument, release, or other agreement or document created under this
Combined Plan and Disclosure Statement, on the Effective Date, all mortgages, deeds of trust,
Liens, pledges, or other interests in or against any property of the Estates shall be deemed fully
released without any further action of any party, including, but not limited to, further Order of
the Bankruptcy Court or filing updated schedules or statements typically filed under the Uniform
Commercial Code or other applicable law.

         K.          Exemption from Securities Laws

               The offering, issuance and distribution of (a) beneficial interests in the
Liquidating Trust under this Combined Plan and Disclosure Statement, (b) the Warrants under
this Combined Plan and Disclosure Statement, and (c) all Warrant Units or other securities
issued upon exercise of the Warrants in accordance with the terms of the Warrant Agreement, in
each such case, shall be exempt from, among other things, the registration and prospectus
delivery requirements under the Securities Act or any similar federal, state, or local laws in
reliance upon Section 1145 of the Bankruptcy Code to the maximum extent permitted and
applicable.

                In addition, any and all (x) beneficial interests in the Liquidating Trust issued or
distributed under this Combined Plan and Disclosure Statement, (y) Warrants issued or
distributed under this Combined Plan and Disclosure Statement, and (z) Warrant Units or other
securities issued upon exercise of the Warrants in accordance with the terms of the Warrant
Agreement, in each such case, will be freely tradable by the recipients thereof, subject to: (A) the
provisions of Bankruptcy Code Section 1145(b)(1) relating to the definition of an underwriter in
Section 2(a)(11) of the Securities Act, and compliance with any rules and regulations of the
United States Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such securities or instruments; (B) in the case of the beneficial interests in the
Liquidating Trust, the provisions of the Liquidating Trust Agreement; (C) in the case of the
Warrants, the provisions of the Warrant Agreement; and (D) in the case of the Warrant Units and
any other securities issued upon exercise of the Warrants in accordance with the terms of the
Warrant Agreement, the provisions of the CB Marathon Holdings LLC Agreement.

         L.          Exemption from Certain Taxes and Fees

               Under Section 1146(a) of the Bankruptcy Code, the making or delivery of any
instrument or transfer from a Debtor to the Liquidating Trust, or to any other Person under this
Combined Plan and Disclosure Statement, shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,
mortgage recording tax or other similar tax or governmental assessment, and the Plan
Confirmation Order shall direct the appropriate state or local governmental officials or agents to
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the forgoing instruments or other documents without the payment of any such
tax or governmental assessment.



                                                85
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1      Filed 12/17/18   Page 94 of 128



         M.          Privileges as to Certain Causes of Action

               Effective as of the Effective Date, all Privileges of the Debtors relating to the
Liquidating Trust Assets shall be deemed transferred, assigned, and delivered to the Liquidating
Trust, without waiver or release, and shall vest with the Liquidating Trust. The Liquidating
Trustee shall hold and be the beneficiary of all such Privileges and is entitled to assert such
Privileges. No such Privilege shall be waived by disclosures to the Liquidating Trustee of the
Debtors’ documents, information, or communications subject to attorney-client privileges, work
product protections or other immunities (including those related to common interest or joint
defense with third parties), or protections from disclosure held by the Debtors. The Debtors’
Privileges relating to the Liquidating Trust Assets will remain subject to the rights of third
parties under applicable law, including any rights arising from the common interest doctrine, the
joint defense doctrine, joint attorney-client representation, or any agreement. Nothing contained
herein or in the Plan Confirmation Order, nor any Professional’s compliance herewith and
therewith, shall constitute a breach of any Privileges of the Debtors.

         N.          Preservation of Causes of Action

                Unless any Causes of Action against an entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in this Combined Plan and Disclosure Statement,
or the Plan Confirmation Order, in accordance with Section 1123(b) of the Bankruptcy Code, the
Debtors and the Liquidating Trustee or the Rockport Canada Plan Administrator, as applicable,
shall retain and may enforce all rights to commence and pursue any and all Causes of Action,
whether arising before or after the Petition Date, and the Debtors’ rights to commence, prosecute
or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date. No entity may rely on the absence of a specific reference in this Combined
Plan and Disclosure Statement, the Plan Supplement, or the Plan Confirmation Order to
any Cause of Action against them as any indication that the Debtors the Liquidating
Trustee or the Rockport Canada Plan Administrator, as applicable, will not pursue any
and all available Causes of Action against them. The Debtors, the Liquidating Trustee or
the Rockport Canada Plan Administrator, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action against any entity, except as otherwise expressly
provided herein. Unless any Causes of Action against an entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in this Combined Plan and
Disclosure Statement, the Debtors, the Liquidating Trustee or the Rockport Canada Plan
Administrator, as applicable, expressly reserve all Causes of Action, for later adjudication and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
such Causes of Action upon, after, or as a consequence of the confirmation of this Combined
Plan and Disclosure Statement.

               In accordance with Section 1123(b)(3) of the Bankruptcy Code, any Causes of
Action preserved pursuant to this Section X.M that any of the U.S. Debtors may hold against any
entity shall be transferred to the Liquidating Trust upon the Effective Date and any Causes of
Action preserved pursuant to this Section X.M that Rockport Canada may hold against an entity
shall vest in Rockport Canada. The Liquidating Trustee or the Rockport Canada Plan
Administrator, as applicable, through its authorized agents or representatives, shall retain and

                                                   86
RLF1 2049205480v.1
              Case 18-11145-LSS           Doc 650-1    Filed 12/17/18   Page 95 of 128



may exclusively enforce any and all such Causes of Action. The Liquidating Trustee or the
Rockport Canada Plan Administrator, as applicable, shall have the exclusive right, authority and
discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action, or to decline to do any of
the foregoing, without the consent or approval of any third party or any further notice to or
action, order, or approval of the Bankruptcy Court, except for as otherwise expressly set forth in
this Combined Plan and Disclosure Statement. For the avoidance of doubt, the Liquidating
Trustee may not settle the Expeditors Litigation Claims without the approval of the Prepetition
Noteholders.

               For the avoidance of doubt, the Expeditors Litigation Claims and the Attune
Litigation Claims are preserved Causes of Action pursuant to the Plan and shall be transferred to
the Liquidating Trust upon the Effective Date and shall constitute U.S. Litigation Claims.

         O.          Insurance Policies

                Nothing in this Combined Plan and Disclosure Statement, the Plan Confirmation
Order, the Liquidating Trust Agreement or the Rockport Canada Plan Administrator Agreement,
alters the rights and obligations of the Debtors (and their Estates) and the Debtors’ insurers (and
third-party claims administrators) under the Insurance Policies or modifies the coverage or
benefits provided thereunder or the terms and conditions thereof or diminishes or impairs the
enforceability of the Insurance Policies, including any replacement or tail policies or coverages
following the Effective Date. All of the U.S. Debtors’ Estates’ benefits, rights, interests and
proceeds under any Insurance Policy to which the U.S. Debtors and/or the U.S. Debtors’ Estates
may be insureds or beneficiaries shall vest with the Liquidating Trust for the benefit of the
Beneficiaries of the Liquidating Trust and all of the beneficiaries of such policies. All of
Rockport Canada’s benefits, rights, interests and proceeds under any Insurance Policy to which
Rockport Canada and/or Rockport Canada’s Estate may be insureds or beneficiaries shall vest
with Rockport Canada for the benefit of Holders of Allowed Claims against Rockport Canada.

                     1.    Chubb Insurance Policies

                (x)     Except as set forth in paragraphs (y) and (z) of this section,
notwithstanding anything in this Combined Plan and Disclosure Statement, the Plan
Confirmation Order, the Liquidating Trust Agreement, the Rockport Canada Plan Administrator
Agreement, any other document related to any of the foregoing or any other order of the
Bankruptcy Court (including, without limitation, any other provision that purports to be
preemptory or supervening, grants an injunction or release, or requires a party to opt out of any
releases): (i) nothing alters, modifies, amends, affects, impairs or prejudices the rights and
obligations of the Debtors (and their Estates) and the Chubb Companies under the Chubb
Insurance Policies, (ii) nothing modifies the coverage or benefits provided under any Chubb
Insurance Policies or the terms and conditions thereof or diminishes or impairs the enforceability
of the Chubb Insurance Policies, including any replacement or tail policies or coverages except
that, on and after the Effective Date, the rights of the U.S. Debtors, if any, shall be transferred to
the Liquidating Trust and rights of Rockport Canada, if any, shall be transferred to the Rockport
Canada Plan Administrator under the Chubb Insurance Policies, and (iii) the automatic stay of
Bankruptcy Code section 362(a) and the injunctions set forth in Article XIII of the Plan, if and to

                                                  87
RLF1 2049205480v.1
             Case 18-11145-LSS           Doc 650-1       Filed 12/17/18   Page 96 of 128



the extent applicable, shall be deemed lifted without further order of the Bankruptcy Court,
solely to permit: (A) claimants with valid workers’ compensation claims or with valid direct
action claims against a Chubb Company under applicable non-bankruptcy law to proceed with
their claims; and (B) the Chubb Companies to administer, handle, defend, settle, and/or pay, in
the ordinary course of business and without further order of this Bankruptcy Court, (1) workers’
compensation claims, (2) claims where a claimant asserts a direct claim against any Chubb
Company under applicable non-bankruptcy law, or an order has been entered by this Bankruptcy
Court granting a claimant relief from the automatic stay or the injunctions set forth in Article
XIII of the Plan to proceed with its claim, and (3) all costs in relation to each of the foregoing.
For the avoidance of doubt, except as set forth in paragraphs (y) and (z) of this section, all rights
and obligations under the Chubb Insurance Policies shall be determined under the applicable
Chubb Insurance Policies and applicable non-bankruptcy law.


                (y)    To the extent that the Chubb Companies believe a Claim against the
Debtors has become liquidated and due and owing (regardless of whether such Claims arise
before or after the Effective Date and notwithstanding any release provisions in the Plan or
Confirmation Order) under the Chubb Insurance Policies, the Liquidating Trustee or the
Rockport Canada Plan Administrator, as applicable, and the Chubb Companies each reserve their
rights with respect to whether such Claim shall be treated as an Administrative Expense Claim or
a General Unsecured Claim in accordance with the Plan Confirmation Order and the Combined
Plan and Disclosure Statement and should the Liquidating Trustee or Rockport Canada Plan
Administrator, as applicable, and the Chubb Companies not agree upon such treatment, the
dispute shall be submitted to the Bankruptcy Court for determination thereon; provided,
however, the Chubb Companies shall not be required or need to file a proof of Claim or
Administrative Expense Claim or object to any cure amount or Cure Notice; provided further,
however, that the Liquidating Trustee and/or Rockport Canada Plan Administrator, as applicable,
agrees to provide the Chubb Companies’ counsel of record in the Chapter 11 Cases with sixty
(60) days’ notice of its intention to make a distribution and/or close the Chapter 11 Case of
Rockport or Rockport Canada and the Chubb Companies shall advise counsel to the Liquidating
Trust or counsel to the Rockport Canada Plan Administrator, as applicable, within thirty (30)
days thereof of any amounts that are or are estimated to become due and owing in the future
pursuant to the Chubb Insurance Policies; provided further however, that neither the Liquidating
Trustee nor the Rockport Canada Plan Administrator, as applicable, shall be required to provide
the Chubb Companies with advance notice of any distributions that are anticipated to be made on
or around the Effective Date in accordance with the terms of the Plan, including, but not limited
to, any distribution to the Holders of Allowed Prepetition Secured Noteholder Claims; and
provided further, that neither the Liquidating Trustee nor the Rockport Canada Plan
Administrator is required to establish any reserve as of the Effective Date on account of any
claims that may be asserted by the Chubb Companies pursuant to the Chubb Insurance Policies.


                     (z)

                             (I)    The Debtors have represented to the Chubb Companies that all of
                     their records with respect to claims covered by the Chubb Insurance Policies are
                     in the possession, custody or control of the Purchaser and/or the Debtors’ third

                                                    88
RLF1 2049205480v.1
              Case 18-11145-LSS           Doc 650-1        Filed 12/17/18   Page 97 of 128



                     party administrator and the Debtors and the Liquidating Trustee or Rockport
                     Canada Plan Administrator, as applicable, agree that within five (5) calendar days
                     of receiving a written request from the Chubb Companies requesting access to
                     such materials, the Liquidating Trustee or Rockport Canada Plan Administrator,
                     as applicable, will provide any consents reasonably requested by the Chubb
                     Companies in furtherance of the Chubb Companies’ efforts to obtain records
                     and/or claims files in the possession, custody or control of the Purchaser and/or
                     the Debtors’ third party administrator.


                             (II)   Without in any way altering Article X.O.(z)(I), the Liquidating
                     Trustee or Rockport Canada Plan Administrator, as applicable, shall reasonably
                     cooperate with the Chubb Companies in accordance with the terms of the Chubb
                     Insurance Policies, to the extent practicable, through the date that the Liquidating
                     Trustee or Rockport Canada Plan Administrator, as applicable, is discharged of
                     their respective duties in accordance with the terms of the Plan, the Liquidating
                     Trust Agreement or the Rockport Canada Plan Administrator Agreement;
                     provided, however, that to the extent such cooperation requires the Liquidating
                     Trustee or Rockport Canada Plan Administrator to incur costs, the Chubb
                     Companies shall be solely responsible for bearing such costs; provided further,
                     however, that the Liquidating Trustee and/or the Rockport Canada Plan
                     Administrator must obtain the Chubb Companies’ written consent prior to
                     incurring such costs, and no costs shall be incurred by the Liquidating Trustee
                     and/or the Rockport Canada Plan Administrator unless and until the Chubb
                     Companies agree in writing to such particular costs being incurred.


         P.          Filing of Monthly and Quarterly Reports and Payment of Statutory Fees

               The Filing of the final monthly operating report (for the month in which the
Effective Date occurs) and all subsequent quarterly Liquidating Trust or Rockport Canada Plan
Administrator reports shall be the responsibility of the Liquidating Trustee (with regards to the
Chapter 11 case of Rockport) or the Rockport Canada Plan Administrator (with regards to the
Chapter 11 case of Rockport Canada), as applicable; provided, however, that (i) upon notification
by the Liquidating Trustee that it no longer requires the Chapter 11 Cases to remain open, from
and after such date the responsibility for any Statutory Fee or to file reports shall be solely and
exclusively by the Rockport Canada Plan Administrator or (ii) upon notification by Rockport
Canada Plan Administrator that it no longer requires the Chapter 11 Cases to remain open, from
and after such date the responsibility for any Statutory Fee or to file reports shall be solely and
exclusively by the Liquidating Trustee. All Statutory Fees shall be payable as set forth in
Section V.C. hereof and such obligation shall continue until such time as the Chapter 11 Cases of
Rockport and Rockport Canada are closed, dismissed, or converted. All monthly operating
reports covering pre- Effective Date periods shall be prepared and filed by the Debtors or
Liquidating Trustee, as applicable.




                                                      89
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1     Filed 12/17/18   Page 98 of 128



         Q.          Closing of the Chapter 11 Cases and the Canadian Proceeding

               The Chapter 11 Case of Rockport shall remain open until the Estates of both
Rockport and Rockport Canada are “fully administered” pursuant to the Bankruptcy Code,
Bankruptcy Rules and Local Rules. When (i) all Liquidating Trust Assets have been collected,
liquidated and converted into Cash and such Cash has been distributed in accordance with the
Liquidating Trust Agreement and the Plan Confirmation Order and (ii) the Rockport Canada
Cash has been distributed in accordance with the Rockport Canada Plan Administrator
Agreement, the Liquidating Trustee or Rockport Canada Plan Administrator shall seek authority
from the Bankruptcy Court to close the Rockport and Rockport Canada Chapter 11 Cases in
accordance with the Bankruptcy Code, Bankruptcy Rules, and Local Rules, provided, however,
that in the event that the Estate of Rockport Canada is “fully administered” pursuant to the
Bankruptcy Code, Bankruptcy Rules and Local Rules prior to the Estate of Rockport, the
Rockport Canada Plan Administrator shall seek to close the Chapter 11 Case of Rockport Canada
in accordance with the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

               On December __, 2018, the Debtors filed the [Title of Motion] seeking separate
administration of the Chapter 11 Cases of Rockport and Rockport Canada upon the Effective
Date. The Liquidating Trustee (with respect to Rockport) and the Rockport Canada Plan
Administrator (with respect to Rockport Canada) may close their respective Chapter 11 Cases
only after they have been “fully administered” pursuant to the Bankruptcy Code, Bankruptcy
Rules and Local Rules.

                 XI.      PROVISIONS GOVERNING DISTRIBUTIONS UNDER
                        THIS COMBINED PLAN AND DISCLOSURE STATEMENT

         A.          Distribution Record Date; Transferability

               With respect to Distributions to Beneficiaries of the Liquidating Trust, the
Liquidating Trustee shall set such Distribution Record Dates as may be necessary in accordance
with the terms of the Liquidating Trust Agreement. To the fullest extent permitted by applicable
law, the beneficial interests in the Liquidating Trust may be assigned or otherwise transferred by
any Beneficiary to any Person, subject to the terms of the Liquidating Trust Agreement.

              With respect to Distributions to Holders of Allowed Claims against Rockport
Canada, the Rockport Canada Plan Administrator shall set such Distribution Record Dates as
may be necessary in accordance with the Rockport Canada Plan Administrator Agreement.

         B.          Method of Payment

              Unless otherwise expressly agreed, in writing, all Cash payments to be made
under this Combined Plan and Disclosure Statement shall be made by check drawn on a
domestic or Canadian bank or an electronic wire transfer.

         C.          Claims Administration Responsibilities

              Except as otherwise specifically provided in the Plan, the Liquidating Trustee
(solely with respect to Claims against the U.S. Debtors) and the Rockport Canada Plan

                                                  90
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1         Filed 12/17/18   Page 99 of 128



Administrator (solely with respect to Claims against Rockport Canada) shall have the sole
authority to, but is not required to: (1) file, withdraw or litigate to judgment objections to Claims;
(2) settle or compromise any Disputed Claim without any further notice to or action, order or
approval by the Court; and (3) administer and adjust the claims register to reflect any such
settlements or compromises without any further notice to or action, order or approval by the
Court, provided, however, that any settlement of U.S. Priority Tax Claims shall require the
approval of the Prepetition Noteholders.

         D.          Claims Objection Deadline

                The Liquidating Trustee (with respect to Claims against U.S. Debtors), the
Rockport Canada Plan Administrator (with respect to Claims against Rockport Canada) and any
other party in interest to the extent permitted under Section 502(a) of the Bankruptcy Code, shall
File and serve any objection to any Claim no later than the Claims Objection Deadline; provided,
however, the Claims Objection Deadline may be extended by the Bankruptcy Court from time to
time upon motion and notice by the Liquidating Trustee or the Rockport Canada Plan
Administrator, as applicable. The filing of such a motion shall automatically extend the Claims
Objection Deadline until entry of an order on account of such motion, in accord with Local Rule
9006-2.

         E.          No Distribution Pending Allowance

               Notwithstanding any other provision of this Combined Plan and Disclosure
Statement, the Liquidating Trust Agreement or the Rockport Canada Plan Administrator
Agreement, no Distribution of Cash or other property shall be made with respect to any portion
of a Disputed Claim unless and until all objections to such Claim are resolved by Final Order or
as otherwise permitted by this Combined Plan and Disclosure Statement, the Liquidating Trust
Agreement or the Rockport Canada Plan Administrator Agreement. For the avoidance of doubt,
the Prepetition Note Claims are not Disputed Claims. The procedures with respect to resolution
of Disputed Claims shall be set forth in the Liquidating Trust Agreement and the Rockport
Canada Plan Administrator Agreement.

         F.          Reserve of Cash Distributions

               On any date that Distributions are to be made under the terms of this Combined
Plan and Disclosure Statement, the Liquidating Trust Agreement or the Rockport Canada Plan
Administrator Agreement, the Liquidating Trustee (with respect to Claims against the U.S.
Debtors) and the Rockport Canada Plan Administrator (with respect to Claims against Rockport
Canada) shall reserve Cash or property equal to 100% of the Cash or property that would be
distributed on such date on account of Disputed Claims as if each such Disputed Claim were an
Allowed Claim but for the pendency of a dispute with respect thereto. Such Cash or property
shall be held in trust for the benefit of the Holders of all such Disputed Claims pending
determination of their entitlement thereto.

         G.          Distribution After Allowance

             Within the later of (i) as soon as reasonably practicable after such Claim becomes
an Allowed Claim and (ii) thirty (30) days after the expiration of the Claims Objection Deadline,

                                                     91
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 100 of 128



the Liquidating Trustee (with respect to Claims against the U.S. Debtors) and the Rockport
Canada Plan Administrator (with respect to Claims against Rockport Canada) shall distribute, to
the extent available, all distributable Cash or other property, including any interest, dividends or
proceeds thereof, to which a Holder of an Allowed Claim is then entitled; provided, that to the
extent any Liquidating Trust Assets have not yet been collected or liquidated by the Liquidating
Trustee, including any U.S. Litigation Proceeds, such Liquidating Trust Assets shall be
distributed to Holders of Allowed Claims as soon as reasonably practicable following the
collection and liquidation thereof.

         H.          Delivery of Distributions

                Except as provided herein, Distributions to Holders of Allowed Claims shall be
made: (i) at the addresses set forth on the respective proofs of Claim last Filed by such Holders;
(ii) at the addresses set forth in any written notices of address changes delivered to the
Liquidating Trustee or the Rockport Canada Plan Administrator, as applicable, after the date of
any related proof of Claim; or (iii) at the address reflected in the Schedules if no proof of Claim
is Filed and the Liquidating Trustee or the Rockport Canada Plan Administrator, as applicable,
has not received a written notice of a change of address.

               If the Distribution to the Holder of any Claim is returned to the Liquidating
Trustee or the Rockport Canada Plan Administrator, as applicable, as undeliverable, no further
Distribution shall be made to such Holder unless and until the Liquidating Trustee or the
Rockport Canada Plan Administrator, as applicable, is notified in writing of such Holder’s then
current address. Undeliverable Distributions shall remain in the possession of the Liquidating
Trustee or the Rockport Canada Plan Administrator, as applicable, until the earlier of (i) such
time as a Distribution becomes deliverable or (ii) such undeliverable Distribution becomes an
Unclaimed Distribution under Section XI.H of this Combined Plan and Disclosure Statement.

                Until such time as an undeliverable Distribution becomes an Unclaimed
Distribution, within thirty (30) days after the end of each calendar quarter following the Effective
Date, or upon such other interval as the Bankruptcy Court may order, but in no event less
frequently than annually, the Liquidating Trustee or the Rockport Canada Plan Administrator, as
applicable, shall make Distributions of all Cash and property that has become deliverable during
the preceding quarter. Each such Distribution shall include the net return yielded from the
investment of any undeliverable Cash, from the date such Distribution would have been due had
it then been deliverable to the date that such Distribution becomes deliverable.

               The Liquidating Trustee or the Rockport Canada Plan Administrator, as
applicable, shall make reasonable efforts to update or correct contact information for recipients
of undeliverable Distributions, provided, however, nothing contained in this Combined Plan and
Disclosure Statement shall require the Liquidating Trustee or the Rockport Canada Plan
Administrator, as applicable, to locate any Holder of an Allowed Claim.

         I.          Unclaimed Distributions

              Any Cash or other property to be distributed under this Combined Plan and
Disclosure Statement shall revert to the Liquidating Trustee or the Rockport Canada Plan


                                                    92
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1        Filed 12/17/18   Page 101 of 128



Administrator, as applicable, if it is not claimed by the Holder within one hundred and twenty
(120) days after the date of such Distribution. If such Cash or other property is not claimed on or
before such date, the Distribution made to such Holder shall be deemed to be reduced to zero and
such returned, undeliverable, or unclaimed Distributions shall be deemed unclaimed property
under Section 347(b) of the Bankruptcy Code.

         J.          Set-Off

               Except as otherwise provided herein, the Debtors, Liquidating Trustee and
Rockport Canada Plan Administrator, as applicable, retain the right to reduce any Claim by way
of setoff in accordance with the Debtors’ books and records. Rights of a setoff against of any
Entity or Person are preserved for the purpose of asserting such rights as a defense to any Claims
or Causes of Action of the Debtors, their Estates, the Liquidating Trustee or the Rockport
Canada Plan Administrator and regardless of whether such Entity or Person is the Holder of an
Allowed Claim.

         K.          Postpetition Interest

                Interest shall not accrue on any Claim, and no Holder of a Claim shall be entitled
to interest accruing on or after the Petition Date. No prepetition Claim shall be Allowed to the
extent it is for postpetition interest or other similar charges, except to the extent permitted for
Holders of Allowed secured claims under Section 506(b) of the Bankruptcy Code.

         L.          Distributions After Effective Date

               For Disputed Claims as of the Effective Date, any Distributions made after the
Effective Date to Holders of such Disputed Claims (which later become Allowed Claims after
the Effective Date) shall be deemed to have been made on the Effective Date.

         M.          Distributions Free and Clear

              Except as may be otherwise provided in this Combined Plan and Disclosure
Statement, all Distributions hereunder shall be free and clear of any Liens, Claims,
encumbrances, and other interests.

         N.          Allocation of Distributions Between Principal and Interest

               To the extent that any Allowed Claim entitled to a Distribution under this
Combined Plan and Disclosure Statement comprises indebtedness and accrued but unpaid
interest thereon, such Distribution shall be allocated to the principal amount of the Claim first
and then, to the extent the consideration exceeds the principal amount of the Claim, to accrued
but unpaid interest.

         O.          De-Minimis Distribution and Donation

                There shall be no Distribution on account of Allowed General Unsecured Claims
to the extent such Distribution will result in a payment of less than $50.00 to the Holder of such
Claim, and such amount otherwise payable upon such Claim shall revert back to the Liquidating

                                                     93
RLF1 2049205480v.1
              Case 18-11145-LSS          Doc 650-1        Filed 12/17/18   Page 102 of 128



Trust or the Rockport Canada Plan Administrator, as applicable. Unless otherwise set forth in
this Plan, the Liquidating Trustee or the Rockport Canada Plan Administrator, as applicable, may
donate remaining Assets of the Liquidating Trust or the Rockport Canada Fund to a charitable
institution if the Distribution of such Assets is too costly, too burdensome, or impracticable.

         P.          Prepayment

                Except as otherwise provided herein or the Plan Confirmation Order, the Debtors
the Liquidating Trustee, and/or the Rockport Canada Plan Administrator, as applicable, shall
have the right to prepay, without penalty, all or any portion of an Allowed Claim.

                                  XII.   EXECUTORY CONTRACTS

         A.          Rejection of Executory Contracts

               On the Effective Date, all Executory Contracts not previously assumed and/or
assigned (including in connection with the Sale and under the Sale Order), not subject to a
pending motion to assume and/or assign as of the Effective Date, or not rejected before the
Effective Date, will be deemed rejected. The Plan Confirmation Order shall constitute an order
approving such rejection as of the Effective Date.

               Unless otherwise specified, each Executory Contract assumed or rejected by the
Debtors shall be assumed or rejected cum onere, to include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly to any
agreement, instrument, or other document that in any manner affects such Executory Contract.

         B.          Deadline for Filing Proofs of Claim Relating to Executory Contracts
                     Rejected Under this Combined Plan and Disclosure Statement

               If the rejection by the Debtors, under this Combined Plan and Disclosure
Statement or otherwise, of an Executory Contract gives rise to a Claim for rejection damages in
accordance with Section 502(g) of the Bankruptcy Code, a proof of Claim must be filed with the
Claims Agent at the following address: The Rockport Company, LLC Claims Processing Center
c/o Prime Clerk LLC, 850 Third Avenue, Suite 412 Brooklyn, New York 11232, by no later than
thirty (30) days after the earlier of (i) the Effective Date or (ii) the date provided in any other
applicable Order of the Bankruptcy Court. Any proofs of Claim with respect to a Rejection
Damages Claim not filed within such time shall be forever barred from assertion against the
Debtors, the Estates, the Liquidating Trust, the Liquidating Trust Assets, the Rockport Canada
Plan Administrator or the Rockport Canada Fund, and their property and such Persons holding
such Claims will not receive and will be barred from receiving any Distributions on account of
such untimely Rejection Damages Claims, absent further order of the Bankruptcy Court. All
Rejection Damages Claims will be treated as General Unsecured Claims under this Combined
Plan and Disclosure Statement and, to the extent they are deemed Allowed General Unsecured
Claims, will receive the treatment afforded Allowed General Unsecured Claims.




                                                     94
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 103 of 128



                       XIII. INJUNCTION, EXCULPATION AND RELEASES

         A.          Injunction to Protect Estate Assets

               From and after the Effective Date, all Persons and Entities who have held,
hold, or may hold Claims or rights giving rise to any equitable relief against the Assets or
any Equity Interests in the Debtors arising prior to the Effective Date are permanently
enjoined from taking any of the following actions against the Estates, the Released Parties,
any member of the Creditors’ Committee in its capacity as such, the Liquidating Trust, the
Liquidating Trustee, the Rockport Canada Fund, the Rockport Canada Plan
Administrator or any of their respective property or Assets (collectively, the “Estate
Assets”) on account of any such Claims or Equity Interests: (a) commencing or continuing,
in any manner or in any place, any action or proceeding seeking to collect or to recover in
any manner against, or assert control or dominion over, the Estate Assets; (b) enforcing,
attaching, collecting, or recovering in any manner against the Estate Assets, any judgment,
award, decree or order; (c) creating, perfecting, or enforcing any Lien or encumbrance
against the Estate Assets; (d) asserting recoupment unless such recoupment was formally
asserted in a timely Filed proof of Claim or in a pleading Filed with the Bankruptcy Court
prior to entry of the Plan Confirmation Order (notwithstanding any indication in any
proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right
of recoupment) or right of subrogation of any kind against any debt, liability, or obligation
due to the Debtors; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of, in connection with or with respect to any such
Claims or Interests discharged, released, exculpated, or settled pursuant to the Plan or that
is otherwise inconsistent with the provisions of the Plan; provided, however, that such
Persons and Entities shall not be precluded from exercising their rights under and
consistent with the terms of this Combined Plan and Disclosure Statement, the Plan
Confirmation Order, the Liquidating Trust Agreement or the Rockport Canada Plan
Administrator Agreement.

         B.          Discharge

              Given the complete liquidation of the Debtors’ property pursuant to the terms of
the Plan, the Debtors are not receiving a discharge pursuant to Section 1141(d)(3) of the
Bankruptcy Code.

         C.          B.Term of Injunctions or Stays

               Unless otherwise provided in this Combined Plan and Disclosure Statement or
Plan Confirmation Order, all injunctions or stays in the Chapter 11 Cases (pursuant to Sections
105 or 362 of the Bankruptcy Code or any Order of the Bankruptcy Court) and existing on the
Plan Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order) shall remain in full force and effect until the later of the Effective Date and
the date indicated in the Order providing for such injunction or stay and to the extent consistent
with the terms and provisions of this Combined Plan and Disclosure Statement or the Plan
Confirmation Order, as applicable. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.


                                                    95
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 104 of 128



         D.          C.Injunction Against Interference with Plan

               Upon the Bankruptcy Court’s entry of the Plan Confirmation Order, all Holders of
Claims and Equity Interests, and other parties in interest, along with their respective Related
Persons, shall be enjoined from taking any actions to interfere with the Debtors’, the Liquidating
Trust’s, the Liquidating Trustee’s, the Rockport Canada Plan Administrator’s and their
respective Related Persons’ implementation or substantial Consummation of this Combined Plan
and Disclosure Statement.

         E.          D.Exculpation

              The Exculpated Parties shall not have or incur any liability for, and each
Exculpated Party is hereby released and exculpated from, any Claim, action, proceeding,
Cause of Action, suit, account, controversy, agreement, promise, right to legal remedies,
right to equitable remedies, setoff, or right to payment arising or accruing on or after the
Petition Date, or the decision to initiate these Chapter 11 Cases or the Canadian
Proceeding, whether known, unknown, reduced to judgment, not reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, Disputed, admitted,
secured, or unsecured, with or without priority, and whether asserted or assertable directly
or derivatively, in law, equity, or otherwise to one another or to any Claim Holder or
Holder of an Equity Interest, or any other party in interest, or any of their respective
Related Persons, for any act or omission in connection with, relating to, or arising out of
the Chapter 11 Cases or the Canadian Proceeding, the negotiation, solicitation, Filing, and
confirmation of this Combined Plan and Disclosure Statement, the pursuit of confirmation
of this Combined Plan and Disclosure Statement, the substantial Consummation or
Consummation of this Combined Plan and Disclosure Statement, the administration of this
Combined Plan and Disclosure Statement, or the property to be liquidated and/or
distributed under this Combined Plan and Disclosure Statement, except for their fraud,
willful misconduct or gross negligence as determined by a Final Order of a court of
competent jurisdiction, and in all respects shall be entitled to rely reasonably upon the
advice of counsel with respect to their duties and responsibilities under this Combined Plan
and Disclosure Statement.

         F.          E.Releases

                     1.    Debtor Releases

               Except as may otherwise be expressly provided in this Combined Plan and
Disclosure Statement, as of the Effective Date, for good and valuable consideration
provided by each of the Released Parties and each member of the Creditors’ Committee
(solely in its capacity as such), the adequacy of which is hereby confirmed, on the Plan
Confirmation Date and effective as of the Effective Date, to the fullest extent permitted
under applicable law, the Released Parties shall be deemed released and discharged by the
Debtors and the Estates of and from any and all Claims and Causes of Action and all other
interests, obligations, suits, judgments, damages, demands, debts, rights, remedies, setoffs
and liabilities (other than the rights of the Debtors to enforce this Combined Plan and
Disclosure Statement, and the contracts, instruments, releases, and other agreement or


                                                    96
RLF1 2049205480v.1
            Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 105 of 128



documents delivered hereunder), whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity, tort, contract, or otherwise that are based in whole or
part on any act or omission, transaction, event, or other occurrences or circumstances,
whether direct or derivative, taking place on or prior to the Effective Date arising from or
related in any way to, (i) the Debtors or their operations; (ii) the Chapter 11 Cases or the
Canadian Proceeding; (iii) any investment by any Releasing Party or Released Party in the
Debtors or the purchase, sale, transfer, or rescission of the purchase, sale, or transfer of
any security, asset, right, or interest in the Debtors, including the 2017 Transaction; (iv)
any action or omission with respect to any indebtedness under which the Debtors are or
were a borrower or guarantor, or any equity investment in the Debtors; (v) the subject
matter of, or the transactions or events giving rise to, any Claim or Interest in the Chapter
11 Cases or the Canadian Proceeding; (vi) the negotiation, formulation, preparation, entry
into, administration of or dissemination of the (a) the Prepetition ABL Credit Agreement,
(b) the Prepetition Note Purchase Agreement, (c) the Sale Documents; (d) the DIP ABL
Credit Agreement; (e) the DIP Note Purchase Agreement; (f) the Combined Plan and
Disclosure Statement; and (g) any other action or omission, transaction, agreement, event
or other occurrence taking place on or before the Effective Date, including the 2017
Transaction, other than with respect to Claims, Causes of Action or liabilities arising out of
or relating to any act or omission of a Released Party that is determined by a Final Order
of a court of competent jurisdiction to constitute actual fraud, willful misconduct, or gross
negligence.

                Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Releases, which includes by
reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute the Bankruptcy Court’s finding that the Debtor Releases are: (1) in
exchange for the good and valuable consideration provided by the Released Parties; (2) a
good faith settlement and compromise of the claims released by the Debtor Releases; (3) in
the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable,
and reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a
bar to any of the Debtors, the Liquidating Trustee’s, the Rockport Canada Plan
Administrator’s or the Debtors’ Estates asserting any claim, Cause of Action or other
assertion of liability released pursuant to the Debtor Releases.

                     2.   Releases by Holders of Claims

              To the fullest extent permitted under applicable law, all of the Releasing
Parties shall be deemed fully, completely, unconditionally, irrevocably, and forever to
release the Released Parties of and from any and all Claims and Causes of Action and any
other all other interests, obligations, suits, judgments, damages, demands, debts, rights,
remedies, setoffs and liabilities whatsoever, whether accrued or unaccrued, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, whether known or
unknown, foreseen or unforeseen, existing before the Effective Date, as of the Effective
Date or arising thereafter, in law, at equity, whether for tort, contract, violations of statutes
(including but not limited to the federal or state securities laws), or otherwise, based in
whole or in part upon any act or omission, transaction, event, or other occurrence or

                                                  97
RLF1 2049205480v.1
            Case 18-11145-LSS         Doc 650-1        Filed 12/17/18   Page 106 of 128



circumstances, whether direct or derivative, existing or taking place prior to or on the
Effective Date arising from or related in any way to (i) the Debtors or their operations; (ii)
the Chapter 11 Cases or the Canadian Proceeding; (iii) any investment by any Releasing
Party or Released Party in the Debtors or the purchase, sale, transfer, or rescission of the
purchase, sale, or transfer of any security, asset, right, or interest in the Debtors; (iv) any
action or omission with respect to any indebtedness under which the Debtors are or were a
borrower or guarantor, or any equity investment in the Debtors, including the 2017
Transaction; (v) the subject matter of, or the transactions or events giving rise to, any
Claim or Interest in the Chapter 11 Cases or the Canadian Proceeding; (vi) the negotiation,
formulation, preparation, entry into, administration of, or dissemination of the (a) the
Prepetition ABL Credit Agreement, (b) the Prepetition Note Purchase Agreement, (c) the
Sale Documents; (d) the DIP ABL Credit Agreement; (e) the DIP Note Purchase
Agreement; (f) the Combined Plan and Disclosure Statement; and (g) any other action or
omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date, including the 2017 Transaction, other than with respect to Claims, Causes
of Action or liabilities arising out of or relating to any act or omission of a Released Party
that is determined by a Final Order of a court of competent jurisdiction to constitute actual
fraud, willful misconduct, or gross negligence.

              Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes
by reference each of the related provisions and definitions contained herein, and, further,
shall constitute the Bankruptcy Court’s finding that the Third-Party Release is: (1)
consensual; (2) essential to the Confirmation of the Plan; (3) given in exchange for the good
and valuable consideration provided by the Released Parties; (4) a good-faith settlement
and compromise of the claims released by the Third-Party Release; (5) in the best interests
of the Debtors and their Estates; (6) fair, equitable, and reasonable; (7) given and made
after due notice and opportunity for hearing; and (8) a bar to any of the Releasing Parties
asserting any claim or Cause of Action released pursuant to the Third-Party Release.

                Notwithstanding the foregoing, or any of the releases, discharges, injunctions
or waivers set forth herein, nothing in the Plan or the Confirmation Order shall modify the
rights, if any, of any counterparty to an unexpired lease of non-residential real property to
assert any right of setoff or recoupment that such counterparty may have under applicable
bankruptcy or non-bankruptcy law, including, but not limited to, the ability, if any, of such
counterparties to setoff or recoup a security deposit held pursuant to the terms of their
unexpired lease with the Debtors.

              Notwithstanding any language to the contrary contained in the Plan or the
Confirmation Order, no provision of this Plan or the Confirmation Order shall (i) preclude
the United States Securities and Exchange Commission (“SEC”) from enforcing its police
or regulatory powers; or (ii) enjoin, limit, impair or delay the SEC from commencing or
continuing any claims, causes of action, proceedings or investigations against any non-
debtor person or non-debtor entity in any forum.

                     3.   Waiver of Statutory Limitations on Releases


                                                  98
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1        Filed 12/17/18   Page 107 of 128



                Each of the parties providing the releases contained in Sections XIII.E.1 and
XIII.E.2 above expressly acknowledges that although ordinarily a general release may not
extend to Claims or Causes of Action that the Releasing Party does not know or suspect to
exist in its favor, which if known by it may have materially affected its settlement with the
party released, they have carefully considered and taken into account in determining to
enter into the above releases the possible existence of such unknown losses or claims.
Without limiting the generality of the foregoing, each Releasing Party expressly waives any
and all rights conferred upon it by any statute or rule of law which provides that a release
does not extend to claims which the claimant does not know or suspect to exist in its favor
at the time of providing the release, which if known by it may have materially affected its
settlement with the Released Party. The releases contained in this Combined Plan and
Disclosure Statement are effective regardless of whether those released matters are
presently known, unknown, suspected or unsuspected, foreseen or unforeseen.

         G.          F.Necessity and Approval of Releases and Injunctions

                The releases, exculpations, and injunctions set forth in Section XIII of this
Combined Plan and Disclosure Statement are not severable and are appropriately tailored and
constitute integral consideration and critical parts of this Combined Plan and Disclosure
Statement, and the Released Parties have relied on the efficacy and conclusive effects of such
releases and injunctions and on the Bankruptcy Court’s retention of jurisdiction to enforce such
releases and injunctions when making concessions and exchanging consideration in connection
with the Chapter 11 Cases and under this Combined Plan and Disclosure Statement. Under
Bankruptcy Code Sections 1123(a)(5), 1123(b)(3), and 1123(b)(6), as well as Bankruptcy Rule
9019, entry of the Plan Confirmation Order shall constitute the Bankruptcy Court’s approval of
the releases, exculpations, and injunctions set forth in Section XIII of this Combined Plan and
Disclosure Statement and shall constitute the Bankruptcy Court’s finding that such releases,
exculpations, and injunctions are: (i) in exchange for the good, valuable, and reasonably
equivalent consideration provided by the Released Parties; (ii) in the best interests of the
Debtors, the Estates, and Holders of Claims and Interests; (iii) fair, equitable, and reasonable;
and (iv) a bar to all Persons barred as set forth in this Combined Plan and Disclosure Statement
asserting any Claims or Causes of Action released under the Plan in favor of the Released
Parties.

 XIV. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF
                               THE PLAN

         A.          General

              The following discussion summarizes certain material United States federal
income tax consequences of the implementation of the Plan to the Debtors and to certain Holders
of Allowed Claims. This summary does not address the federal income tax consequences to
Holders of Claims who are deemed to have rejected the Plan in accordance with the provisions of
Section 1126(g) of the Bankruptcy Code, or Holders whose Claims are entitled to payment in full
in Cash.




                                                   99
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1     Filed 12/17/18   Page 108 of 128



               This summary is based on the Internal Revenue Code (“IRC”), existing and
proposed Treasury Regulations, judicial decisions, and published administrative rules and
pronouncements of the IRS as in effect on the date hereof, all of which are subject to change,
possibly on a retroactive basis. Any such change could significantly affect the federal income
tax consequences described below.

               The Debtors have not requested an opinion of counsel or a ruling from the IRS
with respect to any of the tax aspects of the Plan. This summary does not address state, local or
foreign income or other tax consequences of the Plan. Creditors who are non-U.S. Holders
should consult their own tax advisors with respect to the tax consequences of the Plan applicable
to them.

               The following discussion generally assumes that the Plan will be treated as a plan
of liquidation of the Debtors for U.S. federal income tax purposes, and that all Distributions to
Holders of Claims will be taxed accordingly.

           ACCORDINGLY,     THE   FOLLOWING    SUMMARY     IS   FOR
INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX
PLANNING OR FOR ADVICE BASED UPON THE PARTICULAR CIRCUMSTANCES
PERTAINING TO A HOLDER OF A CLAIM. EACH HOLDER OF A CLAIM OR EQUITY
INTEREST IS URGED TO CONSULT ITS OWN TAX ADVISORS FOR THE FEDERAL,
STATE, LOCAL AND FOREIGN INCOME AND OTHER TAX CONSEQUENCES
APPLICABLE TO IT UNDER THE PLAN.

         B.          Consequences to the Debtors

                     1.    Cancellation of Debt

                The Debtors may realize cancellation of debt (“COD”) income by reason of the
discharge of the Debtors’ indebtedness. COD is the amount by which the adjusted issue price of
indebtedness discharged exceeds the sum of the amount of Cash, the issue price of any debt
instrument and the fair market value of any other property given in exchange therefor, subject to
certain statutory or judicial exceptions that can apply to limit the amount of COD (such as where
the payment of the canceled debt would have given rise to a tax deduction). Consistent with the
intended treatment of the Plan as a plan of liquidation for federal income tax purposes, the
Debtors do not expect to incur COD as a result of the implementation of the Plan prior to the
distribution of all or substantially all of its Assets (other than to the extent any Allowed Claim’s
Distribution is subject to a maximum or has been or is separately settled for less than its carrying
value). However, the Debtors do not expect to recognize any income.

                     2.    Transfer of Assets to Liquidating Trust

                The Debtors’ transfer of Assets to the Liquidating Trust may result in the
recognition of gain or loss by the Debtors, depending in part on the value of such Assets on the
date of such transfer to the Liquidating Trust relative to the Debtors’ tax basis in such Assets.




                                                   100
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1    Filed 12/17/18    Page 109 of 128



         C.          Consequences to Holders of Claims and Equity Interests

                     1.    Realization and Recognition of Gain or Loss, In General

              The federal income tax consequences of the implementation of the Plan to a
Holder of a Claim or Equity Interest will depend, among other things, upon the origin of the
Holder’s Claim, when the Holder receives payment in respect of such Claim or Equity Interest,
whether the Holder reports income using the accrual or cash method of tax accounting, whether
the Holder acquired its Claim at a discount, whether the Holder has taken a bad debt deduction or
worthless security deduction with respect to such Claim or Equity Interest, and whether (as
intended and herein assumed) the Plan is treated as a plan of liquidation for federal income tax
purposes. A Holder of an Equity Interest should consult its tax advisor regarding the timing and
amount of any potential worthless stock loss.

               Generally, a Holder of an Allowed Claim will realize gain or loss on the exchange
under the Plan of its Allowed Claim for Cash or other property (including any Liquidating Trust
Interests and Pro Rata share of the Warrants), in an amount equal to the difference between (i)
the sum of the amount of any Cash and the fair market value on the date of the exchange of any
other property received by the Holder, including, as discussed below, any beneficial interests in a
Liquidating Trust or Pro Rata share of the Warrants (other than any consideration attributable to
a Claim for accrued but unpaid interest) and (ii) the adjusted tax basis of the Allowed Claim
exchanged therefor (other than basis attributable to accrued but unpaid interest previously
included in the Holder’s taxable income).

               When gain or loss is recognized as discussed below, such gain or loss may be
long-term capital gain or loss if the Claim or Equity Interest disposed of is a capital asset in the
hands of the Holder and has been held for more than one year. Each Holder of an Allowed
Claim or Equity Interest should consult its own tax advisor to determine whether gain or loss
recognized by such Holder will be long-term capital gain or loss and the specific tax effect
thereof on such Holder.

                As discussed below, each Holder of an Allowed Claim that receives a beneficial
interest in the Liquidating Trust will be treated for U.S. federal income tax purposes as directly
receiving, and as a direct owner of, its respective share of the Liquidating Trust Assets
(consistent with its economic rights in the trust). Pursuant to the Plan, the Liquidating Trustee
will in good faith value the Assets transferred to the Liquidating Trust, and all parties to the
Liquidating Trust (including Holders of Claims receiving Liquidating Trust Interests) must
consistently use such valuation for all U.S. federal income tax purposes.

               A Holder’s share of any proceeds received by a Liquidating Trust upon the sale or
other disposition of the Assets of the Liquidating Trust should not be included, for federal
income tax purposes, in the Holder’s amount realized in respect of its Allowed Claim but should
be separately treated as amounts realized in respect of such Holder's ownership interest in the
underlying Assets of the Liquidating Trust.

                A Holder’s tax basis in its respective share of the Liquidating Trust Assets will
equal the fair market value of such interest, and the Holder’s holding period generally will begin


                                                 101
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1    Filed 12/17/18   Page 110 of 128



the day following the establishment of a Liquidating Trust. A Holder’s tax basis in the Warrants
should equal the fair market value of the Holder’s Pro Rata share of the Warrants and the holding
period of the Warrants received on the Effective Date would begin on the date following the
Effective Date.

                     2.    Allocation of Consideration to Interest

               Pursuant to the Section XI.M of the Plan, all Distributions in respect of Allowed
Claims will be allocated first to the principal amount of the Allowed Claim (as determined for
federal income tax purposes), with any excess allocated to accrued but unpaid interest.
However, there is no assurance that such allocation would be respected by the IRS for federal
income tax purposes. In general, to the extent any amount received (whether stock, Cash, or
other property) by a Holder of a debt instrument is received in satisfaction of accrued interest
during its holding period, such amount will be taxable to the Holder as interest income (if not
previously included in the Holder’s gross income under the Holder’s normal method of
accounting). Conversely, a Holder generally recognizes a deductible loss to the extent any
accrued interest claimed was previously included in its gross income and is not paid in full. Each
Holder of an Allowed Claim is urged to consult its own tax advisor regarding the allocation of
consideration and the taxation or deductibility of unpaid interest for tax purposes.

         D.          Tax Treatment of a Liquidating Trust and Holders of Beneficial Interests

                     1.    Classification of the Liquidating Trust

                A Liquidating Trust, if created pursuant to the Plan, is intended to qualify as a
“liquidating trust” for U.S. federal income tax purposes. In general, a liquidating trust is not a
separate taxable entity, but rather is treated for U.S. federal income tax purposes as a “grantor
trust” (i.e., all income and loss is taxed directly to the Liquidating Trust Beneficiaries).
However, merely establishing a trust as a liquidating trust does not ensure that it will be treated
as a grantor trust for U.S. federal income tax purposes. The IRS, in Revenue Procedure 94-45,
1994-2 C.B. 684, set forth the general criteria for obtaining an IRS ruling as to the grantor trust
status of a liquidating trust under a chapter 11 plan. Any Liquidating Trust will be structured to
comply with such general criteria. Pursuant to the Plan, and in conformity with Revenue
Procedure 94-45, all parties (including, without limitation, the Debtors, the Liquidating Trustee,
Holders of Allowed Claims, and the Liquidating Trust Beneficiaries) will be required to treat, for
U.S. federal income tax purposes, the Liquidating Trust as a grantor trust of which the
Liquidating Trust Beneficiaries are the owners and grantors. The following discussion assumes
that any Liquidating Trust will be so respected for U.S. federal income tax purposes. However,
no opinion of counsel has been requested, and the Debtors or Liquidating Trustee may or may
not obtain a ruling from the IRS, concerning the tax status of the Liquidating Trust as a grantor
trust. Accordingly, there can be no assurance that the IRS would not take a contrary position. If
the IRS were to challenge successfully the classification of a Liquidating Trust, the U.S. federal
income tax consequences to the Liquidating Trust, the Liquidating Trust Beneficiaries and the
Debtors could vary from those discussed herein (including the potential for an entity-level tax on
income of the Liquidating Trust).

                     2.    General Tax Reporting by the Liquidating Trust and Beneficiaries


                                                  102
RLF1 2049205480v.1
            Case 18-11145-LSS       Doc 650-1      Filed 12/17/18     Page 111 of 128



               For all U.S. federal income tax purposes, all parties (including, without limitation,
the Debtors, the Liquidating Trustee, Holders of Allowed Claims, and the Liquidating Trust
Beneficiaries) must treat the transfer of the Liquidating Trust Assets to the Liquidating Trust in
accordance with the terms of the Plan. Pursuant to the Plan, the Liquidating Trust Assets are
treated, for U.S. federal income tax purposes, as having been transferred, subject to any
obligations relating to those Assets, directly to the Holders of the respective Claims receiving
Liquidating Trust Interests (with each Holder receiving an undivided interest in such assets in
accordance with their economic interests in such assets), followed by the transfer by the Holders
of such Assets to the Liquidating Trust in exchange for the Liquidating Trust Interests.
Accordingly, all parties must treat the Liquidating Trust as a grantor trust of which the Holders
of Liquidating Trust Interests are the owners and grantors, and treat the Liquidating Trust
Beneficiaries as the direct owners of an undivided interest in the Liquidating Trust Assets,
consistent with their economic interests therein, for all U.S. federal income tax purposes.

                Allocations of taxable income of the Liquidating Trust among the Liquidating
Trust Beneficiaries shall be determined by reference to the manner in which an amount of Cash
equal to such taxable income would be distributed (were such Cash permitted to be distributed at
such time) if, immediately prior to such deemed Distribution, the Liquidating Trust had
distributed all its Assets (valued at their tax book value, and other than Assets allocable to
Disputed Claims) to the Liquidating Trust Beneficiaries, adjusted for prior taxable income and
loss and taking into account all prior and concurrent Distributions from the Liquidating Trust.
Similarly, taxable loss of the Liquidating Trust shall be allocated by reference to the manner in
which an economic loss would be borne immediately after a liquidating Distribution of the
remaining Liquidating Trust Assets. The tax book value of the Liquidating Trust Assets for this
purpose shall equal their fair market value on the date of the transfer of the Liquidating Trust
Assets to the Liquidating Trust, adjusted in accordance with tax accounting principles prescribed
by the IRC, applicable Treasury Regulations, and other applicable administrative and judicial
authorities and pronouncements.

               As soon as reasonably practicable after the transfer of the Liquidating Trust
Assets to the Liquidating Trust, the Liquidating Trustee shall make a good faith valuation of the
Liquidating Trust Assets. All parties to the Liquidating Trust (including, without limitation, the
Debtors, Holders of Allowed Claims, and the Liquidating Trust Beneficiaries) must consistently
use such valuation for all U.S. federal income tax purposes. The valuation will be made
available, from time to time, as relevant for tax reporting purposes.

                Taxable income or loss allocated to a Liquidating Trust Beneficiary will be
treated as income or loss with respect to Liquidating Trust Beneficiary’s undivided interest in the
Liquidating Trust Assets, and not as income or loss with respect to its prior Allowed Claim. The
character of any income and the character and ability to use any loss will depend on the
particular situation of the Liquidating Trust Beneficiary. It is currently unknown whether and to
what extent the Liquidating Trust Interests will be transferable.

               The U.S. federal income tax obligations of a Holder with respect to its
Liquidating Trust Interest are not dependent on the Liquidating Trust distributing any Cash or
other proceeds. Thus, a Holder may incur a U.S. federal income tax liability with respect to its
allocable share of Liquidating Trust income even if the Liquidating Trust does not make a

                                                103
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1   Filed 12/17/18    Page 112 of 128



concurrent Distribution to the Holder. In general, a Distribution of Cash by the Liquidating
Trust will not be separately taxable to a Liquidating Trust Beneficiary since the Beneficiary is
already regarded for federal income tax purposes as owning the underlying assets (and was taxed
at the time the cash was earned or received by the Liquidating Trust).

               The Liquidating Trustee will comply with all applicable governmental
withholding requirements. Thus, in the case of any Liquidating Trust Beneficiaries that are not
U.S. persons, the Liquidating Trustee may be required to withhold up to 30% of the income or
proceeds allocable to such persons, depending on the circumstances (including whether the type
of income is subject to a lower treaty rate). As indicated above, the foregoing discussion of the
U.S. federal income tax consequences of the Plan does not generally address the consequences to
non-U.S. Holders; accordingly, such Holders should consult their tax advisors with respect to the
U.S. federal income tax consequences of the Plan, including owning an interest in the
Liquidating Trust.

               The Liquidating Trustee will file with the IRS tax returns for the Liquidating
Trust consistent with its classification as a grantor trust pursuant to Treasury Regulation Section
1.671-4(a). The Liquidating Trustee also will send annually to each holder of a Liquidating
Trust Interest a separate statement regarding the receipts and expenditures of the Liquidating
Trust as relevant for U.S. federal income tax purposes and will instruct all such holders to use
such information in preparing their U.S. federal income tax returns or to forward the appropriate
information to such holder’s underlying beneficial holders with instructions to utilize such
information in preparing their U.S. federal income tax returns.

         E.          Tax Treatments of Holders of Warrants

              As described above, certain Holders of Allowed Claims that receive a Pro Rata
share of the Warrants and other consideration should be treated as exchanging such Allowed
Claim for the Warrants and other consideration in fully taxable exchange.

               Holders of Warrants generally will not realize gain or loss upon the exercise of
the Warrants into Warrant Units. A Holder’s basis in the Warrant Units received upon the
exercise of such Holder’s Warrants will equal the sum of (i) the exercised portion of the fair
market value of such Holder’s Pro Rata share of the Warrants on the Effective Date and (ii) the
aggregate exercise price of the exercised Warrants. A Holder’s holding period in the Warrant
Units acquired through exercise of Warrants will begin on the date of exercise of the Warrants.

                Sales or other taxable dispositions (including lapse of unexercised Warrants) by
Holders of Warrants generally will give rise to gain or loss equal to the difference between the
amount realized on the disposition, if any, and the Holder’s tax basis in such Warrants. In
general, gain or loss recognized on the sale or exchange of Warrants may be long-term capital
gain or loss if the Warrants disposed of are capital assets in the hands of the Holder and have
been held for more than one year. Each Holder should consult its own tax advisor to determine
whether gain or loss recognized by such Holder will be long-term capital gain or loss and the
specific tax effect thereof on such Holder.




                                                104
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1    Filed 12/17/18     Page 113 of 128



         F.          Withholding on Distributions, and Information Reporting

                 All Distributions to Holders of Allowed Claims under the Plan are subject to any
applicable tax withholding, including employment tax withholding. Under federal income tax
law, interest, dividends, and other reportable payments may, under certain circumstances, be
subject to “backup withholding” at the then applicable withholding rate (currently 24%). Backup
withholding generally applies if the Holder (a) fails to furnish its social security number or other
taxpayer identification number, (b) furnishes an incorrect taxpayer identification number, (c)
fails properly to report interest or dividends, or (d) under certain circumstances, fails to provide a
certified statement, signed under penalty of perjury, that the tax identification number provided
is its correct number and that it is not subject to backup withholding. Backup withholding is not
an additional tax but merely an advance payment, which may be refunded to the extent it results
in an overpayment of tax. Certain persons are exempt from backup withholding, including, in
certain circumstances, corporations and financial institutions. These categories are very broad;
however, there are numerous exceptions. Holders of Allowed Claims are urged to consult their
tax advisors regarding the Treasury Regulations governing backup withholding and whether the
transactions contemplated by the Plan would be subject to these Treasury Regulations.

                In addition, a Holder of an Allowed Claim or a Liquidating Trust Beneficiary that
is a not a U.S. person may be subject to up to 30% withholding, depending on, among other
things, the particular type of income and whether the type of income is subject to a lower treaty
rate. As to certain Claims, it is possible that withholding may be required with respect to
Distributions by the Debtors even if no withholding would have been required if payment was
made prior to the Chapter 11 Cases. A non-U.S. Holder may also be subject to other adverse
consequences in connection with the implementation of the Plan. As discussed above, the
foregoing discussion of the U.S. federal income tax consequences of the Plan does not generally
address the consequences to non-U.S. Holders. Holders are urged to consult their tax advisors
regarding potential withholding on Distributions by the Debtors or payments from the
Liquidating Trustee.

               In addition, Treasury Regulations generally require disclosure by a taxpayer on its
U.S. federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these Treasury Regulations and whether the transactions contemplated by the Plan
would be subject to these Treasury Regulations and require disclosure on the Holder’s tax
returns.

               XV.       CONDITIONS PRECEDENT TO AND OCCURRENCE OF
                            CONFIRMATION AND THE EFFECTIVE DATE

         A.          Conditions Precedent to Confirmation

              Confirmation of this Combined Plan and Disclosure Statement shall not occur,
and the Plan Confirmation Order shall not be entered, until each of the following conditions
precedent have been satisfied or waived in accordance with Section XV.E of the Plan:



                                                 105
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1    Filed 12/17/18   Page 114 of 128



              1.      The proposed Plan Confirmation Order shall be reasonably acceptable in
form and substance to the Debtors and the Prepetition Noteholders.

               2.     The Plan Supplements and any other exhibits or schedules incorporated as
part of this Combined Plan and Disclosure Statement are in form and substance reasonably
acceptable to the Debtors and the Prepetition Noteholders.

         B.          Conditions Precedent to the Effective Date

                This Combined Plan and Disclosure Statement shall not become effective unless
and until the following conditions shall have been satisfied or waived in accordance with Section
XV.E of the Plan:

               1.     The Plan Confirmation Order shall have become a Final Order in full force
and effect with no stay thereof then in effect, and shall be in form and substance reasonably
acceptable to the Debtors, the Prepetition Noteholders and the Creditors’ Committee.

               2.     The Plan Confirmation Date shall have occurred and no request for
revocation of the Plan Confirmation Order under Section 1144 of the Bankruptcy Code shall
have been made, or, if made, shall remain pending.

               3.     The Canadian Court shall have made an order in the Canadian Proceeding
recognizing the Plan Confirmation Order (the “Plan Confirmation Recognition Order”) and
the Plan Confirmation Order shall have become a Final Order in full force and effect with no
stay thereof in effect, and shall be in the form and substance reasonably acceptable to the
Debtors and the Prepetition Noteholders.

              4.     All actions, documents, and agreements necessary to implement this
Combined Plan and Disclosure Statement, including, without limitation, all actions, documents,
and agreements necessary to implement any transactions contemplated under this Combined Plan
and Disclosure Statement, including the Liquidating Trust Agreement and the Rockport Canada
Plan Administrator Agreement, shall have been effectuated or executed.

               5.      The absence of any pending or threatened government action or any law
that has the effect of or actually does prevent Consummation of any transaction contemplated
under this Combined Plan and Disclosure Statement.

               6.      All Statutory Fees incurred for periods arising prior to the Effective Date
shall be paid by the Debtors or placed in a reserve for such purpose.

               7.     The Liquidating Trust Agreement shall have been executed by the
Liquidating Trustee in form and substance reasonably acceptable to the Prepetition Noteholders
and the Creditors’ Committee.

              8.     The Rockport Canada Plan Administrator Agreement shall have been
executed by the Rockport Canada Plan Administrator.



                                                  106
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 115 of 128



         C.          Establishing the Effective Date

              The calendar date to serve as the Effective Date shall be a Business Day of, on, or
promptly following the satisfaction or waiver of all conditions the Effective Date, which date
will be selected by the Debtors in consultation with the Prepetition Noteholders and the
Creditors’ Committee.

         D.          Effect of Failure of Conditions

               If each condition to the Effective Date has not been satisfied or duly waived
within one hundred and twenty (120) days after the Plan Confirmation Date, then upon motion
by any party in interest if applicable, and upon notice to such parties in interest as the
Bankruptcy Court may direct, the Plan Confirmation Order may be vacated by the Bankruptcy
Court; provided, however, that notwithstanding the Filing of such motion, the Plan Confirmation
Order shall not be vacated if each of the conditions to the Effective Date is either satisfied or
duly waived by the Debtors, if applicable, before any Order granting such relief becomes a Final
Order. If the Plan Confirmation Order is vacated, this Combined Plan and Disclosure Statement
shall be deemed null and void in all respects and nothing contained herein shall (i) constitute an
admission or a waiver or release of any Claims by or against the Debtors, or (ii) prejudice in any
manner the rights of the Debtors.

         E.          Waiver of Conditions to Confirmation and Effective Date

              Each of the conditions to the Effective Date may be waived, in whole or in part,
by the Debtors with the consent of the Creditors’ Committee, and the Prepetition Noteholders,
and, in the case of the conditions set forth in Sections XV.A.1, XV.A.2, XV.B.1, XV.B.2,
XV.B.3 and XV.B.4, without notice or an Order of the Bankruptcy Court.

                               XVI. RETENTION OF JURISDICTION

                Following the Effective Date, the Bankruptcy Court shall retain jurisdiction to the
fullest extent provided by law, including, without limitation over all matters arising in, arising
under, and related to the Chapter 11 Cases as is legally permissible, including, without limitation,
such jurisdiction as is necessary to ensure that the interests and purposes of this Combined Plan
and Disclosure Statement, the Liquidating Trust Agreement and the Rockport Canada Plan
Administrator Agreement are carried out. The Bankruptcy Court shall retain jurisdiction over all
matters arising in, arising under, and related to the Chapter 11 Cases, this Combined Plan and
Disclosure Statement, the Liquidating Trust Agreement, and the Rockport Canada Plan
Administrator Agreement for, among other things, the following purposes:

                1.     To hear and determine any objections to Claims and to address any issues
relating to Disputed Claims;

               2.    To enter and implement such Orders as may be appropriate in the event
the Plan Confirmation Order is for any reason stayed, revoked, modified, or vacated;




                                                   107
RLF1 2049205480v.1
            Case 18-11145-LSS          Doc 650-1     Filed 12/17/18     Page 116 of 128



             3.     To issue such Orders in aid of execution and Consummation of this
Combined Plan and Disclosure Statement, the Liquidating Trust Agreement and the Rockport
Canada Plan Administrator Agreement;

              4.     To consider any amendments to or modifications of this Combined Plan
and Disclosure Statement, the Liquidating Trust Agreement and the Rockport Canada Plan
Administrator Agreement, to cure any defect or omission, or reconcile any inconsistency in any
Order of the Bankruptcy Court, including, without limitation, the Plan Confirmation Order;

              5.     To hear and determine all requests for compensation and reimbursement
of expenses under Section 330 or 503 of the Bankruptcy Code;

                6.     To hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of this Combined Plan and Disclosure Statement,
the Liquidating Trust Agreement and the Rockport Canada Plan Administrator Agreement,
including the releases, exculpations, and injunctions provided hereunder;

              7.     To hear and determine matters concerning state, local, and federal taxes in
accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

                     8.   To hear any other matter not inconsistent with the Bankruptcy Code;

                     9.   To enter a final decree closing the Chapter 11 Cases;

              10.    To ensure that Distributions to Holders of Allowed Claims are
accomplished under the provisions of this Combined Plan and Disclosure Statement, the
Liquidating Trust Agreement and the Rockport Canada Plan Administrator Agreement;

               11.     To decide or resolve any motions, adversary proceedings, contested or
litigated matters arising out of, under, or related to, the Chapter 11 Cases, including those
brought by the Liquidating Trustee on behalf of the Liquidating Trust or the Rockport Canada
Plan Administrator on behalf of Rockport Canada;

              12.    To issue injunctions, enter and implement other Orders, or take such other
actions as may be necessary or appropriate to restrain interference by any Person or Entity with
the occurrence of the Effective Date or enforcement of this Combined Plan and Disclosure
Statement, the Liquidating Trust Agreement and the Rockport Canada Plan Administrator
Agreement;

               13.   To approve, as may be necessary or appropriate, any Claims settlement
entered into or offset exercised by the Liquidating Trust or the Rockport Canada Plan
Administrator;

               14.     To resolve any dispute or matter arising under or in connection with the
Liquidating Trust or the Rockport Canada Plan Administrator Agreement, including any request
for an extension of the term of the Liquidating Trust;



                                                  108
RLF1 2049205480v.1
              Case 18-11145-LSS     Doc 650-1    Filed 12/17/18     Page 117 of 128



                15.    To determine any other matters that may arise in connection with or
related to this Combined Plan and Disclosure Statement, the Plan Confirmation Order, the
Liquidating Trust Agreement, the Rockport Canada Plan Administrator Agreement, or any
contract, instrument, release, indenture or other agreement or document created or implemented
in connection with this Combined Plan and Disclosure Statement, the Liquidating Trust
Agreement or the Rockport Canada Plan Administrator Agreement;

              16.    To enforce, interpret, and determine any disputes arising in connection
with any stipulations, orders, judgments, injunctions, exculpations, and rulings entered in
connection with the Chapter 11 Cases (whether or not the Chapter 11 Cases have been closed);

               17.    To resolve disputes concerning any reserves with respect to Disputed
Claims or the administration thereof;

                18.     To hear, decide and resolve any motions, adversary proceedings, contested
or litigated matters involving or related to Causes of Action; and

              19.    To resolve any other matter or for any purpose specified in this Combined
Plan and Disclosure Statement, the Plan Confirmation Order, the Liquidating Trust Agreement,
the Rockport Canada Plan Administrator Agreement or any other document entered into in
connection with any of the foregoing.

                             XVII. MISCELLANEOUS PROVISIONS

         A.          Amendment or Modification of this Combined Plan and Disclosure
                     Statement

               This Combined Plan and Disclosure Statement or any exhibits hereto, including,
without limitation, the Plan Supplement, may be amended, modified, or supplemented by the
Plan Proponents with the consent of the Creditors’ Committee and the Prepetition Noteholders
and consistent with the terms of the Final DIP Order Supplement in the manner provided for by
Section 1127 of the Bankruptcy Code or as otherwise permitted by law without additional
disclosure under Section 1125 of the Bankruptcy Code. In addition, after the Plan Confirmation
Date, the Debtors, Liquidating Trustee or Rockport Canada Plan Administrator, as applicable,
with the consent of the Prepetition Noteholders and the Creditors’ Committee and consistent
with the terms of the Final DIP Order Supplement, may institute proceedings in the Bankruptcy
Court to remedy any defect or omission or reconcile any inconsistencies in this Combined Plan
and Disclosure Statement or the Plan Confirmation Order with respect to such matters as may be
necessary to carry out the purposes and effects of this Combined Plan and Disclosure Statement.
The Debtors may make appropriate technical adjustments and modifications to this Combined
Plan and Disclosure Statement prior to the Effective Date without further order or approval of
the Bankruptcy Court.        Notwithstanding the foregoing, any amendment, modification,
supplement or adjustment to this Combined Plan and Disclosure Statement, any exhibits thereto,
or the Plan Confirmation Order that adversely affect a Released Party, shall require the prior
written consent of such Released Party.




                                              109
RLF1 2049205480v.1
              Case 18-11145-LSS           Doc 650-1      Filed 12/17/18   Page 118 of 128



         B.          Severability

                This Combined Plan and Disclosure Statement is not severable; all of the terms
and conditions are fully integrated. Nevertheless, if, prior to the entry of the Plan Confirmation
Order, any term or provision of this Combined Plan and Disclosure Statement is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of
the Debtors, shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of this Combined Plan and Disclosure
Statement will remain in full force and effect and will in no way be affected, impaired, or
invalidated by such holding, alteration, or interpretation. The Plan Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of this
Combined Plan and Disclosure Statement, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable under its terms.

         C.          Revocation or Withdrawal of this Combined Plan and Disclosure Statement

              The Plan Proponents reserve the right to revoke or withdraw this Combined Plan
and Disclosure Statement before the Plan Confirmation Date. If the Plan Proponents revoke or
withdraw this Combined Plan and Disclosure Statement before the Plan Confirmation Date, then
this Combined Plan and Disclosure Statement shall be deemed null and void. In such event,
nothing contained herein shall constitute or be deemed a waiver or release of any Claims by or
against the Debtors, the Liquidating Trustee or the Rockport Canada Plan Administrator or to
prejudice in any manner the rights of the Debtors, the Liquidating Trustee or the Rockport
Canada Plan Administrator in any further proceedings involving the Debtors.

         D.          Binding Effect

               This Combined Plan and Disclosure Statement shall be binding upon and inure to
the benefit of the Debtors, the Holders of Claims, the Holders of Interests, and the Released
Parties and their respective successors and assigns.

         E.          Notices

                All notices to or requests of the Plan Proponents, Liquidating Trustee or the
Rockport Canada Plan Administrator by parties in interest in connection with this Combined
Plan and Disclosure Statement shall be in writing and delivered either by (a) certified mail,
return receipt requested, postage prepaid, (b) hand delivery, or (c) overnight delivery, all charges
prepaid, and shall be deemed to have been given when received by:

                     If to the Debtors (prior to the Effective Date):

                            The Rockport Company, LLC
                            1220 Washington Street
                            West Newton, Massachusetts 02465
                            Attn: Paul Kosturos

                                                      110
RLF1 2049205480v.1
            Case 18-11145-LSS             Doc 650-1       Filed 12/17/18    Page 119 of 128




                            -with a copy to-

                            Richards, Layton & Finger, P.A.
                            One Rodney Square
                            920 North King Street
                            Wilmington, Delaware 19801
                            Attn: Mark D. Collins, Michael J. Merchant and Amanda R. Steele

                     If to the Prepetition Noteholders:

                            Pachulski Stang Ziehl & Jones
                            919 N. Market Street, 17th Floor
                            PO Box 8505
                            Wilmington, Delaware 19899
                            Attn: Bradford J. Sandler and James E. O’Neill

                            -and-

                            Debevoise & Plimpton LLP
                            919 Third Avenue
                            New York, New York 10022
                            Attn: My Chi To and Daniel E. Stroik


                     If to the Liquidating Trustee and the Debtors (after the Effective Date):

                            The Relay Shoe Company, LLC
                            Liquidating Trustee c/o [●]MHR Advisory Group
                            6701 Bay Parkway
                            [●]
                            [●]
                            3rd Floor
                            Brooklyn, New York 11204
                            Attn: [●]Steve Balasiano

                            -with a copy to-

                            COOLEY LLP
                            The Grace Building
                            1114 Avenue of the Americas
                            New York, New York 10036-7798
                            Attn: Jay R. Indyke and Robert Winning

               If to the Rockport Canada Plan Administrator and Rockport Canada (after the
Effective Date)


                                                     111
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1   Filed 12/17/18    Page 120 of 128



                           Rockport Canada Plan Administrator c/o [●]Richter Advisory Group
                           181 Bay Street, Suite 3320
                           [●]
                           [●]
                           Bay Wellington Tower
                           Toronto, ON M5J 2T3
                           Attn: [●]Adam Sherman and Pritesh Patel

                           -with a copy to-

                           Chipman Brown Cicerco & Cole LLP
                           Hercules Plaza
                           1313 N. Market Street
                           Suite 5400
                           Wilmington, Delaware 19801
                           Attn: Mark L. Desgrosseilliers


         F.          Governing Law

               Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal law
is applicable, or to the extent an exhibit to this Combined Plan and Disclosure Statement
provides otherwise, the rights and obligations arising under this Combined Plan and Disclosure
Statement shall be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to the principles of conflicts of law of such jurisdiction.

         G.          Withholding and Reporting Requirements

               In connection with the Consummation of this Combined Plan and Disclosure
Statement, the Debtors, the Liquidating Trustee and the Rockport Canada Plan Administrator
shall comply with all withholding and reporting requirements imposed by any United States or
Canadian federal, state, provincial, territorial or local taxing authority and all Distributions
hereunder shall be subject to any such withholding and reporting requirements. All
Beneficiaries, as a condition to receiving any Distribution, shall provide the Liquidating Trustee
with a completed and executed Form W-9 and shall provide to the Liquidating Trustee and the
Rockport Canada Plan Administrator such other documentation they may request for the
purposes of complying with any applicable withholding or reporting obligations. Failure to
timely provide the Liquidating Trustee or the Rockport Canada Plan Administrator with any of
the foregoing documentation may result, at the option of the Liquidating Trustee or the Rockport
Canada Plan Administrator, as the case may be, in the forfeiture by a Holder of Claim of its
Distribution under the Plan, the Liquidating Trust Agreement and the Rockport Canada
Administrator Agreement.




                                                 112
RLF1 2049205480v.1
              Case 18-11145-LSS           Doc 650-1   Filed 12/17/18   Page 121 of 128



         H.          Headings

               Headings are used in this Combined Plan and Disclosure Statement for
convenience and reference only, and shall not constitute a part of this Combined Plan and
Disclosure Statement for any other purpose.

         I.          Exhibits/Schedules

              The Plan Documents are an integral part of this Combined Plan and Disclosure
Statement, and are hereby incorporated by reference and made a part thereof.

         J.          Filing of Additional Documents

                On or before substantial Consummation of this Combined Plan and Disclosure
Statement, the Debtors, Liquidating Trustee or Rockport Canada Plan Administrator, as
applicable, shall File such agreements and other documents as may be necessary or appropriate
to effectuate and further evidence the terms and conditions of this Combined Plan and Disclosure
Statement; provided that the Plan Supplement shall be Filed on or before November 9, 2018.

         K.          No Admissions

               Notwithstanding anything herein to the contrary, nothing contained in this
Combined Plan and Disclosure Statement shall be deemed as an admission by any Entity with
respect to any matter set forth herein.

         L.          Successors and Assigns

               The rights, benefits, and obligations of any Person or Entity named or referred to
in this Combined Plan and Disclosure Statement shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor, or assignee of such Person or Entity.

         M.          Reservation of Rights

               Except as expressly set forth herein, this Combined Plan and Disclosure
Statement shall have no force or effect unless the Bankruptcy Court shall enter the Plan
Confirmation Order. None of the Filing of this Combined Plan and Disclosure Statement, any
statement or provision contained herein, or the taking of any action by the Debtors with respect
to this Combined Plan and Disclosure Statement shall be or shall be deemed to be an admission
or waiver of any rights or Causes of Action of the Debtors, Holders of Claims, or Equity Interest
before the Effective Date.

         N.          Inconsistency

              In the event of any inconsistency among this Combined Plan and Disclosure
Statement, the Liquidating Trust Agreement, the Rockport Canada Plan Administrator
Agreement or any other instrument or document created or executed under this Combined Plan
and Disclosure Statement, the provisions of this Combined Plan and Disclosure Statement shall
govern; provided that in the event of any inconsistency among this Combined Plan and

                                                  113
RLF1 2049205480v.1
              Case 18-11145-LSS         Doc 650-1      Filed 12/17/18   Page 122 of 128



Disclosure Statement and the Plan Confirmation Order, the provisions of the Plan Confirmation
Order shall govern.

         O.          Dissolution of the U.S. Debtors

               Immediately following the Distribution of all of the Debtors’ and the Estates’
property under the terms of this Combined Plan and Disclosure Statement, on the Effective Date,
the Debtors’ members, directors, managers, and officers and any remaining employees shall be
deemed to have resigned, and, as to all U.S. Debtors other than Rockport, the entity dissolved for
all purposes and of no further legal existence under any applicable state or federal law, without
the need to take any further action or file any plan of dissolution, notice, or application with the
Secretary of State of the State of Delaware or any other state or government authority, and, as to
Rockport, upon termination of the Liquidating Trustee or the wind down of the Liquidating
Trust, Rockport shall be deemed dissolved for all purposes and of no further legal existence
under any applicable state or federal law, without the need to take any further action or file any
plan of dissolution, notice, or application with the Secretary of State of the Delaware or any other
authority.

         P.          Dissolution of the Creditors’ Committee

               Upon the occurrence of the Effective Date, the Creditors’ Committee shall
dissolve automatically, whereupon its members, professionals, and agents shall be discharged
and released from any duties and responsibilities in the Chapter 11 Cases and under the
Bankruptcy Code, except with respect to (i) obligations arising under confidentiality agreements,
which shall remain in full force and effect, (ii) prosecuting applications for payment of fees and
reimbursement of expenses of Professionals or attending to any other issues related to
applications for payment of fees and reimbursement of expenses of Professionals, (iii) any
motions or motions for other actions seeking enforcement of implementation of the provisions of
this Combined Plan and Disclosure Statement, and (iv) prosecuting or participating in any appeal
of the Plan Confirmation Order or any request for reconsideration thereof.

                           XVIII. RISKS AND OTHER CONSIDERATIONS

         A.          Bankruptcy Considerations

              Although the Plan Proponents believe that this Combined Plan and Disclosure
Statement will satisfy all requirements necessary for confirmation by the Bankruptcy Court,
there can be no assurance that the Bankruptcy Court will confirm this Combined Plan and
Disclosure Statement as proposed. Moreover, there can be no assurance that modifications of
this Combined Plan and Disclosure Statement will not be required for confirmation or that such
modifications would not necessitate the re-solicitation of votes.

               In addition, the occurrence of the Effective Date is conditioned on the satisfaction
(or waiver) of the conditions precedent specified herein, and there can be no assurance that such
conditions will be satisfied or waived. In the event such conditions precedent have not been
satisfied or waived (to the extent possible hereunder) within one hundred and twenty (120) days
after the Plan Confirmation Date, which period may be extended by the Plan Proponents, then
the Plan Confirmation Order may be vacated, no Distributions will be made under this Combined

                                                   114
RLF1 2049205480v.1
              Case 18-11145-LSS        Doc 650-1     Filed 12/17/18     Page 123 of 128



Plan and Disclosure Statement, and the Debtors and all Holders of Claims and Interests will be
restored to the status quo ante as of the day immediately preceding the Plan Confirmation Date
as though the Plan Confirmation Date had never occurred.

                Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is substantially similar to
the other claims or equity interests in such class. The Plan Proponents believe that the
classification of Claims and Interests under the Plan complies with the requirements set forth in
the Bankruptcy Code because each Class of Claims and Interests encompass Claims or Interests,
as applicable, that are substantially similar to the other Claims and Interests in each such Class.
Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
conclusion.

               While the Plan Proponents believe that there are sufficient Liquidating Trust
Assets to make Distributions to Liquidating Trust Beneficiaries, there can be no assurance that
the Liquidating Trust Assets will be sufficient to pay all Liquidating Trust Operating Expenses or
make Distributions to the Liquidating Trust Beneficiaries.

         B.          No Duty to Update Disclosures

                The Plan Proponents have no duty to update the information contained in this
Combined Plan and Disclosure Statement as of the date hereof, unless otherwise specified
herein, or unless the Plan Proponents are required to do so under an Order of the Bankruptcy
Court. Delivery of this Combined Plan and Disclosure Statement after the date hereof does not
imply that the information contained herein has remained unchanged.

         C.          Alternatives to Confirmation and Consummation of the Plan

                     1.    Alternate Plan

               If this Combined Plan and Disclosure Statement is not confirmed, the Debtors or
any other party in interest (if, under Section 1121 of the Bankruptcy Code, the Debtors have not
Filed a plan within the time period prescribed under the Bankruptcy Code) could attempt to
formulate and propose a different plan. Such a plan likely would result in additional costs,
including, among other things, additional professional fees or potential asserted substantial
contribution claims, all of which would likely constitute Administrative Expense Claims (subject
to allowance). The Plan Proponents believe that this Combined Plan and Disclosure Statement,
which is the result of extensive negotiations provides for an orderly and efficient liquidation of
the Debtors’ remaining Assets and enables creditors to realize the best return under the
circumstances.

                     2.    Chapter 7 Liquidation

               If a plan under Chapter 11 of the Bankruptcy Code is not confirmed by the
Bankruptcy Court, the Chapter 11 Cases may be converted to liquidation cases under Chapter 7
of the Bankruptcy Code in which a trustee would be elected or appointed, under applicable
provisions of Chapter 7 of the Bankruptcy Code, to liquidate the Assets of the Debtors for
Distribution in accordance with the priorities established by the Bankruptcy Code. The Plan

                                                   115
RLF1 2049205480v.1
            Case 18-11145-LSS       Doc 650-1     Filed 12/17/18     Page 124 of 128



Proponents believe that such a liquidation would result in smaller Distributions being made to
the Debtors’ creditors than those provided for in this Combined Plan and Disclosure Statement
because (a) the likelihood that other Assets of the Debtors would have to be sold or otherwise
disposed of in a less orderly fashion, (b) additional administrative expenses attendant to the
appointment of a trustee and the trustee’s employment of attorneys and other professionals, and
(c) additional expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation. See Liquidation Analysis, attached to this Plan as Exhibit C.

                     XIX. RECOMMENDATION AND CONCLUSION

                The Debtors believe that this Combined Plan and Disclosure Statement is in the
best interests of the Estates and the Creditors and urge the Holders of impaired Claims entitled to
vote to vote to accept this Combined Plan and Disclosure Statement and to evidence such
acceptance by properly voting and timely returning their Ballots.

                                                     The Relay Shoe Company, LLC

                                                     By: /s/ Paul Kosturos     Draft

                                                         Name: Paul Kosturos
                                                         Title: Restructuring Officer

                                                     Relay Blocker, LLC

                                                     By: /s/ Paul KosturosDraft

                                                         Name: Paul Kosturos
                                                         Title: Restructuring Officer

                                                     The Relay Group Holdings, LLC

                                                     By: /s/ Paul KosturosDraft

                                                         Name: Paul Kosturos
                                                         Title: Restructuring Officer

                                                     Relay 1-P Holdings, LLC

                                                     By: /s/ Paul KosturosDraft

                                                         Name: Paul Kosturos
                                                         Title: Restructuring Officer

                                                     Relay Intermediate Holdings, LLC




                                               116
RLF1 2049205480v.1
            Case 18-11145-LSS   Doc 650-1   Filed 12/17/18   Page 125 of 128



                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer

                                              Relay Class D, LLC

                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer

                                              The Relay Group, LLC

                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer

                                              Drydock Footwear, LLC

                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer

                                              DD Management Services LLC

                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer

                                              Relay Opco Canada ULC

                                              By: /s/ Paul KosturosDraft

                                                 Name: Paul Kosturos
                                                 Title: Restructuring Officer




                                        117
RLF1 2049205480v.1
            Case 18-11145-LSS   Doc 650-1   Filed 12/17/18    Page 126 of 128



                                      Exhibit A

                          Pre-Sale Organizational Structure




RLF1 2049205480v.1
            Case 18-11145-LSS   Doc 650-1   Filed 12/17/18     Page 127 of 128



                                      Exhibit B

                          Post-Sale Organizational Structure




RLF1 2049205480v.1
            Case 18-11145-LSS   Doc 650-1   Filed 12/17/18   Page 128 of 128



                                      Exhibit C

                                 Liquidation Analysis




RLF1 2049205480v.1
